       Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 1 of 187
®   CT Corporation                                Service of Process
                                                  Transmittal                                                              EXHIBIT A
                                                                           0110812019
                                                                           CT Log Number 534691543
    TO:     Elizabeth Campbell, Associate General Counsel
            AmerisourceBergen Corporation
            227 Washington Street
            Conshohocken, PA 19428

    RE:      Process Served in Delaware

    FOR:    AmerisourceBergen Drug Corporation (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


    TITLE OF ACTION:                 Town of Canton, Pltf. vs. Purdue Pharma LP., etc., et al., Dfts. 11 To:
                                     AmerisourceBergen Drug Corporation
    DOCUMENT(S) SERVED:              Letter, Summons, Proof, Cover Sheet, Attachment, Order, Complaint And Jury Trial
                                     Demand
    COURT/AGENCY:                    Norfolk County Superior Court, MA
                                     Case # 1882CV01582
    NATURE OF ACTION:                Product Liability Litigation - Drug Litigation - Purdue Opioids Epidemics
    ON WHOM PROCESS WAS SERVED:      The Corporation Trust Company, Wilmington, DE
    DATE AND HOUR OF SERVICE:        By Certified Mail on 01108/2019 postmarked: "Illegible"
    JURISDICTION SERVED :            Delaware
    APPEARANCE OR ANSWER DUE:        Within 20 days after service of this summons upon you, exclusive of the day of
                                     service
    ATTORNEY(S) I SENDER(S):         Judith S. Scolnick
                                     Scott ft Scott Attorneys at Law LLP
                                     230 Park Ave .. 17th Floor
                                     New York, NY 10169
                                     212-223-6444
    ACTION ITEMS:                    CT has retained the current log, Retain Date: 01 /0812019, Expected Purge Date:
                                     01113/2019
                                     Image SOP
                                     Email Notification, John Chou jchou@amerisourcebergen.com
                                     Email Notification, Susan Coldren scoldren@amerisourcebergen.com
                                     Email Notification, Elizabeth Campbell ECampbell@amerisourcebergen.com
                                     Email Notification, Katherine (Kat) Tamulonis Ktamulonis@amerisourcebergen.com
                                     Email Notification, Michele F. Conte MConte@amerisourcebergen.com
                                     Email Notification, Patricia Pellegrini PPellegrini@amerisourcebergen.com




                                                                           Page 1 of 2 I AR
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
"". ®CT Case 1:19-cv-10167-PBS
        Corporation
                                             Document 1-1 Filed 01/25/19 Page 2 of 187
                                                                 Service of Process
                                                                 Transmittal
                                                                            01 /08/2019
                                                                            CT Log Number 534691543
    TO:        Elizabeth Campbell, Associate General Counsel
               AmerisourceBergen Corporation
               227 Washington Street
               Conshohocken, PA 19428

    RE:        Process Served in Delaware

    FOR:       AmerisourceBergen Drug Corporation (Domestic State: DE)




                                        Email Notification, Christopher Casalenuovo
                                        CCasalenuovo@amerisourcebergen.com
                                        Email Notification, Brian Kabosius bkabosius@AmerisourceBergen.com
                                        Email Notification, Carolyn Ellis cellis@AmerisourceBergen.com
                                        Email Notification, Andrew Schinzel aschinzel@amerisourcebergen.com
                                        Email Notification, Kristin Hinchman khinchman@amerisourcebergen.com
                                        Email Notification, Jennifer Healey jhealey@amerisourcebergen.com
                                        Email Notification, SHAWN MATIEO smatteo@amerisourcebergen.com

    SIGNED:                             The Corporation Trust Company
    ADDRESS:                            1209 N Orange St
                                        Wilmington, DE 19801-1120
    TELEPHONE:                          302-658-7581




                                                                            Page 2 of 2 I AR
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
          Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 3 of 187

                                                                                                                                  -:··   ..




                                                                           .     . -··-· - ___ .....   -;""-~ ......~




                                                                               50 Milk Street, 21" Floor
                                                        ANDERSON               Boston, MA02109 .
                                                        KREIGER
                                                           AmerisourceBergen Drug Corporation
                                                            The Corporation Trust Company
                                                            Corporation Trust Center
                                                            1209 Orange Street
                                                          · Wilmlngton, DE 19801


                                                                                                                                              .. / ·'




                                                                                                                        . :·~'::;·:'"2~r ·:''
                                                                                                                        .. ;..';.f:.
                                                                                                                              '


                    • ·:!   ·~
                                 ··: ,.   .   ·~I'·-·

").,   ~ ·~   ...
                Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 4 of 187



                                          ANDERSON
                                          KREIGER
CHRISTINA MARSHALL
cmarshall@andersonkreiger.com
T: 617-621-6583
F: 617-621-6683


JanuaryA, 2019

Certified Mail - RRR- 70090080000016693520
Amerisource Bergen Drug Corporation
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

Re: City of Springfield v. Purdue Pharma L.P., et al., Hampden Superior Court C.A. No. 18-
    0938;                                          .
    Town of Canton v. Purdue PharmaL.P., et al., Norfolk Superior Court C.A. No.18-
    1582

Dear Sir/Madam:

Pursuant to Mass. R. Civ. P. 4, I have enclosed for service upon AmerisourceBergen Drug
Corporation a Summons, Complaint, Civil Action Cover Sheet, and Civil Tracking Order in each
of the above-captioned matters.

Please call me if you have any questions.

Sincerely,

   {);1~ 4ud/I/
Christina Marshall

Enclosures


Ee:         Judith Scolnick, Esq.
            Donald Broggi, Esq.
            Joseph Cleemann, Esq.
            Sean Masson, Esq.
            Christine Park
            Arthur Kreiger, Esq.

(A0534985.1 )



           ANDERSON & KREIGER LLP   I   50 MILK STREET, 21"1 FLOOR, BOSTON, MA 02109   I   617.621.6500
                                                                           ...-
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 5 of 187
(TO PLAINTIFF'S ~TTORNEY: PLEASE CIRCLE TYPE OF ACTION INVOLVED:
                           TORT - MOTOR VEIIlCLE TORT - CONTRACT -
                   •,')'
                           EQUITABLE RELIEF - OTIIER)

                                               COMMONWEALTH OF MASSACHUSETTS

NORFOLK, ss.                                                                                                                                                                                                        SUPERIOR COURT
                                                                                                                                                                                                                    CMLACTION

                                                                                                                                                                                                                    NO.
                                                                                                                                                                                                                                                         ·~
                                                                                                                                                                                                                              1•
                                                                                                                                                                                                                             1.
                                                                                                                                                                                                                             ••     8                     ....~   a a 'lkl
                                                                                                                                                                                                                                                                  I"' ""


                                                                                   Town of Canton
                                          ............................................................................................: ..·············..··································)   P/,aintifj(s}

                                                                                             v.
                                                                                      AmerisourceBergen
                                          . . . . . . . . . . . . . . . . . . . P..~S.:. g,9..!.P..2.!.~!~2:!?:?.. ~.!. ~L. . . . . . . . . . . . . . , Defendant(s}

                                                                                                                  SUMMONS
To the above-named Defendant:

                You are hereby summoned and required to serve upon                                                                                                                       .J.@t.h. $..~...$g?,Y.!i~........................................,
plaintiff's attorney, whose address is Scot.t...&..Sc.ott.. Attorneys...at..I..aw...llP.,....W... Paidc.. Av.e&......lZtb. ..El......, New Y&rk, NY
an answer to the complaint which is herewith served upon you, within 20 days after service of this                                                                                                                                                                                         l0169
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken
against you for the relief demanded in the complaint. You are also required to file your answer to the
complaint in the office of the Clerk of this court at Dedham either before service upon the plaintiff's
attorney or within a reasonable time thereafter.

                Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim
which you may have against the plaintiff which arises out of the transaction or occurrence that is the
subject matter of the plaintiff's claim or you will thereafter be barred from making such claim in any other
action.

            WITNESS,                          JUDITH FABRICANT, Esquire                                                                             , at ..................................................................... the .....................................................

day of ............................................................................................................, in the year of our Lord two thousand and ............................................................




NOTES:
1. This summons is issued pursuant to Rules 4 of the Massachusetts Rules of Civil Procedure.
2. When more than one defendant is involved, the names of all such defendants should appear in the caption.
   If a separate summons is used for each such defendant, each should be addressed to the particular defendant.

F-33
         Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 6 of 187

                                  PROOF
                                    I
                                        OF SERVICE OF PROCESS
                                                            •
                                                                                           ,t
           I hereby certify and return that on ......................................... ., 20         , I served a copy of
the within summons, together with a copy of the complaint in this action, upon the within-named
defendant, in the following manner (See Mass. R. Civ. P. 4 (d) ( 1-5):




Dated:                                 '20

N. B. TO PROCESS SERVER:-
      PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
      TIDS BOX ON THE ORIGINAL AND ON COPY SERVED ON
      DEFENDANT.


                                                                                                 '20




                                                ....$::!
   V)
                              ~                 ~$::!
     ~
   ~ oz                       .s....
   Cl)

   $ ~~
                              - ~
                              Q.,
                                  ~
                                                ~
                                                ~
                                                Q


   ~      o~                                                     ,-...
   V)
   V)
   <      ffi d                                                  "'1'
                                                                 ~
        §) u~
   :;;s Cl.l          d
                      z
                                                           00.
                                                           z     .....~
   i:i.                                                    0     u
                                                           ~
   0                                    ;;.'.
                                                                 ~
   ::0                                 . I
                                                                  i;,j

   ~
                                                                  00
                                                           00.    ~

                                                                 6
   ~
                                                 '.
           ctl
           r:n
   0
   ~ :1
   0
     0
   u      ~
          0
          z
                               Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 7 of 187

                                                               DOCKET NUMBER
                CIVIL TRACKING ORDER
                                                                                       Trial
                                                                                        I
                                                                                             Court of Massachusetts
                     (STANDING ORD~R 1- 88)                     1B82CV01582            The Superior Court
 CASE NAME:
                                                                                        Walter F. Timiltv. Clerk of Courts
        Town of Canton vs. Purdue Pharma LP·. Doing Business as Purdue
        Pharma (Delaware) Limited Partnership et al
 TO:    Arthur Paul Kreiger, Esq.                                                      COURT NAME & ADDRESS
                                                                                        Norfolk County Superior Court
        Anderson & Kreiger LLP
                                                                                        650 Hii:1h Street
         50 Milk St 21st Floor
                                                                                        Dedham, MA 02026
         Boston, MA 02109



                                                           TRACKING ORDER - F - Fast Track
                     You are hereby notified that this case is on the track referenced above as per Superior Court Standing
      Order 1-88. The order requires that the various stages of litigation described below must be completed not later
      than the deadlines indicated.


                      STAGES OF LITIGATION                                                   DEADLINE




       Service of process made and return filed with the Court

       Response to the complaint filed (also see MRCP 12)
                                                                                  SERVED     BY    FILED BY

                                                                                                  03/11/2019

                                                                                                  04/10/2019
                                                                                                                      -
                                                                                                                      HEARD BY




       All motions under MRCP 12, 19, and 20                                       04/10/2019     05/10/2019          06/10/2019

       All motions under MRCP 15                                                   04/10/2019     05/10/2019          06/10/2019

      All discovery requests and depositions served and non-~xpert
                                                                                   10/07/2019
      depositions completed

       All motions under MRCP 56                                                   11/06/2019

       Final pre-trial conference held and/or finn trial date set                                                     04/06/2020

       Case shall be resolved and judgment shall issue by




    The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service ..
   This case is assigned to




 DATE ISSUED                             ASSISTANT CLERK                                                      PHONE

       12/11/2018
Dam/llmo Printed: 12·1f·20f8 ts;2S:ll1                                                                                        SCV026\ Oll/2010
                              Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 8 of 187

         CIVIL ACTION COVER SHEET
                                                                                      DOCKETNUMBER                                                    Trial Court of Massachusetts
                                                                                                                                                      The Superior Court
                                                                                                                                                                                                                     w  ·
 PLAINTFF(6);             Tcwn of Canion                                                                                                      COUNlY
                                                                                                                                                             Norfolk
AOElRESS:                 801 Washln!#on Sirna!, Canion Mil 02D:! 1

 Allornll)': Judtlh S. Sa:ilnlck, Sco!I &. Sr.oft Allomoya at Law I.LP                                             DEFENDANT(S):            Purwe Pharma LP. dlbla Purwe Pharma (Delaware)

 2:10 Park Avenue, 17th Floor, New YOik, NY H>l69 (212) 2~<\-6444                                                  Umied Partnership, et al. (eae !tlachea List of Oefandar.ts)

 ATTORNEY:                Arthur P. Kreiger and Chrlslin<1 S. Marnh!lll, Ambsm 8. Krelgei LlP

ADDRESS:                  50 Miik Sir eel, 21st Floor, Boslcn, Ml\ 02109 (617) 62H!600                            ADDRESS:




 BBO: Judith S. Scolnlck (BB0#449100); ArlhurP.            Krnl9ur(38011279B70~         l)lld

 BBO:                     Christine S. Marshall (8801'16883~8)

                                                                 TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

              CODE NO.                                TYPE OF ACTION (specll\')                                                 TRACK                        HAS A JURY CLAIM BEEN MADE?
           899                                 Pubic Nuisance                                                                   F                            0YES                     ONO
                                                                                                                                --
"lf"Ottler'' please desorlbe:

                                                                     STA1EMENTOF DAMAGES PURSUANT TO G.L. c. 212, §3A

Tha following is a full, itamized and detailed statement of lhe facls on which tile undersi111ed plaintiff er plaintiff counsel relies to determine mooey damages. For
lhis form. disregard double or lreble damage claims: indicate single oomagas only.
                                                                                                            IORICLAIMS
                                                                                         (attach addiUonal sheels as necessmy)

A Documented medical expenses to date·
       1. Total hosJjial expenses .............................................................................................................................................................        $
       2. Total doctor expenses ....................................................................................................................................................................   $
       3. Total chlrcpracticexpenses ........................................................................................................................................................          $
       4. Total physical lherapy expenses ...................................................................................................................................................          $
       5. Total olher expenses (descliba below) ..........................................................................................................................................             $
                                                                                                                                                                                 Subtotal (A):         $
                                                                                                                                                         '
B. Documented Jostwi;ges and ccmpensa1ion 1o data ...................................................................................................................................                  $
C. Documen!Bd property damages to dated ......................................................................................................................................................         $
D Reasonably anticipated future medical and hospital expenses ....................................................................................................................                     $
E. Raascoably anticipated Jost wages .............................................................................................................................................................     $       30.000.mm
F. Other documented items of damages (describe belc:w) ................................................................................................................................                $


G. BrlaHy describe plainfifl's injury, including the nature and extent ofinjury:
Municipal expenditures and other damages resulting li'ooi opicid epidemic.
                                                                                                                                                                                  TOTAL (A·F):$                30,000,000

                                                                                             CONTRACT CLAIMS
                                                                                    (attach additional sheets as necessary)

Provide a detailed description of ciaims(s):
                                                                                                                                                                                         TOTAL:$



Signature of Attorney/Pro Se Plaintiff:                          x C.\\. }~~l\tJ ·v1 rx lh J\ill.Q             Date:       ti                                                                          /d./ /1 g-
RELATED ACTIONS: Please provide the case number, case name, and'oounty of any related actions pending in the Superior Oo!Jrl.1


                                                                      CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements ofRule 5 oflhe Supreme Judicial Courl Uniform Rules on Disp,ute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of lhe various methods of dispute resolution.

Signature of Attorney of Record:                        x('IJ\~tAl...t.c                        ) l \11 AA keJ 2
                                                                                                        1


                                                                                                            \
                                                                                                                                                                                            Date:      1~J11/16
                                                                                                                                                                                                           I
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 9 of 187

                                    LIST OF DEFENDANTS
    Town of Canton\'. Purdue Pharma l.P. d/b/u Purdue Pharma (Delmvara) Limited Partnership, et al.

PURDUE PHARMA L.P. u/b/a PURDUE PHARMA (DELA WARE) LIMITED
PARTNERSHlP;

PU RD UH PHARMA rNC.;

THE PURDUE FREDERICK COMPANY, INC.;

TEVA PHARMACEUTICALS USA, INC.;

CEPHALON, lNC.;

COLLEGJUM PHARMACEUTICAL, INC.;

JOHNSON & JOHNSON;

JANSSEN PHARMACEUTICALS, INC.;

ORTIIO-MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICAT.S, TNC.;

ENDO HEALTH SOl.lffiONS INC.;

ENDO PHARMACEUTICALS, INC.;

ALLERGAN PLC ffk!a ACTAVIS PLC;

A.CTAV18, INC. :ti'k/a WATSON PHARMACEUTICALS, INC.;

WATSON LABORATORIES, INC.;

ACTAVIS LLC;

ACTAVIS PHARMA, INC. f/k/a WATSON PHARMA, INC.;

MALLINCKRODT PLC;

MALLINCKRODT LLC;

INSYS THERAPEUTICS, INC.

MCKESSON CORPORATION;

CARDINAL HEALTH, INC.;

AMERTSOURCE BERGEN DRUG CORPORATION;

JOHN KAPOOR;

RICHARD SACKLER;
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 10 of 187

                                   LIST OF DEFENDANTS
    Town of Canton v. Purdue Pharma L.P. dlb/aPurdue Pharma (Delaware) Limited Partnership, et al.

THERESA SACKLER;

KATHE SACKLER;

JONATHAN SACKLER;

MORTIMER D.A. SACKLER;

BEYERLY SACKLRR;

DAVID SACKLRR; and

ILENE SACKT ,ER LEFCOURT.
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 11 of 187
                                   . '



                  COMMONWEALTH OF MASSACHUSETTS

Canton, ss.                                        Norfolk Superior Court Department
                                                          Civil Action No. - - -

TOWN OF CANTON,
                        Plaintiff,
         v.
PURDUE PHARMA L.P. d/b/a PURDUE PHARMA
(DELAWARE) LIMITED PARTNERSHIP; PURDUE
PHARMA INC.; THE PURDUE FREDERICK
COMPANY, INC.; TEVA PHARMACEUTICALS USA,
INC.; CEPHALON, INC.; COLLEGIUM
PHARMACEUTICAL, INC.; JOHNSON & JOHNSON;
JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARN;fACEUTICALS, INC.; ENDO
HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; ALLERGAN PLC f/k/a
ACTAVIS PLC; ACTAVIS, INC. f/k/a WATSON
PHARMACEUTICALS, INC.; WATSON
LABORATORIES, INC.; ACTAVIS LLC; ACTAVIS
PHARMA, INC. f/k/a WATSON PHARMA, INC.;
MALLINCKRODTPLC;MALLINCKRODTLLC;and
INSYS THERAPEUTICS, INC.,
                        Manufacturer Defendants,
                                                                       '       ~--.          ..-
                                                                                          .,.,
         - and-                                                        '·:.'"·...
                                                                                   1··'      ~
 MCKESSON CORPORATION; CARDINAL HEALTH,                                    .   '
 INC.; and AMERISOURCEBERGEN DRUG                                          ,'-.•      .
 CORPORATION,
                        Distributor Defendants,
         - and-
JOHN KAPOOR, RICHARD SACKLER, THERESA
SACKLER, KATHE SACKLER, JONATHAN SACKLER,
MORTIMER DA. SACKLER, BEVERLY SACKLER,
DAVID SACKLER, and ILENE SACKLER LEFCOURT,

                       Individual Defendants.


                  COMPLAINT AND JURY TRIAL DEMAND
       Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 12 of 187



                                                  TABLE OF CONTENTS



I.      PRELIMINARY STATEMENT ........................................................................................ 1
IL      JURISDICTION AND VENUE ....................................................................................... 16
III.    PARTIES .......................................................................................................................... 17
        A.         Plaintiff .................................................................................................................. 17
        B.         Defendants ............................................................................................................. 17
IV.     FACTUAL ALLEGATIONS ........................................................................................... 31
        A.         The Scientific Basis for Pain-Relieving and Addictive Properties of
                   Opioids ................................................................................................................... 31
                   1.         Similarity Between Prescription Opioids and Heroin ................................ 31
                   2.         Biology of Why a Person with a Prescription Opioid Addiction
                              Frequently Tums to Street Drugs ............................................................... 36
                   3.         Biology of Why a Person with an Opioid Addiction Frequently
                              Tums to Crime ........................................................................................... 38
        B.        Lack of Evidence that Long-Term Opioid Use Was a Valid Pain
                  Treatment ............................................................................................................... 39
        C.        Campaign of Misinformation and Unlawful Conduct by Manufacturer
                  Defendants ............................................................................................................. 41
                   1.         Summary of Manufacturer Defendants' Disinformation Campaign ........ .41
                  2.          False Messaging ......................................................................................... 42
                              a.         Drug Companies Must Deal Honestly with Patients,
                                         Consumers, and Governmental Payors .......................................... 42
                              b.         Falsehood: No Upper Limit on Amount of Opioids to
                                         Consumer ....................................................................................... 45
                              c.         Falsehood: Opioids Are the Best Solution .................................... .49
                              d.         Falsehood: The Promise of a Pain-Free Life and Vigorous
                                         Existence ........................................................................................ 51
                              e.         Falsehood: Tapering Is an Effective Way to Manage Any
                                         Withdrawal. .................................................................................... 52
                             f.          Falsehood: Pseudoaddiction........................................................... 53
                  3.         Means of Disinformation ........................................................................... 55
                             a.          Unsupported Research ................................................................... 56
                             b.          Key Opinion Leaders ..................................................................... 61
                             c.          Continuing Medical Education ...................................................... 64
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 13 of 187



                   d.         Treatment Guidelines ..................................................................... 66
                   e.         Front Groups and Unbranded Advertising ..................................... 70
                   f.         Defendants Inappropriately Used Their Sales Force and
                              "Speakers Bureaus" to Unfairly and Deceptively Promote
                              Use of Their Drugs ......................................................................... 76
                  g.          Direct-to-Consumer Marketing ...................................................... 81
       4.         Purdue-Specific Misrepresentation: The 12-Hour Dosing Lie .................. 86
       5.         Insys-Specific Misrepresentation ............................................................... 89
       6.         Actavis-Specific Misrepresentation ........................................................... 91
       7.         The Sackler Family Defendants Control and Direct Purdue's
                  Misconduct. ................................................................................................ 92
       8.         Guilty Pleas and Prior Attorney General Settlements with Certain
                  Defendants in Connection with Improper Opioid Marketing .................... 93
                  a.          Purdue's 2007 Guilty Plea for OxyContin Marketing
                              Misrepresentations ......................................................................... 93
                  b.          Cephalon Enters a Criminal Plea for Off-Label Marketing of
                              Actiq ................................. :............................................................. 94
                  c.         Purdue's 2015 Settlement with the New York Attorney
                             General ........................................................................................... 96
                  d.         Endo's 2016 Settlement with the New York Attorney
                             General ........................................................................................... 97
                  e.         Mallinckrodt's 2017 Settlement with the DEA and U.S.
                             Attomeys ........................................................................................ 99
       9.         Summary of Manufacturer Defendants' Unlawful Marketing
                  Claims and Practices ................................................................................ 101
 D.    Unlawful Conduct of Distributor Defendants ...................................................... 123
 E.    Defendants Are Es topped from Asserting Statute of Limitations or Laches
       Defenses ............................................................................................................... 13 0
       1.         The Manufacturer Defendants Fraudulently Concealed Their
                  Misconduct ............................................................................................... 130
       2.         Distributor Defendants Concealed Their Violations of State
                  Statutory and Common Law as Well as Federal Law .............................. 132
       3.         The Statute of Limitations and Laches Doctrine Do Not Apply
                  Here .......................................................................................................... 134
 F.    Damages to the Town of Canton ......................................................................... 135
       Nuisance Abatement Expenditures ...................................................................... 136
       Overdose-related Deaths ...................................................................................... 138


                                                         11
       Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 14 of 187




                    l.         Commonwealth of Massachusetts ............................................................ 13 8
                    2.         Town of Canton ....................................................................................... 141
                    Neo-Natal Care Costs .......................................................................................... 144
                    Direct Purchases of Opioids and Related Costs ................................................... 147
                    Expenses Related to Opioid Education and Training ......................................... .149
                    Emergency Treatment Costs ................................................................................ 149
                    Law Enforcement Costs ....................................................................................... 151
                    Diversion Costs .................................................................................................... 152
                    Community Outreach Expenses ........................................................................... 153
                    Child Care-Related Costs ..................................................................................... 153
V.        CAUSES OF ACTION ................................................................................................... 156
PRAYER FOR RELIEF ............................................................................................................. 172




                                                                  Ill
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 15 of 187




                                           COMPLAINT

        Plaintiff Town of Canton alleges as follows:

I.      PRELIMINARY STATEMENT

        1.      Many communities in the United States, including the Town of Canton,

Massachusetts (referred to herein as "Plaintiff," "Canton," "Town," or "Town of Canton"), are

currently experiencing a stark increase in the number of residents who have become addicted to

prescription opioids and heroin, and a stark increase in opioid overdoses. Prescription opioids are

now known to be the "gateway" drug to heroin; approximately 80% of current heroin users got

their start with prescription opioids. 1 Unlike any other epidemic, the opioid epidemic is not natural,

nor typical, but largely man-made. It has been created, fueled, and continues to expand by the

persistent unlawful conduct of the defendant pharmaceutical manufacturers ("Manufacturer

Defendants") and pharmaceutical wholesale distributors ("Distributor Defendants").

       2.      A pharmaceutical manufacturer should never place its desire for profits above the

health and well-being of its customers. Drug manufacturers have a legal duty to ensure that their

products are accompanied by full and accurate instructions and warnings to guide prescribing

doctors and other healthcare providers in making treatment decisions.                 Pharmaceutical

manufacturers have legal duties to tell the truth when marketing their drugs and to ensure that their

marketing claims are supported by science and medical evidence. A pharmaceutical distributor of

controlled substances has a legal duty to conduct its business lawfully, carefully, and in a manner

that does not irresponsibly and unreasonably saturate a community with opioids. Executives of a




        Prescription Opioids and Heroin: Prescription Opioid Use is a Risk Factor for Heroin
Use, NAT'L INST. ON DRUG ABUSE, https://www.drugabuse.gov/publications/research-
reports/relationship-between-prescription-drug-heroin-abuse/prescription-opioid-use-risk-factor-
heroin-use (last visited November 2018).


                                                  1
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 16 of 187




pharmaceutical company, such as Individual Defendants (defined below), have a legal obligation

to ensure that their company conducts itself in a manner compliant with the law that is designed to

protect rather than harm patients. Defendants broke these simple rules.

       3.      Manufacturer Defendants (collectively consisting of Defendants Purdue Pharma

L.P. cl/b/a Purdue Pharma (Delaware) Limited Partnership; Purdue Pharma Inc.; The Purdue

Frederick Company, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Collegium

Pharmaceuticals, Inc.; Johnson & Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen

Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Endo Health Solutions Inc.; Endo

Pharmaceuticals, Inc.; Allergan plc f/k/a Actavis plc; Actavis, Inc. f/k/a Watson Pharmaceuticals,

Inc.; Watson Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.;

Mallinckrodt PLC; Mallinckrodt LLC; and Insys Therapeutics, Inc.) knew that opioids were

effective treatments for short-term use, such as post-surgical and trauma-related pain, and for end-

of-life care. They also knew, or reasonably should have known, that prescription opioids were

addictive and subject to abuse, particularly when used over a prolonged period of time, and should

be used, if at all, as a last resort. Defendants 2 also knew, or reasonably should have known, that

with prolonged use, the effectiveness of opioids decreases, requiring dosage increases to reduce

pain, thereby increasing the risk of significant side effects and addiction. Defendants also knew

that there were no clinical trial results in existence that showed that opioids were safe for long-

term treatment of chronic pain, although they falsely represented that the safety of such drugs for

long-term use had been authoritatively established.




2
        "Defendants" collectively include Manufacturer Defendants, Distributor Defendants
(further defined below), and the Individual Defendants.


                                                 2
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 17 of 187




        4.      Prior to the mid-1990s, medical orthodoxy rejected the use of opioids as an

accepted modality for the long-term treatment for chronic pain.          The U.S. Food and Drug

Administration ("FDA") has expressly recognized that there have been no long-term studies

demonstrating the safety and efficacy of opioids for long-term use. 3

        5.     In order to expand their market for opioids and realize blockbuster profits,

Manufacturer Defendants needed to create a fundamental change in medical orthodoxy and public

perception that would make opioids permissible and even the preferred treatment modality, not

just for acute and palliative care, but also for long-term treatment of everyday aches and pains, like

lower back pain, arthritis, headaches, and sports injuries.

        6.     Since the mid-1990s, the Manufacturer Defendants, led by Purdue (defined below),

have engaged in a scheme to boost sales for their prescription opioid products by upending medical

orthodoxy and popular belief regarding the safety and efficacy oflong-term opiate use. Defendants

accomplished this reversal by falsely exaggerating the safety of opioid use and, recklessly and

negligently, and with wanton disregard for the public health, denying or trivializing the risk of

addiction.

       7.      In furtherance of their scheme, each Manufacturer Defendant expended millions of

dollars and used the following unethical and unlawful methods to disseminate misinformation

regarding the safety and efficacy of long-term opioid use for pain management treatment,

including:

               (a)     paying off doctors, known as Key Opinion Leaders ("KOLs"), to give

       speeches and write misleading studies advocating the advantages of prescription opioids


3       Janet Woodcock, FDA/CDER Response to Physicians for Responsible Opioid Prescribing
    Partial Petition Approval and Denial, REGULATIONS.GOV (Sept. 10, 2013),
https://www.regulations.gov/document?D=FDA-2012-P-0818-0793.


                                                  3
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 18 of 187



 and present deceptive continuing medical education programs ("CMEs") promulgating the

 message to fellow physicians that opioids were a risk-free, safe,; and the most effective

 treatment modality for most, if not all, types of pain;

         (b)     promoting the use of opioids for chronic pain through sales representatives,

 also called "detailers," whose jobs involved visiting individual physicians and their staff in

 their offices and setting up small group speaker programs.             By establishing close

 relationships with doctors, the sales representatives were able to disseminate their

 misrepresentations in targeted one-on-one settings that allowed them to address and dispel

 individual prescribers' reservations about prescribing opioids for chronic pain.

 Representatives were trained on techniques to build these relationships, with Manufacturer

 Defendant Actavis (defined below) even rolling out an "Own the Nurse" kit as a "door

 opener" to time with doctors. The Massachusetts Attorney General produced a document,

 attached as Exhibit A to its Complaint against Purdue (the "June 12, 2018 Mass AG

 Complaint"), showing that sales representatives from just one Manufacturing Defendant,

 Purdue, met with Massachusetts prescribers and pharmacists more than 150,000 times

 between May 15, 2007 and December 22, 2017. Using the sales representatives as "foot

 soldiers" in the misinformation campaign, the Manufacturer Defendants were able to

 address individual prescribers' concerns about prescribing opioids for chronic pain and

 push higher doses of the opioids, thereby driving up revenue;

         (c)    twisting scientific literature; most notably, transforming a five-sentence

 letter written to the NEW ENGLAND JOURNAL OF MEDICINE in 1980 by Doctor Hershel Jick

 and his graduate assistant, Jane Porter (the "Porter/Jick Letter"), regarding the relative

 safety of short-term opioid use by patients in a medical setting, into a false assertion (cited




                                           4
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 19 of 187




        more than 900 times) that long-term opioid use in a non-medical setting has been proven

        to be "safe" and non-addictive;

                (d)     infiltrating medical societies and CMEs with the false information that

        chronic pain could and should be safely treated with prescription opioids;

                (e)    using non-branded advertisements (that promote opioids generally, rather

        than any particular brand), which advertisements are not regulated by the FDA, to falsely

        promise relief from pain with no harmful side-effects from opioids;

               (f)     providing front groups with tens of millions of dollars and giving them

        official-sounding names, such as "American Pain Foundation," to disseminate the

        falsehood that addiction is a very minor and easily handled risk of prescription opioids;

        and

               (g)     influencing consumers and the lay public through magazine articles,

       newspaper stories, TV programs, etc., featuring KOLs and front groups regarding the

       falsely described advantages of opioids for chronic pain, with the specific intention and

       effect of recruiting patients to demand opioids from their treating physicians.

       8.      Defendants' actions are not permitted or excused by the fact that the FDA did not

require that their products' labels specifically exclude the use of opioids for chronic pain. Accurate

content on a label of a pharmaceutical product is squarely the responsibility of the manufacturer.

The FDA's approval of their drugs for narrowly defined applications did not entitle Defendants to

misrepresent the risks, benefits, or superiority of opioids. In fact, unlike any other prescription

drugs that may have been marketed unlawfully in the past, opioids are highly addictive controlled

substances.   Thus, Manufacturer Defendants deceptively engaged - and in many instances

profoundly harmed- a patient base that by definition was not able, biologically, to tum away from




                                                  5
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 20 of 187




the drugs.    These drugs would never have been prescribed in the first place, but for the

Manufacturer Defendants' unlawful scheme.

        9.     Defendants' causal role is also not broken by the involvement of legitimate doctors

writing opioid prescriptions for their patients. Defendants' ubiquitous marketing efforts and their

deceptive messages tainted virtually every information source doctors could rely on and prevented

these doctors from making informed treatment decisions.         Defendants even infiltrated CME

courses, which were attended by physicians who reasonably expect the information they receive

from the presenters of the CMEs to provide fair and accurate reporting of the most current pain

management practices. The CME courses are given with the expectation that physicians, including

general practice doctors, can rely on the information presented. ·unbeknown to the attendees of

the CMEs, much of the curricula were corrupted by Defendants' influence: among other things,

the CME presentations exaggerated the benefits and minimized the risks of opioids, while

exaggerating the risks and minimizing the benefits of other pain treatment modalities. Defendants

targeted not only pain specialists, but also primary care physicians, nurse practitioners, physician

assistants, and other non-pain specialists, who were even less likely to be able to assess the

companies' misleading statements.

        10.    To the huge detriment of the public health of Americans, Massachusetts residents,

and residents of the Town of Canton, the scheme of the Manufacturer Defendants (which was well-

funded, well-organized, and pervasive) was extremely successful.         In just a few years, the

Manufacturer Defendants managed to jettison decades of well-established and sound medical

orthodoxy holding that prescription opioids are far too addictive and potentially debilitating to be

used to treat chronic pain. Manufacturer Defendants individually, and working together through

their front groups and KOLs, persuaded doctors, patients, and even hospitals that what they had




                                                 6
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 21 of 187




long known - that opioids are addictive drugs, unsafe in most circumstances for long-term use -

was no    long~r   true, and that the opposite, that the compassionate treatment of pain required

opioids, the most superior pain management protocol, was the new truth.

         11.       For example, the Manufacturer Defendants, acting through one of their front

groups, the American Pain Society, successfully introduced "Pain as the Fifth Vital Sign" factor,

which, along with respiration rate, body temperature, blood pressure, and pulse rate, is now

considered to be a "vital sign" upon which doctors and emergency room personnel assess patients. 4

The Pain as a Fifth Vital Sign campaign was adopted by the Veterans Administration and the Joint

Commission (responsible for accreditation of hospitals), both of whom had extensive financial

relationships with Purdue at the time of the roll-out of the campaign.

         12.   The profits of the Manufacturer Defendants skyrocketed.         Opioid sales have

steadily risen, from $3.8 billion in 2000 to $8 billion in 2010 to $9.6 billion in 2015. Purdue has

earned more than $35 billion in opioid profits since 1996, including more than $3 billion in 2015

(from $800 million in 2006).       Purdue's OxyContin sales rose from $45 million in 1996 to

$3.1 billion in 2010. Endo Pharmaceuticals has gained a tremendous amount of revenue from

opioid sales as well, reaping over $1 billion from Opana ER alone in 2010 and again in 2013.

       13.     The sales push for greater volume of prescription writing by Manufacturer

Defendants came at a lethal cost. The Massachusetts Department of Health has revealed that a

patient who receives three months of prescribed opioids is 30 times more likely to overdose and




4
         See Natalia E. Morone, M.D. & Deborah K. Weiner, M.D., Pain as the 5th Vital Sign:
Exposing the Vital Need for Pain Education, 35 Clinical Therapeutics 1728, 1729(2013). In 2016,
the American Medical Association recommended removing pain as the fifth vital sign. See Joyce
Frieden, Remove Pain as 5th Vital Sign, AMA Urged, MEDPAGE TODAY (June 13, 2016),
https://www.medpagetoday.com/rneetingcoverage/ama/58486 ("'Just as we now know earth [is]
not flat, we know that pain is not a vital sign.'").


                                                 7
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 22 of 187




die than the general population. A patient who stays on prescription opioids for 6-11 months is 46

times more likely to die. Devastatingly, a patient who stays on prescription opioids for a year is

51 times more likely to die.        The three Distributor Defendants (collectively consisting of

Defendants McKesson Corporation, Cardinal Health, Inc., and AmerisourceBergen Drug

Corporation) dominate 85%-90% of the market share of prescription opioid distribution in the

United States. 5

        14.        Massachusetts General Laws ("Mass. Gen. Laws") ch. 94C, §12(a) and 105 CMR

700 and the 1970 Controlled Substances Act ("CSA"), 21 U.S.C. §§801, 821-30., require

wholesale distributors of "controlled substances" (all the prescription opioids involved in the

opioid epidemic and listed in Tables 1-9, infra, are either Schedule II or III controlled substances),

to register with the U.S. Drug Enforcement Administration ("DEA") and the Massachusetts

Commission of Public Health in order to be approved as a vendor of controlled substances.

        15.        In order to get and retain the coveted registration (without which a wholesale

distributor cannot lawfully sell any prescription opioids in the United States), the wholesale

distributor has a statutory duty, that mirrors its common law duty, to conduct its business of

distributing dangerous drugs in a reasonable and safe manner. Included among these obligations

are the duties "to report to [the] DEA suspicious orders for controlled substances and to take other

precautions to ensure that those medications would not be diverted into illegal channels." Masters

Pharm., Inc. v. DEA, 861F.3d206, 211-12 (D.C. Cir. 2017); 21 C.F.R. §1301.77. Mass. Gen.

Laws ch. 94C, § 12(a)(2) requires the wholesale distributor of prescription drugs to "operate in

compliance with applicable federal, state and local laws."


5
       Adam J. Fein, Ph.D., 2016 MDM Market Leaders/Top Pharmaceutical Distributors,
MDM, https://www .mdm.corn/2016-top-pharrnaceuticals-distributors (last visited November
2018).


                                                  8
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 23 of 187




        16.     Each Distributor Defendant utterly failed to discharge its statutory obligations

under Mass. Gen. Laws ch. 94C, §12(a) and 105 CMR 700.006(A) to maintain and monitor a

closed chain of distribution and detect, report, inspect, and halt suspicious orders, so as to prevent

the misuse or black market diversion of controlled substances, as required under state and federal

law. The direct and foreseeable result of the Distributor Defendants' unlawful conduct is that

many communities, including the Town of Canton, have been flooded with an excess supply of

pharmaceutical opioids.

        17.     Each Distributor Defendant has been investigated and fined l;>y the DEA for failing

to:

                (a)     operate its mandatory internal oversight system in good faith;

                (b)     report suspicious orders to the DEA; and

                (c)     halt the shipment of "suspicious orders for controlled substances" when

        they were discovered.

        18.     McKesson Corporation, the largest wholesale distributor in the United States,

agreed on January 17, 2017 to pay a $150 million fine to the U.S. Department of Justice ("DOJ")

for its violations of the CSA. 6

        19.     In late December 2016, Cardinal Health, Inc. agreed to a $34 million fine to

"resolve allegations that [it] failed to report to the DEA suspicious orders of Class II [powerful

narcotics] by pharmacies located in Central Florida and Maryland. " 7 This is the second settlement



6
        See News Release, US DOJ Office of Public Affairs, McKesson Agrees to Pay Record
$150 Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs (Jan. 17,
2017)       (https://www.justice.gov/opa/pr/mckesson-agrees-pay-record-150-million-settlement-
failure-report-suspicious-orders ).
7     See News Release, US Attorney's Office of the Middle District of Florida, United States
Reaches $34 Million Settlement With Cardinal Health For Civil Penalties Under The Controlled


                                                 9
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 24 of 187




in less than a decade in which Cardinal Health, Inc. has agreed to allegations by the federal

government that it failed to report suspicious opioid orders.

        20.    Cardinal Health, Inc. settled a lawsuit initiated by the State of West Virginia for

$20 million, which alleged violations of the CSA that are similar to its violations in the

Commonwealth of Massachusetts. See State of W Va. v. AmerisourceBergen Drug Corp., No. 12-

C-141 (W. Va. Cir. Ct., Boone Cty.). AmerisourceBergen Drug Corporation also agreed to pay

West Virginia $16 million for settlement of the same litigation. See id.

       21.     The explosion in opioid use and abuse, along with the corresponding explosion in

profits for the Defendants, was not due to a medical breakthrough in pain treatment. Instead, it

was due, in substantial part - as the National Institutes of Health ("NIH") recognizes - to the

"aggressive marketing" of Defendants. The NIH stated:

       Several factors are likely to have contributed to the severity of the current
       prescription drug abuse problem. They include drastic increases in the number of
       prescriptions written and dispensed, greater social acceptability for using
       medications for different purposes, and aggressive marketing by pharmaceutical
       companies. 8

       22.     Over the past two decades, as the sales of opioids increased, so too did deaths and

hospitalizations caused by opioids. 9




Substances Act (Dec. 23, 2016) (https://www.justice.gov/usao-mdfl/pr/united-states-reaches-34-
million-settlement-cardinal-health-civil-penalties-under).
8       America's Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing Before the
U.S. S. Caucus on Int'!. Narcotics Control, 113th Cong. 2 (2014) (testimony of Nora D. Volkow,
M.D.,        Director,          National        Institute       on         Drug        Abuse),
https://www.drugcaucus.senate.gov/sites/default/filesNolkow%20Testimony.pdf.
9
        Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis: A Public Health
Approach to an Epidemic of Addiction, 36 ANNU. REV. PUB. HEALTH 559 (2015),
http://www.annualreviews.org/doi/pdf/1O.ll46/annurev-publhealth-031914-122957.


                                                10
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 25 of 187




        23.     Starting in or about 1996 - coinciding with a rapid increase in prescription opioid

use for medical purposes, as more fully set forth - the United States has experienced an opioid

epidemic that has been characterized as the worst drug epidemic in its history. An epidemic is

defined as a sharp increase in the prevalence of a disease (or diseases) within a discreet period of

time. 10 The principal disease associated with the opioid epidemic is opioid addiction, sometimes

referred to as "opioid use disorder" or "opioid abuse or dependence."

        24.     The 2016 Guidelines issued by the U.S. Centers for Disease Control and Prevention

("CDC"), Guideline for Prescribing Opioids for Chronic Pain (the "2016 CDC Guidelines"), is a

peer-reviewed guideline that is based on scientific evidence. It has defined "opioid addiction,"

"opioid use disorder," and "opioid abuse or dependence" as a "problematic pattern of opioid use

leading to clinically significant impairment or distress ... manifested by specific criteria such as

unsuccessful efforts to cut down or control use and use resulting in social problems and a failure

to fulfill major role obligations at work, school, or home." 11

        25.    Opioid addiction, like other forms of addiction, is a chronic medical condition. It

is treatable, but not curable. Unfortunately, for a variety of reasons, including a shortage of and

limitations on resources, the presence of shame and stigma, and the presence of barriers to


IO      U.S. DEP'T OF HEALTH AND HUMAN SERVS., CTRS. FOR DISEASE CONTROL AND
PREVENTION, PRINCIPLES OF EPIDEMIOLOGY IN PUBLIC HEALTH PRACTICE, AN INTRODUCTION TO
APPLIED      EPIDEMIOLOGY       AND       BIOSTATISTICS,   1-72 (3d     ed.    2012),
https://www.cdc.gov/ophss/csels/dsepd/ss 1978/ssl 978.pdf.
11
        Deborah Dowell, M.D., et al., CDC Guideline for Prescribing Opioids for Chronic Pain -
United States, 2016, 65 MORBIDITY AND MORTALITY WKLY. REP. 1, 2 (2016). The current
diagnostic manual used by most behavioral health professionals, DSM-V, uses the term "opioid
use disorder" to refer to and define what has in the past essentially been referred to as opioid
addiction. In this Complaint, Plaintiff will generally use the term "addiction" to refer to opioid use
disorder, opioid addiction, and opioid abuse or dependence, unless context dictates otherwise.
These diagnoses are "different from tolerance (diminished response to a drug with repeated use)
and physical dependence (adaptation to a drug that produces symptoms of withdrawal when the
drug is stopped)." Id.


                                                 11
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 26 of 187




treatment, only a small percentage of patients who need treatment actually receive the right types

of treatment and levels of care, in the right settings, for the right lengths of time. In the absence

of proper treatment, the disease of addiction is progressive and frequently fatal. Even with optimal

treatment for the optimal time at the optimal setting, opioid addiction tends to be a relapsing

disease.

       26.      According to the CDC, the opioid addiction has led to an epidemic in opioid

overdoses, which, in tum, has led to an increase in opioid fatalities. In the period from 1994-2014,

the CDC estimated that there were 165,000 overdose deaths in the United States associated with

prescription opioid use. 12 Public health authorities estimate that, for every opioid overdose death, ·

there are 30 non-fatal overdoses. 13 Thus, in the period from 1999-2014, an estimated 5 million

non-fatal opioid overdoses were also likely to have occurred. Of course, there are also untold tens

of thousands of people, who are seriously impaired in their ability to ·function in society by the

disease of opioid addiction, who do not necessarily experience overdoses.

       27.      In 2016, the CDC acknowledged the existence of two opioid epidemics involving

addiction and overdoses. Also in 2016, the President of the United States declared that an opioid

and heroin epidemic exists in America. 14




12     Id.. at 2, 18.
13
       Andrea Hsu, Hospitals Could Do More for Survivors of Opioid Overdoses, Study Suggests,
NPR, Aug. 22, 2017, http://www.npr.org/sections/health-shots/2017 /08/22/545115225/ hospitals-
could-do-more-for-survivors-of-opioid-overdoses-study-suggests.
14
        Dowell, supra n.11 at 3, 34; accord Press Release, Ctrs. for Disease Control and
Prevention, CDC Launches Campaign to Help States Fight Prescription Opioid Epidemic
(Sept. 25,        2017)        (https://www.cdc.gov/media/releases/2017/p0925-rx-awareness-
campaigns.html) (recognizing "opioid epidemic"); see Proclamation No. 9499, 81 Fed. Reg. 65173
(Sept 16, 2016) (proclaiming "Prescription Opioid and Heroin Epidemic Awareness Week").


                                                12
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 27 of 187




        28.    The direct correlation between increases in sales of prescriptiOn opioids and opioid

addiction and overdoses prompted the CDC and other public health authorities to conclude that

the principal cause of both opioid epidemics was the unprecedented increase in use of prescription

opioids. 15 The CDC gathered data relating to prescription opioid usage using sales of prescription

opioids as a measure of prescription opioid usage, and correlated this data with data relating to

admissions for treatment of opioid use disorders and overdose deaths.          Using this data and

analyses, the CDC and other researchers concluded that the daily use of prescription opioids to

treat chronic pain has been the principal causative factor driving both epidemics in opiojd addiction

and overdoses. 16

       29.     ·Public health authorities have also concluded that prescription opioid use is

responsible not only for the addiction and overdose epidemics relating directly to prescription

opioids, but also for the multi-year surge in non-prescription, illegal opioid use, including the use

of heroin and fentanyl. As law enforcement, public health authorities, and the medical profession

have begun to limit the improper use of prescription opioids, along with other reasons (including

the high price of prescription opioids), which has reduced the supply of prescription opioids for

legal use, many prescription opioid users suffering from opioid addiction have turned to heroin

available on the black market. 17




15
       Dowell, supra n.11 at 2.
16
       Id.
17
        Approximately 80% of individuals who begin using heroin made the transition from initial
prescription opioids. Andrew Kolodny, et al., The Prescription Opioid and Heroin Crisis: A
Public Health Approach to an Epidemic of Addiction, 36 ANNu. REV. PUB. HEALTH 559 (2015);
accord THE MAYOR'S TASK FORCE TO COMBAT THE OPIOID EPIDEMCC IN PHILADELPHIA, FINAL
REPORT         AND      RECOMMENDATIONS            7       (2017),       http://dbhids.org/wp-
content/uploads/2017/05/0TF_Report.pdf (last visited November 2018)


                                                 13
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 28 of 187



        30.     As the profits of the Defendants have increased year-after-year, so, too, have the

numbers of substance abuse treatment admissions and overdose deaths in the Commonwealth of

Massachusetts. The Commonwealth of Massachusetts's skyrocketing drug overdose death rates

are consistent with the CDC's findings, with 379 opioid-related deaths in 2000. 18 In 2012, that

number nearly doubled with 742 opioid-related deaths. 19 By 2016, opioid-related deaths had

skyro~keted   to 2,083 deaths, which constituted a 181 % increase from 2012 and a staggering 450%

increase from 2000. 20 Drug overdose deaths involving synthetic opioids other than methadone

more than doubled in just one year between 2014 and 2015. 21 Non-fatal opioid overdoses have

seen a similar rise:·between 2011 and 2015, nonfatal overdoses increased by 200%, with the total

number of such overdoses exceeding 65,000. 22 Canton, like the Commonwealth of Massachusetts,

has experienced a public health crisis from the skyrocketing opioid addiction and opioid-related

overdoses and deaths, as well as the ensuing devastating social and economic consequences. This

public health crisis is a public nuisance to the Town because it constitutes unreasonable

interference with, and injury to, the public health, safety, peace, and welfare of its citizens and the

community as a whole.




18      MASS. DEP'T OF PUB. HEALTH, NUMBER OF OPIOID-RELATED OVERDOSE DEATHS, ALL
INTENTS         BY          CITY/TOWN,          MA         RESIDENTS:           2012-2016,
https://www.mass.gov/files/documents/2017/08/31/town-by-town-listings-may-2017.pdf.   (last
visited November 2018)
19
       Id.
20
       Id
21
       The Massachusetts Opioid Epidemic: A Data Visualization of Findings from the Chapter
55 Report, MASS. DEP'T OF PUB. HEALTH, http://www.mass.gov/chapter55.
22
       MASS. DEP'T. OF PUB. HEALTH, AN ASSESSMENT OF FATAL AND NONFATAL OPIOID
OVERDOSES     IN   MASSACHUSETTS        (2011     2015) http://archives.lib.state.ma.us/
handle/2452/734807) (last visited November 2018).


                                                  14
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 29 of 187




        31.       Like the Commonwealth of Massachusetts, the Town of Canton has been struck

particularly hard by the over-prescribing of opioid drugs and the resulting boom in the number of

opioid addicts.

        32.       So, too, have the fatalities increased. For example, in 2012, there was just one

opioid-related overdose deaths in Canton. 23 In 2017, there were 8 such deaths, constituting a 800%

increase. 24 The number of opioid-related fatalities in Canton between January 1, 2012 and

December 31, 2017 was 29.

        33.       The catastrophic effects of each Manufacturer Defendant's unlawful deceptive

marketing scheme and each Distributor Defendant's wanton, willful, reckless, and negligent

violation of its statutory and common law gatekeeping role to ensure the supply of opioids into

communities be maintained at safe levels, are only getting worse.

        34.       The Manufacturer Defendants' scheme of deception and the Distributor

Defendants' failure to conduct their business in a lawful and reasonable manner in compliance

with state common law and state and federal statutory law have flooded the Town with opioids

and created a greatly increased number of opioid addicted individuals that has strained the Town's

resources to cope with the epidemics. In addition to the enormous costs to the Town's ability to

provide traditional municipal services (infra at ifif395-466), the Town has also been forced to create

and fund (both directly and indirectly) collaborative interventions to respond to the epidemics,

including without limitation Naloxone programs, prevention and addition programs at schools,

"take-back" events, a Medication Disposal Program, and the Canton Alliance Against Substance


23
       Number of Opioid-Related Overdose Deaths 2012-2016, supra n.18.
24
        MASS. DEP'T OF PUB. HEALTH, NUMBER OF OPIOID-RELATED OVERDOSE DEATHS, ALL
INTENTS BY TOWN/TOWN, MA RESIDENTS: 2oq-2017 (2018), https://www.mass.gov
/files/documents/2018/05/22/0pioidrelated%200verdose%20Deaths%20by%20City%20Town%
20-%20May%202018 _0. pdf.


                                                 15
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 30 of 187




Abuse program. See generally Section IV.F, infra. These programs, and others, are well beyond

the scope of what has ever been considered a municipal serv:ice.

          35.   Plaintiff brings this lawsuit to enjoin the violations of all the Defendants, obtain

damages for the monies it has been forced to expend as a result of the Defendants' wrongful

conduct, and require the Defendants to abate the public nuisance they created.

          36.   Defendants' conduct has violated and continues to violate Chapter 93A and false

advertising laws. Mass. Gen. Laws. ch. 93A, §2 and ch. 94, § 190. Additionally, Defendants'

conduct constitutes a common law public nuisance, common law fraud, negligent

misrepresentation, negligence, and civil conspiracy and has resulted, and continues to result, in

unjust enrichment. Plaintiff does not allege that any product was defective and expressly does not

bring product liability claims.

          37.   To redress and enjoin Defendants' previous and continuous violations of the law,

the Town of Canton brings this action seeking abatement, restitution, damages, treble damages,

disgorgement of unlawful profits, civil penalties, attorneys' fees and costs permitted by law, and

equity.

II.       JURISDICTION AND VENUE

          38.   This Court has personal jurisdiction over each Defendant because each Defendant

carries on a continuous and systematic part of its general business within Massachusetts, has

transacted substantial business with Massachusetts entities and residents, and has caused harm in

Massachusetts as a result of the specific business activities complained of herein.

          39.   Venue is proper in this Court because the Town is in Norfolk County. Mass. Gen.

Laws.ch.223,§§1,8 ..




                                                16
       Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 31 of 187




III.    PARTIES

        A.      Plaintiff

        40.     Plaintiff Town of Canton provides many municipal services to foster the safety,

health, and well-being of its residents, including: police, fire, and; law enforcement services; public

health, safety and assistance services for families, youth veterans, and persons in need; and public

parks, libraries and recreational activities. Due to the severity and nature of the public nuisance

created and fueled by Defendants' wrongful conduct, the Town has been forced to expend

enormous amounts of taxpayer dollars to meet the needs of its citizens and its integrity as a town,

to provide many services that are well beyond those traditionally considered to be municipal

services in order to address the opioid epidemic, thereby diverting tax dollars away from other

resources.

        41.     Plaintiff Town of Canton is a 19. 6 square mile town that lies at the foot of Great

Blue Hill. With a population of approximately 21,561 people, Canton's economy is predominantly

derived from the restaurant and hospitality, technology, insurance, and manufacturing industries.

        42.     The Town of Canton self-insures for medical and health insurance for its employees

and retirees, as well as for workers' compensation insurance for all its employees.

        43.     The Town brings this action on its own behalf and as parens patriae in the public

interest on behalf of its residents.

        B.      Defendants

        Defendants Purdue Pharma L.P. d/b/a Purdue Pharma (Delaware) Limited
        Partnership, Purdue Pharma Inc., and The Purdue Frederick Company, Inc.

        44.     Defendant Purdue Pharma L.P. ("PPL"), registered and doing business in

Connecticut as Purdue Pharma (Delaware) Limited Partnership, is a limited partnership organized

under the laws of Delaware with its principal place of business in Stamford, Connecticut.



                                                 17
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 32 of 187




        45.      Defendant Purdue Pharma Inc. ("PPI") is a New York corporation with its principal

place of business in Stamford, Connecticut.

        46.      Defendant The Purdue Frederick Company, Inc. ("PFC") is a New York

corporation with its principal place of business in Stamford, Connecticut.

        47.      PPL, PPI, and PFC (collectively, "Purdue") are engaged in the manufacture,

promotion, distribution, and sale of opioids nationally and in the Town of Canton, including the

following:

                                     T a ble 1 - Purdue 0 'PIOI
                                                            ' 'd S
                     Drug Name                          Chemical Name
                     OxyContin          Oxycodone hydrochloride extended release
                     MS Contin               Morphine sulfate extended release
                       Dilaudid                Hydromorphone hydrochloride
                    Dilaudid-HP                Hydromorphone hydrochloride
                       Butrans                           Buprenorphine
                    HysinglaER                         Hydrocodone bitrate
                     Targiniq ER          Oxycodone hydrochloride and naloxone

        48.      OxyContin is Purdue's largest-selling opioid. Since 2009, Purdue's national annual

sales of OxyContin have fluctuated between $2.47 billion and $3.1 billion, up three-fourfold from

2006 sales of $800 million. OxyContin constitutes roughly 30% of the entire market for analgesic

drugs (i.e., painkillers).

        49.     In 2007, Purdue settled criminal and civil charges brought against it by the DOJ for

misbranding OxyContin and agreed to pay the United States over $600 million - at the time, one

of the largest settlements with a drug company for marketing misconduct - as well as a sweeping

set of injunctive relief requiring the Defendant to cease its unlawful and deceptive marketing

practices.    United States of America v. Purdue Frederick Co., Inc., No. 1:07CR00029, Plea



                                                  18
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 33 of 187




Agreement (W.D. Va. May 10, 2007). Simultaneously, Purdue settled an action brought by 27

.state attorneys general for $20 million and further injunctive relief.

        50.     Upon information and belief, Purdue has violated most, if not all, of its

commitments under its consent decrees with the government.

        Defendants Teva Pharmaceuticals and Cephalon, Inc.

        51.     Pefendant Teva Pharmaceuticals USA, Inc. ("Teva USA") is a Delaware

corporation with its principal place of business in North Wales, Pennsylvania. Teva USA is a

wholly owned subsidiary of Teva Pharmaceutical Industries, Ltd. ("Teva Ltd."), an Israeli

corporation.

      · 52.    Defendant Cephalon, Inc. is a Delaware corporation with its principal place of

business in Frazer, Pennsylvania. In 2011, Teva Ltd. acquired Cephalon, Inc.

       53.     Teva USA and Cephalon, Inc. (collectively, "Cephalon") work together to

manufacture, promote, distribute, and sell both brand-name and generic versions of opioids

nationally and in Canton, including the following:

                                   Table 2 - Cephalon Opioids
               Drug Name          Chemical Name                       Form
                  Actiq            Fentanyl citrate      Lollipop or lozenge
                                                         Buccal tablet, like a smokeless
                 Fentora           Fentanyl citrate
                                                         tobacco plug

       54.     In September 2008, Cephalon pled guilty to a criminal violation of the Federal

Food, Drug, and Cosmetic Act ("FD&C Act") for its misleading promotion of Actiq (and two other

drugs) and agreed to pay $425 million in fines, damages, and penalties.

       Defendant Collegium Pharmaceutical, Inc.

       55.     Defendant Collegium Pharmaceutical, Inc. ("Collegium") is a Virginia corporation

with its principal place of business in Canton, Massachusetts.



                                                  19
         Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 34 of 187




          56.   Collegium manufactures, promotes, sells, and distributes opioids nationally and in

Canton, including the following opioids, as well as their. generic versions:

                                  T a bl e 3 - CoIIef;!mm
                                                      .   0 Pl0l
                                                           1 . "d s
                 Drug Name             Chemical Name                       Form
                                                                      Tablet extended
                 XtampzaER               Oxycodone
                                                                      release

          57.   As of January 10, 2018, Collegium has signed a commercialization agreement with

Depomed, Inc., which allows Collegium to market the opioid products Nucynta and Nucynta ER25 •

          Defendants Johnson & Johnson, Janssen Pharmaceuticals, Inc., and Ortho-
          McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.

          58.   Defendant Johnson & Johnson ("J&J") is a New Jersey corporation with its

principal place of business in New Brunswick, New Jersey.

          59.   Defendant Janssen Pharmaceuticals, Inc. ("Janssen Pharmaceuticals") is a

Pennsylvania corporation with its principal place of business in Titusville, New Jersey, and is a

wholly owned subsidiary of J&J.

          60.   Defendant Ortho-McNeil-Janssen Pharmaceuticals Inc. ("OMP") (now known as

Janssen Pharmaceuticals, Inc.) is a Pennsylvania corporation with its principal place of business

in Titusville, New Jersey.

          61.   OMP was formerly known as Janssen Pharmaceutica, Inc.

          62.   J&J is the only company that owns more than 10% of Janssen Pharmaceuticals

stock.     Upon information and belief, J&J controls the sale and development of Janssen

Pharmaceuticals drugs, and Janssen Pharmaceuticals' profits inure to J&J's benefit. J&J has a


25
        GlobeNewswire, Depomed Announces Closing of NUCYNTA Commercialization
Agreement with Collegium Pharmaceutical (Jan. 10, 2018), https://globenewswire.com/news-
release/2018/01/10/1286734/0/en/Depomed-Announces-Closing-of-NUCYNTA-
Commercialization-Agreement-With-Collegium-Pharmaceutical.html.



                                                20
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 35 of 187




  well-known and proudly advertised reputation and company-wide business practice of strictly

  controlling the development and marketing of pharmaceuticals by its affiliates.

         63.        J&J, Janssen Pharmaceuticals, OMP, and Janssen Pharmaceutica (collectively,

 "Janssen") are or have been engaged in the manufacture, promotion, distribution, and sale of

 opioids nationally and in Canton, including the following:

                                         Ta ble 4 - Janssen 0 'PIOI
                                                                .. dS
                     Drug Name                   Chemical Name                   Form
                      Duragesic                      Fentanyl           Transdermal Patch
               Nucynta (prior to 2015)              Tapentadol          Tablet
          Nucynta ER (prior to 2015)              Tapentadol ER         Tablet

         64.      Together, Nucynta and Nucynta ER accounted for $172 million in sales in 2014.

 In April 2015, Janssen Pharmaceuticals transferred to Depomed, Inc. the right to license Nucynta

 and Nucynta ER in the United States26 • Prior to 2009, Duragesic accounted for at least $1 billion

 in annual sales.

         Defendants Endo Health Solutions Inc. and Endo Pharmaceuticals, Inc.

         65.      Defendant Endo Health Solutions Inc. ("EHS") is a Delaware corporation with its

 principal place of business in Malvern, Pennsylvania.

         66.      Defendant Endo Pharmaceuticals, Inc. ("EPI") is a wholly owned subsidiary of

 EHS and is a Delaware corporation with its principal place of business in Malvern, Pennsylvania.




 26
          J&J, Jannsen Pharmaceuticals, Inc. Completes Divestiture of US. License Rights to
  NUCYNTA® (tapentadol), NUCYNTA® ER (tapentadol) extended-release tablets and
  NUCYNTA® (tapentadol) Oral Solution to Depomed, Inc., (Apr. 2·, 2015),
  https://www.jnj.com/media-center/press-releases/j anssen-pharmaceuticals-inc-completes-
. divestiture-of-us-License-rights-to-nucynta-tapentadol-nucynta-er-tapentadol-extended-release-
  tablets-and-nucynta-tapentadol-oral-solution-to-depomed-inc.



                                                     21
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 36 of 187




       67.     EHS and EPI (collectively, "Endo") manufacture, promote, distribute, and sell

opioids nationally and in Canton, including the following:

                                     T a ble 5 - E n d o 0 'PIOI
                                                             . 'd S
                Drug Name               Chemical Name                       Form
                                  Oxymorphone hydrochloride
                 OpanaER                                              Tablet
                                  extended
                                  Oxymorphone hydrochloride
                   Opana                                              Tablet
                                  and aspirin
                                  Oxycodone hydrochloride
                  Percodan                                            Tablet release
                                  and acetaminophen
                                  Oxycodone and
                  Percocet                                            Tablet
                                  acetaminophen

       68.     Opioids comprised approximately $403 million of Endo's overall revenue of

$3 billion in 2012. Opana ER yielded revenue of$1.15 billion from 2010 to 2013, and it accounted

for 10% ofEndo's total revenue in 2012. Endo also manufactures and sells generic opioids, both

directly and through its subsidiary, Qualitest Pharmaceuticals, Inc. ("Qualitest"), including generic

oxycodone, oxymorphone, hydromorphone, and hydrocodone products.

       69.     A reformulated Opana ER that had been approved in 2012 was removed from the

market in June 2017, at the request of the FDA, which found that "the benefits of the drug may no

longer outweigh its risks." The FDA stated, "the FDA determined that the data did not show that

the reformulation could be expected to meaningfully reduce abuse and declined the company's

request to include labeling describing potentially abuse-deterrent properties for Opana ER."27




27
       News release, FDA, FDA requests removal ofOpana ER for risks related to abuse (June 8,
2017) (https://www .fda.gov/newsevents/newsroom/pressannouncements/ucm56240 l .htm).


                                                  22
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 37 of 187




        Defendants Allergan pie f/k/a Actavis pie, Actavis, Inc. f/k/a Watson
        Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis LLC, and Actavis
        Pharma, Inc. f/k/a Watson Pharma, Inc.

        70.    Allergan Finance, LLC is a privately held Nevada corporation with its principal

place of business in Parsippany, New Jersey. Allergan Finance, LLC was formerly known as

Actavis, Inc., which in tum was formerly known as Watson Pharmaceuticals, Inc. Allergan

Finance, LLC is an indirect wholly owned subsidiary of Allergan plc, which is incorporated in

Ireland with its principal place of business in Dublin, Ireland. Allergan Finance, LLC and its

predecessors, affiliates, and/or combining entities, including, but not limited to, Actavis, Inc.,

Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals, Inc., and Watson Laboratories, Inc.

are collectively referred to as "Actavis."

       71.     Actavis manufactures, promotes, sells, and distributes opioids nationally ·and in

Canton, including the following opioids, as well as their generic versions:

                                    Table 6 - At   . 0 'PIOI
                                               c av1s    .. d S
              Drug Name               Chemical Name                        Form
                                                                  Tablet extended
                 Kadi an       Morphine sulfate
                                                                  release
                               Hydrocodone bitartrate and
                 Norco                                            Tablet
                               acetaminophen

       72.     Kadian is an extended-release tablet for "the management of pain severe enough to

require daily, around-the-clock, long-term opioid treatment and for which alternative treatment

options are inadequate." Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc.

and began marketing Kadian in 2009.

       Defendants Mallinckrodt PLC and Mallinckrodt LLC

       73.     Mallinckrodt PLC is an Irish public limited company headquartered in Staines-

upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis, Missouri. Mallinckrodt

LLC is a limited liability company organized and existing under the laws of the State of Delaware.


                                                23
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 38 of 187




Since 2013, Mallinckrodt LLC has been a wholly owned subsidiary of Mallinckrodt PLC; prior to

2013, it was a wholly owned subsidiary oflrish public limited company Covidien PLLC (formerly

known as Tyco Healthcare). Mallinckrodt PLC and Mallinckrodt LLC are referred to collectively

as "Mallinckrodt."

       74.     Mallinckrodt manufactures, promotes, sells, and distributes opioids nationally and

in Canton, including the following opioids, as well as their generic versions:

                                T able 7 - M aIrme kro dt 0 'PIOI
                                                              ' 'dS
                Drug Name                  Chemical Name                       Form
                                                                        Tablet extended
                   Exalgo        H ydromorphone hydrochloride
                                                                        release
                                 Oxycodone hydrochloride and            Tablet extended
                  Xartemis
                                 acetaminophen                          release
                Roxicodone       Oxycodone hydrochloride                Tablet

       75.     Mallinckrodt also manufactures, markets, and sells generic oxycodone, of which it

is one of the largest manufacturers.

       76.     In July 2017, Mallinckrodt agreed to pay $35 million to settle allegations brought

by the Department of Justice that it failed to detect and notify the DEA of suspicious orders of

controlled substances.

       Defendant lnsys Therapeutics, Inc.

       77.     Defendant Insys Therapeutics, Inc. ("Insys") is a Delaware corporation with its

principal place of business in Chandler, Arizona.

       78.     Since 2012, Insys has been manufacturing and selling the following opioid:

                                       T a bl e 8 - I nsys 0.
                                                            1p101'd s

             Drug Name          Chemical Name                           Form
                                                          Sublingual spray absorbed
                Subsys                 Fentanyl
                                                          through mucous in the mouth




                                                    24
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 39 of 187




        79.     Subsys is a highly addictive synthetic opioid mouth spray approved for treatment

of cancer pain in patients who are tolerant of other opioids. Subsys is a form of fentanyl - a

narcotic up to 50 times more powerful than heroin and 100 times more powerful than morphine.

        80.     According to Insys's 2016 Annual Report, Subsys was the most prescribed

transmucosal immediate-release fentanyl, with 42% market share, which translates to nearly $300

million in annual U.S. product sales for Insys - an increase of270% in sales over just a year. See

Insys Therapeutics, Inc., Annual Report at 1 (Form 10-K) (Apr. 3, 2017).

        81.    The broad sales of Sub sys raised suspicions over Insys' s sales practices, especially

because it appeared that only 1% of Subsys sales were generated by oncologists, and the only

approved use of Subsys is for a subset of cancer patients. Subsequent investigations revealed that

Insys executives (including Individual Defendant John Kapoor named below) devised and

sanctioned blatantly unlawful methods to increase sales for off-label uses to the profound harm,

including death, of many patients.

       82.     On December 16, 2016, six former Insys executives were indicted by Carmen Ortiz,

the U.S. Attorney for the District of Massachusetts, for their participation in an alleged "nationwide

conspiracy" to give healthcare providers kickbacks in exchange for the improper prescribing of

Subsys. On October 24, 2017, a superseding indictment named and incorporated Individual

Defendant for his role in Insys's alleged "nationwide conspiracy." According to the superseding

indictment, the former head of sales for Insys, Alec Burlakoff, and others ran a sophisticated

scheme that used pharmacy data to identify doctors who prescribed a lot of opioids. They then

bribed the doctors with offers of cushy speaking engagements to increase their Subsys

prescriptions even further and to write a minimum number of prescriptions at a minimum dose to

generate as many insured refill orders as possible "without regard to the medical needs of ...




                                                 25
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 40 of 187




Subsys patients." On November 28, 2018, Burlakoffpleaded guilty to one count ofracketeering

conspiracy and agreed to cooperate with prosecutors in their case against Insys. 28

        83.     A Senate investigation into the opioid crisis generally began with an investigation

into Insys, specifically. The conclusion to the initial report, Fueling an Epidemic, states that Insys

"has repeatedly employed aggressive and likely illegal techniques to boost prescriptions for its

fentanyl product Subsys ... [that] included actions to undermine critical safeguards in the prior

authorization process[.]"29

        84.    The Senate investigation confirmed anecdotal evidence that sales representatives

were instructed to encourage their sales "targets" (the physician, physician's assistant, nurse

practitioner, or staff of the medical group with whom they met) to start the patient on a higher

dosage of Subsys than was approved by the FDA. The sales representatives were told to explain

to the physician that the reason to start the patient at a higher dose was to improve the pain relief

outcome to the patient, but the true reason was to increase Insys's revenue. There is anecdotal

evidence that the "motto" among the sales force in many regions of the country, including

Massachusetts, was "start them high and hope they don't die." The investigation uncovered a

chilling letter from an Insys sales representative to the CEO confirming that was indeed a

commonly used refrain among the sales force at Insys.

       85.     For ease of reference, the following is a table of all Manufacturer Defendants and

their principal opioid products:




28
       Alex Johnson, Ex-drug company executive pleads guilty to bribing doctors, NBC NEWS,
Nov. 28, 2018, https://www.nbcnews.com/ news/amp/ncna941466.
29
       U.S. CONG. s. COMM. ON HOMELAND SEC. AND Gov'T. AFFAlRS, FUELING AN EPIDEMIC:
lNSYS THERAPEUTICS AND THE SYSTEMCC MANIPULATION OF PRIOR AUTHORIZATION (Sept. 6,
2017), https://www.hsdl.org/?view&did=803959.


                                                26
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 41 of 187




                                               Table 9
                                         Purdue Opioids
Drug Name                   Chemical Name
OxyContin                   Oxycodone hydrochloride extended release
MS Contin                   Morphine sulfate extended release
Dilaudid                    Hydromorphone hydrochloride
Dilaudid-HP                 H ydromorphone hydrochloride
Butrans                     Buprenorphine
Hysingla ER                 Hydrocodone bitrate
Targiniq ER                 Oxycodone hydrochloride and naloxone
                                      Cephalon Opioids
Drug Name                   Chemical Name                    Form
Actiq                       Fentanyl citrate                 Lollipop or lozenge
                                                             Buccal tablet, like a smokeless
Fentora                     Fentanyl citrate
                                                             tobacco plug
                                      Collegium Opioids
Drug Name                   Chemical Name                    Form
Xtarnpza                    Oxycodone                        Tablet extended release
Nucynta (from 2018)         Tapentadol                       Tablet
Nucynta ER (from 2018)      Tapentadol ER                    Tablet
                                         Janssen Opioids
Drug Name                   Chemical Name                    Form
Duragesic                  Fentanyl                          Transdermal Patch
Nucynta (prior to 2015)    Tapentadol                        Tablet
Nucynta ER (prior to
                           Tapentadol ER                     Tablet
2015)
                                          Endo Opioids
Drug Name                 Chemical Name                    Form
                          Oxyrnorphone hydrochloride
OpanaER                                                    Tablet
                          extended
                          Oxymorphone hydrochloride
Opana                                                      Tablet
                          and aspirin



                                                27
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 42 of 187




                                          Table 9
                          Oxycodone hydrochloride and
Percodan                                              Tablet release
                          acetaminophen
                          Oxymorphone hydrochloride
Percocet                                              Tablet
                          and acetaminophen
                                        Actavis Opioids
Drug Name                 Chemical Name                    Form
Kadian                    Morphine sulfate                 Tablet extended release
                          Hydrocodone bitartrate and
Norco                                                      Tablet
                          acetaminophen
                                     Mallinckrodt Opioids
Drug Name                 Chemical Name                    Form
                          Hydromorphone
Exalgo                                                Tablet extended release
                          hydrochloride
                          Oxycodone hydrochloride and
Xartemis                                              Tablet extended release
                          acetaminophen
Roxicodone                Oxycodone hydrochloride          Tablet
                                         Insys Opioids
Drug Name                 Chemical Name                   Form
                                                           Sublingual spray absorbed through
Sub sys                   Fentanyl
                                                           mucous in the mouth

          Defendant McKesson Corporation

          86.   Defendant McKesson Corporation ("McKesson") is registered with the Secretary

of the Commonwealth of Massachusetts as a company incorporated under the laws of Delaware,

with its principal place of business in San Francisco, California.     McKesson is the largest

pharmaceutical distributor in North America; it delivers approximately one-third of all

pharmaceuticals used in North America. McKesson conducts business in Massachusetts by

distributing prescription opioids to hospitals, retail pharmacies, practitioners, mid-level

practitioners, and teaching institutions ("Retail End Users"). McKesson is subject to federal and

state reporting obligations with respect to the distribution of controlled substances in




                                               28
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 43 of 187




Massachusetts. See 21 U.S.C. §§801, et seq.; Mass. Gen. Laws ch. 94C, §12(a) and 105 CMR

700.006(A).

          Defendant AmerisourceBergen Drug Corporation

          87.    Defendant AmerisourceBergen Drug Corporation ("ABDC") is registered with the

Secretary of the Commonwealth of Massachusetts as a company incorporated under the laws of

Delaware, with its principal place of business in Chesterbrook, Pennsylvania. ABDC is the second

largest pharmaceutical distributor in North America. ABDC conducts business in Massachusetts

by distributing prescription opioids to Retail End Users. ABDC is subject to federal and state

reporting obligations with respect to the distribution of controlled substances in Massachusetts.

See id.

          Defendant Cardinal Health, Inc.

          88.   Defendant Cardinal Health, Inc. ("Cardinal") is registered with the Secretary of the

Commonwealth of Massachusetts as a company incorporated under the laws of Ohio, with its

principal place of business in Dublin, Ohio.         Cardinal is the third largest distributor of

pharmaceuticals in North America. Cardinal conducts business in Massachusetts by distributing

prescription opioids to Retail End Users.      Cardinal is subject to federal and state reporting

obligations with respect to the distribution of controlled substances in Massachusetts. See id.

          89.   Cardinal, McKesson, and AmerisourceBergen are collectively referred to as the

"Distributor Defendants."

          Individual Defendants

          90.   Defendant John Kapoor ("Kapoor") is the founder, former Chairman of the board

of directors, and Chief Executive Officer ("CEO") oflnsys. He remains the majority stockholder

of the company. Kapoor was indicted in Boston federal court on October 24, 2017 on charges of

conspiracies to commit racketeering pursuant to 18 U.S.C. §1962(d), mail fraud pursuant to 18


                                                29
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 44 of 187




U.S.C. §1349, wire fraud pursuant to 18 U.S.C. §1349, and to violate the Anti-Kickback Law

pursuant to 18 U.S.C. §371. The indictment arose from the practice oflnsys paying kickbacks to

doctors to write large numbers of prescriptions, which, upon information and belief, was devised

by Individual Defendant Kapoor, along with other Insys executives. Kapoor is a citizen of the

State of Arizona.

       91.     Defendant Richard Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant R. Sackler resides in Connecticut.

       92.     Defendant Jonathan Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant J. Sackler resides in Connecticut.

       93.     Defendant Mortimer D.A. Sackler has been a member of the board of Purdue

Pharma Inc. since the 1990s. Upon information and belief, Defendant M. D.A. Sackler resides in

New York.

       94.     Defendant Kathe Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant K. Sackler resides in Connecticut. ·

       95.     Defendant Ilene Sackler Lefcourt has been a member of the board of Purdue

Pharma Inc. since the 1990s. Upon information and belief, Defendant I. Sackler Lefcourt resides

in New York.

       96.     Defendant Beverly Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s. Upon information and belief, Defendant B. Sackler resides in Connecticut.

       97.     Defendant Theresa Sackler has been a member of the board of Purdue Pharma Inc.

since the 1990s.    Upon Information and belief, Defendant T. Sackler resides in the United

Kingdom.




                                              30
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 45 of 187




        98.     David Sackler has been a member of the board of Purdue Pharma Inc. since the

2012. Upon information and belief, Defendant D. Sackler resides in New York.

        99.     Defendants R. Sackler, J. Sackler, M. D.A. Sackler, K. Sackler, I. Sackler Lefcourt,

B. Sackler, T. Sackler, and D. Sackler are collectively referred to herein as the "Sackler Family

Defendants."

IV.     FACTUAL ALLEGATIONS

        A.      The Scientific Basis for Pain-Relieving and Addictive Properties of Opioids

                1.      Similarity Between Prescription Opioids and Heroin

        100.    The medicinal effects of opium, an extract from the flowering poppy plant, to

relieve pain and often cause euphoria, have been known for thousands of years.

        101.    In the early 1800s, a German pharmacist, Freidrich Sertilmer, isolated a molecule

from opium and named it "morphine" for its hypnotic, as well as analgesic, properties.

        102.    The late 1800s and early 1900s saw a plethora of semi-synthetic opioids that were

easily derived by manipulating the basic morphine structure. Semi-synthetic opioids produce a

more rapid effect than morphine because they cross the blood-brain barrier more easily.

        103.    One of the first semi-synthetic opioids, heroin, began being manufactured in the

late 19th century. In 1914, the Harrison Narcotics Tax Act imposed a tax on those making,

importing, or selling any derivative of opium. By the 1920s, physicians were aware of the highly

addictive nature of opioids and tried to avoid treating patients with them. Heroin became illegal

in 1924.

        104.   Other semi-synthetic opioids, such as oxycodone, hydrocodone, oxymorphone and

hydromorphone, continued to be designed in labs and approved for restricted medical uses. All

the opioids sold by Manufacturer Defendants Purdue, Endo, Actavis, Collegium, and Mallinckrodt

fall within these categories. See supra at i!85, Table 9.


                                                 31
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 46 of 187




         105.    In 1960, a fully synthetic opioid, named fentanyl, was synthesized by Dr. Paul

Janssen in Belgium.

        106.     Fentanyl has been produced in various forms, including lollipops (Actiq) and a

spray absorbed through the mouth (Subsys). The products of Cephalon, Janssen, and Insys (listed

supra at ~85, Table 9) are fentanyl, or fentanyl-based, synthetic opioids.

        107.     All these opioids, including semi-synthetic. and fully synthetic opioids, work on a

patient in very similar ways. They react with opioid receptors in the brain of the patient and are

considered "full agonists." "Agonists interact with a receptor to produce a maximal response from

that receptor." 30

        108.    When a full agonist opioid interacts with the opioid receptor, there is a cascade of

reactions, ultimately leading to an increase in the release of dopamine in the brain. 31

        109.    Opiate receptor stimulation by opioids can relieve pain and produce euphoria.

These effects have been understood for millennia as properties of opium.

        110.    However, a known result of the physiological process for all the opioids (just as it

has been for millennia with the opium from the poppy plant) is that if taken daily, tolerance and

dependence develop rapidly.

        111.    Tolerance results in the need to take higher doses to achieve the same effect.

        112.    Dependence results in dysphoria, increased pain sensitivity, anxiety, and flu-like

symptoms when opioids are discontinued. These symptoms lead to cravings for continue use.         .




30
       Hasan Pathan & John Williams, Basic Opioid Pharmacology: An Update, 6 BRIT. J. PAIN
11 (2012), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4590096/.
31
       Nora D. Volkow, M.D., et al., Neurobiologic Advances from the Brain Disease Model of
Addiction, 374 NEW ENG. J. MED. 363 (Jan. 28, 2016), http://www.nejm.org/doi/full/
10.1056/NJ;JMral5l1480#t=article.


                                                 32
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 47 of 187




       113.    Commonly prescribed opioids produce effects that are indistinguishable from the

effects produced by other   semi~synthetic   opioids. Commonly used prescription opioids are also

quite similar to heroin on a molecular level, as shown in the charts below:



                      Morphine32                                  Heroin33




32     Sunghwan Kim, et al., Compound Summary for CID 5288826: Morphine, NAT'L CTR. FOR
BIOTECHNOLOGY INFO., https ://pubchem. ncbi.nlm.nih.gov/compound/52 8 8826 (last updated Nov.
24, 2018).
33
       Sunghwan Kim, et al., Compound Summary for CID 5462328: Diamorphine, NAT'L CTR.
FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5462328 (last updated
Nov. 24, 2018).


                                                 33
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 48 of 187




                    Oxycodone34                         Hydrocodone 35

            (sold as Percocet, OxyContin)              (sold as Vicodin)



                                                         l

                                                         ·~
                                                         0




                  Oxymorphone36                       Hydromorphone37

                  (sold as Opana)                      (sold as Dilaudid)




34
       Sunghwan Kim, et al., Compound Summary.for CID 5284603: Oxycodone, NAT'L CTR.
FOR BrOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284603 (last updated
Nov. 24, 2018).
35
       Sunghwan Kim, et al., Compound Summary for CID 5284569: Hydrocodone, NAT'L CTR.
FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284569 (last updated
Nov. 24, 2018).
36
       Sunghwan Kim, et al., Compound Summary for CID 5284604: Oxymorphone, NAT'L CTR.
FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284604 (last updated
Nov. 24, 2018).
37
       Sunghwan Kim, et al., Compound Summary for CID 5284570: Hydromorphone, NAT'L
CTR. FOR BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/5284570 (last
updated Nov. 24, 2018).


                                            34
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 49 of 187




                          Fentanyl38

                       (sold as Subsys)




        114.      It is simple to see from these charts how chemically similar the natural morphine,

heroin, and semi-synthetic opioids are to one another. The opioid pain relievers ("OPRs") all share

the same five-ring structure that allows them to react with opioid receptors in the brain. While

fentanyl and other synthetic opioids do not share the same five-ring structure, they nevertheless

interact with opioid receptors in the brain the same way. Dr. Andrew Kolodny, Senior Scientist

and Co-Director of Opioid Policy Research at the Heller School for Social Policy and

Management, and co-founder of Physicians for Responsible Opioid Prescribing, called

prescription opioids "heroin pills": 39

               Like heroin, most OPRs are made from opium. Their molecular structure
               is nearly identical to that of heroin and the effects they produce in the brain
               are indistinguishable from heroin. What this means is that when we talk
               about OPRs, we are essentially talking about "heroin pills."




38     Sunghwan Kim, et al., Compound Summary for CID 3345: Fentanyl, NAT'L CTR. FOR
BIOTECHNOLOGY INFO., https://pubchem.ncbi.nlm.nih.gov/compound/3345 (last updated Nov. 24,
2018).
39
        America's Addiction to Opioids: Heroin and Prescription Drug Abuse: Hearing Before the
U.S. S. Caucus on Int'!. Narcotics Control, l l3th Cong. 2 (2014) (statement of Andrew Kolodny,
M.D.,     Chief      Medical       Officer,     Phoenix      House      Foundation,    at   2),
https://www.drugcaucus.senate.gov/content/senate-caucus-intemational-narcotics-control-
hearing-america%E2%80%99s-addiction-opioids-heroin-and.


                                                    35
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 50 of 187




        115.    Commonly prescribed opioid analgesics have the same pain-relieving, euphoria-

inducing, intensely addictive qualities of morphine and heroin.

        116.   A Columbia University study found that experienced heroin users preferred the

effects of oxycodone over the effects of heroin. 40

               2.      Biology of Why a Person with a Prescription Opioid Addiction
                       Frequently Turns to Street Drugs

        117.   With daily use of opioids, in as little as one week, patients can experience

withdrawal symptoms if opioids are discontinued (commonly referred to as "dependence"). Once

dependent, cessation of use produces deeply unpleasant symptoms, such as nausea, vomiting,

headaches, tremors, insomnia, and pain.

        118.   Dr. Kolodny has explained the effect of opioids as akin to "hijack[ing] the brain's

reward system," which, in turn, convinces a user that "the drug is needed to stay alive." 41

        119.   When under the continuous influence of opioids over a period of time, patients

grow tolerant to the analgesic or pain-relieving effects. As tolerance increases, a patient typically

requires progressively higher doses in order to obtain the same levels of pain reduction he or she

has become accustomed to - up to, and including, doses that are considered to be "frighteningly

high. " 42 At higher doses, the effects of withdrawal are more substantial, and the risk of addiction




40
       Sandra D. Comer, Ph.D., et al., Relative Abuse Liability ofPrescription Opioids Compared
to Heroin in Morphine-Maintained Heroin Abusers, 33 NEUROPSYCHOPHARMACOLOGY 1179 (Jun.
20, 2007), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3 787 689.
41
      David Montero, Actor's death sows doubt among O.C. 's recovering opioid addicts, THE
ORANGE CNTY. REGISTER (Feb. 4, 2014), https://www.ocregister.com/2014/02/04/actors-death-
sows-doubt-among-ocs-recovering-opioid-addicts/.
42
         Mitchell H. Katz, M.D., Long-term Opioid Treatment of Nonmalignant Pain: A Believer
Loses      His     Faith,   170     ARCHIVES    OF     INTERNAL    MED.     1422      (2010),
https://jamanetwork.com/joumals/jamaintemalmedicine/article-abstract/225880?redirect=true.


                                                 36
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 51 of 187




increases.     The FDA has acknowledged that available data suggests a relationship between

increased doses and the risk of adverse effects. 43

        120.     As addiction science shows, once an individual is addicted to any of these products,

a series of biochemical reactions and physiological changes in the brain make it very difficult to

break the addiction, even if the patient desperately wants to do so. These known brain changes in

addicted persons also explain why addiction is a relapsing disease.

        121.     As the NEW ENGLAND JOURNAL OF MEDICINE explains:

       .This attenuated release of dopamine renders the brain's reward system much less
        sensitive to stimulation by both drug-related and non-drug-related rewards. As a
        result, persons with addiction no longer experience the same degree of euphoria
       from a drug as they did when they first started using it. It is for this same reason
        that persons with addiction often become less motivated by everyday stimuli (e.g.,
        relationships and activities) that they had previously found to be motivating and
       rewarding. Again, it is important to note that these changes become deeply
        ingrained and cannot be immediately reversed through the simple termination of
       drug use (e.g., detoxification). 44

        122.     As addiction deepens, the changes in the brain of the addict become more profound.

The deadened mood effect and pre-occupation with continued use to the exclusion of previously

pleasurable activities are aggravated by a lessened ability to control impulses. Further:

       [t]he changes that occur in the reward and emotional circuits of the brain are
       accompanied by changes in the function of the prefrontal cortical regions, which
       are involved in executive processes. Specifically the down-regulation of dopamine
       signaling that dulls the reward circuits' sensitivity to pleasure also occurs in
       prefrontal brain regions and their associated circuits, seriously impairing executive
       processes, among which are the capacities for self-regulation, decision making,
       flexibility in the selection and initiation of action, attribution of salience (the
       assignment of relative value), and the monitoring of error. 45




43
       Volkow, supra n.30.
44
       Id.
45
       Id.


                                                 37
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 52 of 187




        123.   Recent research on the brains of addicted individuals makes clear why that person

would substitute heroin for prescription opioids, and further, why the changes in the individual's

brain caused by the addiction to prescription opioids makes it almost impossible to resist the need

for continued use, even to the point of death.

        124.   In short, the progression of addiction is, first, the initial pain relief and feeling of

well-being or euphoria experienced by the patient. Next is the craving for more and more of the

substance, since the dopamine rewards system has been hijacked and the patient is incapable of

experiencing everyday joys. Even greater and more frequent amounts of the opioid do not work,

since the patient's dopamine reward system is broken. As addiction proceeds, the patient becomes

increasingly incapable of thinking through the situation, since his prefrontal cortical regions have

become affected. Therefore, a person who has become addicted to opioids feels compelled to

continue using and will switch to heroin if it is easier and less expensive to obtain.

               3.      Biology of Why a Person with an Opioid Addiction Frequently Turns
                       to Crime46

        125.   Opioid addiction is different from other chronic diseases. The opioid-addicted

individual will behave in ways that appear anti-social. Even a threat of severe punishment is

insufficient to keep them from continuing their opioid use. They will give up everything and

everyone they have ever cared about to maintain their opioid supply. The anti-social behavior that

opioid-addicted individuals engage in is not driven by character flaws or moral failing. Instead,

the behavior is secondary to the development of addiction. Once addicted, good people will

behave in ways they never could have imagined.




46
       Nora D. Volkow, et al., Addiction: Decreased Reward Sensitivity and Increased
Expectation Sensitivity Conspire to Overwhelm the Brain's Control Circuit, 32 BIOESSAYS 748
(2010), https://onlinelibrary.wiley.com/doi/abs/10.1002/bies.201000042.


                                                 38
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 53 of 187




        126.    When an opioid is taken regularly, regions of the brain that modulate behavior and

control our higher functions like judgment, decision making, and self-control over our actions

begin to change in ways that may be irreversible. In effect, opioids hijack critical regions of the

brain causing a loss of free will, resulting in the need to continue using an opioid to avoid feeling

dysphoria.

        127.    Opioid addiction is a disease of exposure. Repeated use of opioids, even when

taken exactly as prescribed, can result in addiction. The sharp increase in opioid prescribing over

the past 20 years has led to parallel increases in opioid addiction and overdose deaths.

Overprescribing causes addiction directly in patients prescribed opioids. And overprescribing

causes addiction indirectly, as patients' prescriptions are borrowed or shared with family members,

friends, or acquaintances.

        B.      Lack of Evidence that Long-Term Opioid Use Was a Valid Pain Treatment

        128.    Manufacturer Defendants have always been aware that there was no real evidence

of the safety and efficacy of opioids for long-term use. To the contrary, there was evidence that,

with long-term use, opioid drugs would become less effective because of tolerance to the pain-

relieving effects.

        129.    A 2006 study-of-studies found that opioids as a class did not demonstrate

improvement in "function" over other non-addicting treatments.          It stated: "For functional

outcomes, the other analgesics were significantly more effective than were opioids. " 47




47
         Andrea D. Furlan, et al., Opioids for Chronic Noncancer Pain: A Meta-Analysis of
Effectiveness and Side Effects, 174 CAN. MED. Ass'N J. 1589 (2006). This same study revealed
that efficacy studies do not typically include data on opioid addiction. In many cases, patients who
may be more prone to addiction are pre-screened out of the study pool. This does not reflect how
doctors actually prescribe the drugs, because even patients who have past or active substance use
disorders tend to receive higher doses of opioids. See Karen H. Seal, M.D., et al., Association of


                                                39
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 54 of 187




        130.   Endo's own research shows that patients taking opioids, as opposed to other

prescription pain medicines, report higher rates of obesity (30% to 39%); insomnia (9% to 22%);

and self-described fair or poor health (24% to 34%).

        131.   In the fall of2009, as a pain specialist noted in an article titled Are we making pain

patients worse?, "[O]pioids may work acceptably well for a while, but over the long term, function

generally declines, as does general health, mental health, and social functioning. Over time, even

high doses of potent opioids often fail to control pain, and these patients are unable to function

normally."48

        132.   Workers' compensation data has also long revealed the lack of evidence for the

efficacy of opioids for long-term chronic pain. Claims involving workers who take opioids are

almost four times as likely to reach costs of over $100,000 than claims without opioids, as these

patients suffer greater side effects and are slower to return to work. Even adjusting for injury

severity and self-reported pain score, receiving an opioid for more than seven days and receiving

more than one opioid prescription increased the risk that the patient would still be on work

disability one year later. A prescription for opioids as the first treatment for a workplace injury

doubled the average length of the claim.

       133.    In the face of this body ofevidence and medical orthodoxy questioning the efficacy

and safety of opioids, the Manufacturer Defendants mounted their disinformation campaign to

open the market for their drugs, despite the known risk of addiction.



Mental Health Disorders With Prescription Opioids and High-Risk Opioid Use in US Veterans of
Iraq and Afghanistan, 307 J. AM. MED. Ass'N 940 (2012).
48
       Andrea Rubenstein, M.D., Are We Making Pain Patients Worse? SONOMA MED. (Fall
2009), http://www.nbcms.org/about-us/sonoma-county-medical-association/magazine/sonoma-
medicine-are-we-making-pain-patients-worse.aspx?pageid= 144&tabid=74 7 (last visited Nov.
2018).


                                                40
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 55 of 187




        C.     Campaign of Misinformation and Unlawful Conduct by Manufacturer
               Defendants

               1.      Summary of Manufacturer Defendants' Disinformation Campaign

        134.   Manufacturer Defendants, through a sophisticated and highly deceptive and unfair

marketing campaign that began in the late 1990s and continues to the present, set out to and

succeeded in reversing the popular and medical understanding of opioids. Chronic opioid therapy

- the prescribing of opioids to treat chronic pain long-term - is now a commonplace and highly

dangerous practice in the United States.

       135.    Since Insys did not begin selling its fentanyl-based product, Subsys, until 2012, and

Collegium did not begin selling its oxycodone-based product, Xtampza ER, until April 2016, they

did not participate in the activity preceding that date. Nevertheless, both Insys and Collegium did

profit from the collusive campaign of other Manufacturer Defendants to change medical orthodoxy

solely for reasons of greed, rather than a scientific basis, and they continue to misrepresent the

safety and efficacy of opioid treatment for chronic pain.

       136.    To accomplish this reversal, Manufacturer Defendants spent hundreds of millions

of dollars: (a) developing and disseminating seemingly truthful scientific and educational

materials and advertising that misrepresented the risks, benefits, and superiority of opioids for

treating chronic pain; (b) funding, assisting, encouraging, and directing KOLs to deliver scripted

talks, publish misleading studies, and present CMEs that disseminated false and incomplete

information to medical practitioners; (c) infiltrating the boards and committees of professional

societies and patient advocacy groups that delivered messages and developed guidelines

supporting chronic opioid therapy; (d) funding, assisting, directing, and encouraging seemingly

neutral and credible professional societies and patient advocacy groups (referred to as "Front

Groups") that developed misleading educational materials and treatment guidelines that were then



                                                41
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 56 of 187




distributed by Distributor Defendants, urging doctors to prescribe, and patients to use, opioids

long-term to treat chronic pain; (e) deploying sales representatives, who visited doctors and other

prescribers, who marketed their opioids for "non-indicated" or off-label purposes, not approved

by the FDA, thereby violating 21 U.S.C. §§331(a)-(b), 352(a); and (f) targeting public ads to

vulnerable populations, such as the elderly and veterans.

        137.    Manufacturer Defendants: (a) overstated the benefits of chronic opioid therapy,

promised improvement in patients' function and quality of life, and failed to disclose the lack of

evidence supporting long-term use; (b) trivialized or obscured opioids' serious risks and adverse

outcomes, including the risks of addiction, overdose, and death; (c) overstated their superiority

compared with other treatments, such as other, non-opioid analgesics, physical therapy, and other

alternatives; and ( d) mischaracterized the difficulty of withdrawal from opioids and prevalence of

withdrawal symptoms. There is not, and there never has been, reliable scientific evidence to

support Manufacturer Defendants' marketing claims. There has long been, and there continues to

be, substantial scientific evidence that these claims are false.

               2.      False Messaging

                       a.      Drug Companies Must Deal Honestly with Patients, Consumers,
                               and Governmental Payors

        138.   Like every other business in Massachusetts, pharmaceutical manufacturers have a

duty to deal honestly and truthfully with consumers and to refrain from using unfair and deceptive

acts to boost profits at the consumer's expense.

       139.    A drug company's representations about its drug must: (a) be consistent with its

label and supported by substantial scientific evidence; (b) not include false or misleading

statements or material omissions; and (c) fairly balance the drug's benefits and risks.




                                                   42
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 57 of 187




        140.    Furthermore, drug compames are not permitted to sell any drugs that are

"misbranded," which means, among other things, that the "label" cannot be false or misleading.

"Labeling" includes more than the drug's physical label; it also includes "all ... other written,

printed, or graphic matter ... accompanying" the drug, including promotional material. 49 The

term "accompanying" includes promotional materials - posters, websites, brochures, books, etc.

that are disseminated by, or on behalf of, the manufacturer of the drug. 50 Thus, Manufacturer

Defendants' promotional materials are part of their drugs' labels and required to be accurate,

balanced, and not misleading.

        141.   Labeling is misleading if it is not based on substantial evidence, materially

misrepresents the benefits of a drug, or omits material information about or minimizes the

frequency or severity of a product's risks. Promotion that fails to present the most important risks

of a drug as prominently as its benefits lacks fair balance and is therefore deceptive.

        142.   Drug companies are also prohibited from distributing evidence or information

about a drug's safety or efficacy, or presenting conclusions that "clearly cannot be supported by

the results of the study." 51 Drug companies further must not make comparisons between their

drugs and other drugs that represent or suggest that "a drug is safer or more effective than another

drug in some particular when it has not been demonstrated to be safer or more effective in such

particular by substantial evidence or substantial clinical experience."52

       143.    The Manufacturer Defendants' responsibilities to not engage in false, untrue,

misleading, and deceptive statements of material fact to physicians, consumers, payors, and


49
       21 U.S.C. §321(m).
50
       See id.; Notes of Decisions, Accompanying the article, labeling.
51
       21 C.F.R. §99.10l(a)(4).
52
       21 C.F.R. §202.l(e)(6)(ii).


                                                 43
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 58 of 187




Plaintiff are consistent with their duties under Massachusetts false advertising laws and Chapter

93A, as well as the FD&C Act. Plaintiff expressly denies that the reference to the FD&C Act in

this Complaint means that any claims "arise under" federal law within the meaning of 28 U.S.C.

§1331.

         144.   Manufacturer Defendants long maintained that prescription opioids carry little to

no risk of addiction, when they knew that not to be true. For example, Purdue claimed that the

risk of addiction was negligible, even though its own studies had shown that between 8% and 13 %

of OxyContin patients became addicted.

         145.   Manufacturer Defendants have said that specific characteristics of their drugs made

them less addictive, when there was no evidence to support their assertions. For example, Endo

marketed Opana ER as being crush-resistant and, as a result, hard to abuse and harder to become

addicted to. In fact, Endo knew that there was no evidence to support this assertion. Sales

representatives for Purdue, Janssen, Endo and Actavis promoted their drugs as having "steady-

state" properties with the intent and expectation that prescribers would understand this to mean

that their drugs caused less of a rush or a feeling of euphoria, which can trigger misuse and

addictions.

         146.   Cephalon-sponsored Treatment Options: A Guide for People Living with Pain

(American Pain Foundation, 2007) stated that addiction is limited to extreme cases of unauthorized

dose escalations, getting opioids from multiple sources, or theft. In truth, Cephalon knew there

was no basis for this depiction that addiction occurred only in rare cases.

         147.   Manufacturer Defendants have maintained that addiction risk can be managed by

the prescribing physician by asking patients to fill out a questionnaire to assess their risk of

addiction (known as "screening"). Actavis trained its sales force to advise prescribers that they




                                                44
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 59 of 187




can use risk screening tools to limit the development of addiction. However, there is not, and there

never has been, evidence to suggest that such screening is reliable.

        148.    Manufacturer Defendants falsely suggested or even blatantly proclaimed that

withdrawal from opioids was not a problem.              Actavis trained its sales force to assert that

discontinuing opioid therapy can be handled "simply" and done at home, with the withdrawal

period approximately taking a week, even in addicted patients. Janssen training materials between

2009 and 2011 repeatedly proclaimed "low incidence of withdrawal symptoms" as a "core

message" for their sales force. In addition to claiming a low rate of withdrawal symptoms, Janssen

relied upon a study that only began tracking withdrawal symptoms in patients 2-4 days after

discontinuing opioid use. Janssen knew, or should have known, that these symptoms peak earlier

than that for most patients.

        149.    Contrary to Manufacturer Defendants' assertions, opioids have been found time

and again to be addictive. A patient's fear of the unpleasant effects of discontinuing opioids,

combined with the negative reinforcement during a period of actual withdrawal, can push a patient

to seek further opioid treatment - even where ineffective or detrimental to quality of life - simply

to avoid the deeply unpleasant effects of withdrawal.

                        b.      Falsehood: No Upper Limit on Amount of Opioids to Consumer

        150.    Manufacturer Defendants have misrepresented and even denied entirely the

dangers posed by large doses of opioids. Manufacturer Defendants claimed that dosages could be

escalated continuously to match high pain tolerance, even though studies showed that such

escalation could be deadly. This false advice has been disseminated even though the Manufacturer

Defendants, their executives, researchers, and sales staff have knowledge that increasing a dosage

or starting a patient with a high dosage may be fatal. See supra at ifif84, 121; irifra at if l 43.




                                                   45
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 60 of 187




        151.    This falsehood is of particular concern because none of the Manufacturer

Defendants' opioids has a cap on dosage. Thus, the guidance of manufacturers (and the medical

community, informed by manufacturers) has a critical role to play in preventing overdose.

        152.   There is not now, and there never has been, any scientifically based support for the

Manufacturer Defendants' statements that there are no upper limits for opioids.

        153.   High doses pose real risk. The 2016 CDC Guidelines states, in pertinent part:

"[b]enefits of high-dose opioids for chronic pain are not established," while the "risks for serious

harms related to opioid therapy increase at higher opioid dosage." They further state that there are

"increased risks for opioid use disorder, respiratory depression, and death at higher dosages[.]" As

a result, the CDC advised doctors to "avoid increasing dosage" above 90 morphine milligram

equivalents per day.

        154.   When under the continuous influence of opioids over time, patients grow tolerant

to their analgesic effects. As tolerance increases, a patient typically requires progressively higher

doses to obtain the same levels of pain reduction to which he or she has become accustomed - up

to, and including, doses that are "frighteningly high."53 Supra at ~119. At higher doses, the effects

of withdrawal are more substantial, thus leaving a patient at   amuch higher risk of addiction.    A

patient can take the opioids at the continuously escalating dosages to match pain tolerance and still

overdose at recommended levels.

       155.    Upon information and belief, Purdue required its sales representatives to "practice

verbalizing the titration [dosing] message." Purdue believed increasing titration was a key

marketing objective and even monitored the pace at which doctors increased doses of its opioids.

Sales representatives were warned when the doses were not increased fast enough by their target


53
       Katz, supra n.42.


                                                 46
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 61 of 187




physicians. This ruthless sales tactic was memorialized by Purdue in a sales guide, entitled,

"Initiation, Conversion, and Titration Discussions with the Appropriate Selling Tools."

                       FLEXIBILITY in titration
                       •       Titrate to the appropriate q12h dose                                                .·            (   r, .

                               -       lncr~a~e
                                            25% to           5~%
                                                       of the total daily dose                       ..       (~
                                                                                                              r .         r. .

                                                                                                                                     ,. .
                                   as chmcal need dtctates             •· .                     ·..·. '.______. . . . .    80mg
                                                                                                                          J//T


                               .·                               l~-··:Omg;,,,~~
                                                                                '·;      r---. _.-           60mg_...



                   r-....- .:.•lOmg...,.
                                                    J . 15 mg~ 20mg -1'f ntrate to ~\I- anaJg-1•                                     ....


                   I
                   1•
                   l_~C61«-«1~~(~~--·----~on.!!n"'T~ q12h dOH
                   (       •     •   .·:   _       ~ ~ ~tie~ts ~~o ~equ~e ti~~o~ ab~ve 80 mg ~j12h'. f~Ho; ti~tion
                   1
                                ··   .;;'&     0
                                                        9111debnes. which recommend increasing the total dally dose between
                           ..._                         25.,. and !O~

                                                           Purdue opioid promotion from 2008.
     r·-· --------·- -------··--- -· -------- ....·-------··------·- -- ---·------- _______..___.___........_ --··--·--'\
                             Individually titrate Butrans to a dose that provides                                        I
                                                    adequate analgesia and minimizes adverse reactions                                          I
         Mini1n1m titratiotl iatervat between doses is ewry 71 ltolrs


                                                                                                                                 _,_

           ... . . --:·- .~ 1--1                                                       ;
           lJ  s IKg/llCof
                                                                I


                                                             imn;m                       8
                                                                                            I




                                                                                         'Ill
               arm
                       I




                                                              9lI




                                                                                         ---
                il
                ..._.....
                                                              ---                     =·~-===t:.)
                                                                                      at llte presal>iq llNltkare pro(essioul's discrttiott.
                                                                                                                        &IOI"-• ~tu.II~
    \_________ - - - - ---- - - ·---- -- - - -- -------- - - - - - - - - - - - - - - -- -------- --· -- -- - - - --------
                                                                                                                                               j'
                                                           Purdue opioid promotion from 2013.

        156.       Upon information and belief, rather than applaud public health efforts, Purdue

lambasted in internal documents such efforts to limit total daily dose and length of therapy by



                                                                                47
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 62 of 187




saying such efforts "would negatively impact business." [Emphasis added.] To push back against

the public demands in 2014 to decrease dosage, Purdue defensively pursued a "strategic initiative"

to fight back and "maintain 2013 dose mix."


                 Impact of changes in dose mix
                      (For Illustration purposes)
                                                                             % shift from 20mg and 15mg down to 10mg
               Dose    Forecnt CRx)   Fore~st ($)                      1% Shift                   2% Shift           3% Shift
               10mg                                                                                                                     r,
                      1,226,840         $ 135,005,554                            $ 136,746,931     $ 138,488,308       $ 140,229,686!'
               15mg
                                        s 33,261,232                              s32,928,620         s 32,596,008      s 32,263,395
                                      ____
               20mg
                                             ,...,~,,.,,,"'---




                                        s 361,951,330                            $ 358.331.817     $ 354,712,303       $ 351,092,790'
               30mg                                                                                                                     'I
                        519,945         $ 193,796,793             519,945        $ 193,796,793     $ 193,796,793       s 193, 796,793
               40mg
                      1,085,624         $ 577,483,835            1,085,624       $ 5 77,483,835    $ 577,483,835       $ 577,483,835,
               80mg
                        436,272         $ 326, 705,155            436,272        s 326,705,155     $ 326,705,155       $ 326,705,155:·
               80mg
                        768,198         $ 931,583,802             768,198        $ 931,583,802     $ 931,583,802       $ 931,583,802;,
                                                                                                                                        ;
               Tout
                      5,619,324       $ 2,559,787,701            5,619,324     $ 2,557,576,952    $ 2,SSS,366,204    $ 2,553,155,456::



                                                         C!?jf~.j{( J
                                                                                          $4,421,4~   _'
                                                                                                             -~.632,244 -
                A small shift of roughly 15K prescriptions from 20mg
                    or 15mg down to 1Omg has a $2MM impact



                           Purdue internal strategy presentation from 2012.

        157.      According to Purdue's 2015 Price List, a patient taking Purdue's 80 mg OxyContin

pill twice a day for a week earned Purdue $210. If that same patient could be kept on the drug for

a year, Purdue received far more money: $10,959. Purdue's confidential internal analysis, revealed

in the June 12, 2018 Mass AG Complaint, "found that there is greater loss [in sales] in the 60mg

and 80mg strengths (compared to other strengths) when we don't make primary sales calls."

Purdue's business plans emphasized that "OxyContin is promotionally sensitive, specifically with

the higher doses, and recent research findings reinforce the value of sales calls."




                                                                  48
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 63 of 187




        158.   Purdue promoted the assertion that "[o]pioid dose was not                                      arisk factor for opioid
overdose," even while it admitted in internal private documents that "it is very likely" that there is

a "dose-related overdose risk in [chronic non-cancer pain] patients on [chronic opioid therapy]."

       159.    Purdue's deception about the risk of higher doses was deliberate. Purdue recorded

in an internal "Publication Plan" that its' "KEY MESSAGES" would say that "dose alone" is not

"the reason for overdose deaths," and "opioid overdose is controlled by good prescribing practice

and patient monitoring, not by arbitrary dosage limitations."
                                   Keeping Patients On Opioids Longer Kills Them
                                      Opioid-related overdose deaths per 100,000 people in a study of
                                       1.1 mUlion Massachusetts patients prescribed opioids in 2011

                                                                                                    51x

                        600
                                                                               46x
                        deaths




                        500
                        deaths




                       400
                       deaths
                                                          30x


                        300
                        deaths




                        200
                       deaths




                       100
                       deaths




                            0
                                 General Population    3to5months          6 to 11 months         12 months
                                                         of opioids           ofopioids           ofoplolds

               AGO graph from Massachusetts Department ofPublic Health data.

                       c.            Falsehood: Opioids Are the Best Solution

       160.    Manufacturer Defendants have consistently exaggerated the benefits and

downplayed the side effects of opioids as compared to other analgesics.                                                Specifically,

Manufacturer Defendants have ignored the effects of long-term opioid therapy, which include


                                                                  49
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 64 of 187




addiction, hyperalgesia, hormonal dysfunction, decline in immune function, increased bone

fractures in the elderly, neonatal abstinence syndrome, and potentially fatal interaction with other

medication taken to treat disorders frequently co-existing with chronic pain. At the same time,

Manufacturer Defendants have greatly exaggerated the incidence of side-effects and the risk of

death from medicines, such as aspirin or ibuprofen, technically known as non-steroidal anti-

inflammatory drugs ("NSAIDs"). Manufacturer Defendants have suggested 10,000-20,000 annual

deaths are attributable to NSAIDs, when the real number is approximately 3,200 and shrinking. 54

        161.    On the contrary, there is evidence that opioid drugs are less effective at treating

chronic pain and may worsen patients' health. As noted, a comprehensive study in 2006 found

that opioids as a class did not demonstrate improvement in functional outcomes over other non-

addicting treatments. Rather, the study concluded: "[f]or functional outcomes, the other analgesics

were significantly more effective than were opioids. " 55 The above study and similar ones that

were antithetical to the position of the Manufacturer Defendants were simply not presented by the

KOLs in their speeches to practitioners, in the lectures presented at CMEs controlled by the

Manufacturer Defendants, or in the Front Groups used to disseminate the Manufacturer

Defendants' false message that opioids are a superior pain treatment.

        162.    The Manufacturer Defendants knew their disparagement of NSAIDs and other

analgesics was unfounded. Indeed, Endo's own internal research shows that patients taking opioid-

based pain medicines specifically reported higher rates of obesity, insomnia, and self-described

fair or poor health.


54     See Courtney Krueger, PharmD, BCPS, Ask the Expert: Do NSAIDs Cause More Deaths
Than Opioids?, PRACTICAL PAIN MGMT. (Nov./Dec. 2013), https://www.practicalpain
management.com/treatments/pharmacological/opioids/ask-expert-do-nsaids-cause-more-deaths-
opioids.
55
       Furlan, supra n.47.


                                                50
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 65 of 187




        163.    The Manufacturer Defendants deceptively exaggerated the risks associated with

high doses of acetaminophen and NSAIDs (such as aspirin and ibuprofen) and instead pushed their

opioids, which they claimed to have "no ceiling dose" and are "the gold standard of pain

medications."

                       d.      Falsehood: The Promise of a Pain-Free Life and Vigorous
                               Existence

        164.    Manufacturer Defendants misrepresented that opioids improve functioning over

time. For example, Janssen sponsored a patient education guide in 2009, Finding Relief Pain

Management for Older Adults, which states, as a fact, that "opioids may make it easier for people

to live normally."

       165.     Purdue also conceived and funded third-party publications to proclaim that opioids

give patients the "quality oflife we deserve." This was a lie. Purdue's internal documents admit

that "Purdue has no clinical studies or other substantial evidence demonstrating that a Purdue

Product will improve the quality of a person's life." There is not, and there never has been, any

data to support the claim that they do so; in fact, there is data to suggest that long-term opioid

usage reduces functioning. Data from workers' compensation claims indicates that there is a

negative correlation between opioid prescriptions and a person returning to work. 56

       166.     The 2016 CDC Guidelines (supra at if24) state that "[a]lthough opioids can reduce

pain during short-term use, the clinical evidence review found insufficient evidence to determine

whether pain relief is sustained and whether function or quality of life improves with long-term

opioid therapy." The CDC further found that "evidence is limited or insufficient for improved




56     See, e.g., Cindy L. Kidner, Ph.D., et al., Higher Opioid Doses Predict Poorer Functional
Outcome in Patients with Chronic Disabling Occupational Musculoskeletal Disorders, 91 J. BONE
JOINT SURG. AM. 919 (2009).



                                               51
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 66 of 187




pain or function with long-term use of opioids for several chronic pain conditions for which opioids

are commonly prescribed, such as low back pain, headache, and fibromyalgia."

                         e.     Falsehood: Tapering Is an Effective Way to Manage Any
                                Withdrawal

          167.   Manufacturer Defendants also falsely represent that withdrawal is easily managed,

for example, by tapering off a patient's dosage. For instance, Endo's CME, Persistent Pain in the

Older Adult, taught prescribers that withdrawal can be avoided by tapering off dosage by 10-20%

per day for ten days.

          168.   The 2010 Mallinckrodt/C.A.R.E.S. publication, Defeat Chronic Pain Now!,

advised potential opioid users that tolerance to opioids is "easily remedied," and that "[a]ll patients

can be safely taken off opioid medication if the dose is slowly tapered down by their doctor." 57

          169.   Janssen's training materials asserted that Nucynta ER has a low incidence of

withdrawal symptoms, based on a study of withdrawal symptoms two to four days after

discontinuing use (when, in fact, the symptoms peak much earlier).

          170.   On its current website, PrescribeResponsibly.com, in an article titled What a

Prescriber Should Know Before Writing the First Prescription, Janssen states that opioid addiction

"can usually be managed" with such tools as Opioid Agreements between the prescribing

physician and patient.

          171.   There is no reliable data, nor has there ever been, supporting the statements made

by each Manufacturer Defendant that gradual tapering would alleviate the risk of withdrawal.




57
          BRADLEY S. GALER, M.D. & CHARLES E. ARGOFF, M.D., DEFEAT CHRONlC PAIN Now!
(2010).


                                                 52
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 67 of 187




                         f.      Falsehood: Pseudoaddiction

          172.    Pharmaceutical manufacturers tried to dismiss signs of addiction in patients by

using the term "pseudoaddiction," invented by Dr. David Haddox, later Vice President of Health

Policy at Purdue. Pseudoaddiction was a term used for patients showing signs of addiction, and

Defendants explained that what these patients were actually exhibiting was "under-treated pain."

          173.    With no reliable data, the Manufacturer Defendants grabbed hold of the concept of

pseudoaddiction, with the intent and result that treating physicians would ignore signs of actual

addiction in their patients (such as seeking early refills, agitation, etc.). Instead of advising the

treating physician that the patient is likely in the throes of addiction, the Manufacturer Defendants

advocated that the patient is still undertreated and should be prescribed a higher potency of the

opioid.

          174.   A pamphlet, entitled Clinical Issues in Opioid Prescribing (2008), urged doctors to

look for pseudoaddiction:

          A term which has been used to describe patient behaviors that may occur when
          pain is undertreated. Patients with unrelieved pain may become focused on
          obtaining medications, may "clock watch," and may otherwise seem
          inappropriately "drug-seeking." Even such behaviors as illicit drug use and
          deception can occur in the patient's efforts to obtain relief. Pseudoaddiction can
          be distinguished from true addiction in that the behaviors resolve when the pain
          is effectively treated.

          175.   In another ·pamphlet, Providing Relief Preventing Abuse: A reference guide to

controlled substances prescribing practices (2008), Purdue admonished doctors that

"[u]ndertreatment of pain is a serious problem" and "pain should be treated aggressively." Purdue

stated: "Fact[] About Addiction: 'Misunderstanding of addiction and mislabeling of patients as

addicts results in unnecessary withholding of opioid medications."'

          176.   Purdue released a second edition of Providing Relief Preventing Abuse in 2011,

which continued to urge higher doses and added a new deception about the scientific "literature":


                                                 53
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 68 of 187




"The term pseudoaddiction has emerged in the literature to describe the inaccurate

interpretation of [drug-seeking] behaviors in patients who have pain that has not been

effectively treated." This revised pamphlet and the claims it disseminated cited to no scientific or

medical evidence that supported pseudoaddiction as a diagnosis separate from addiction. The

pamphlet failed to disclose that all of the cited "literature" included was linked to organization and

doctors paid by Purdue.

        177.   Purdue also urged doctors to prescribe higher doses in a Purdue-sponsored book,

Responsible Opioid Prescribing (2011 ), which again suggested that patients, who appear to be

addicted, were instead "receiving an inadequate dose" and needed more drugs. In Purdue's Opioid

Clinical Management Guide (2009), Purdue told doctors that the greatest risk of addiction was

giving patients too little of its addictive drugs: "The primary risk factor for misuse is uncontrolled

or inadequately treated pain."

       178.    Janssen sponsored, funded, and edited a website publication, entitled Let's Talk

Pain, which stated "pseudoaddiction refers to patient behaviors that may occur when pain is under-

treated[.] ... Pseudoaddiction is different from true addiction because such behaviors can be

resolved with effective pain management."

       179.    While the term "pseudoaddiction" is no longer prevalent and not currently posted

on any of the Manufacturer Defendants' websites, it was in common use and widely disseminated

to physicians through at least 2012. Upon information and belief, as a result of the Manufacturer

Defendants' false information campaign, the signs of addiction in opioid-treated patients are still

being misconstrued as pseudoaddiction in the community of practicing physicians, including those

physicians in Massachusetts who serve the population of the Town of Canton.




                                                 54
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 69 of 187




        180.   There never was any scientifically valid evidence for the concept of

pseudoaddiction. The Manufacturer Defendants knew there was no scientific basis for the concept

and their statements about it were false when made.

               3.      Means of Disinformation

       181.    Manufacturer Defendants strengthened the effects of their misinformation by

disseminating it through varied sources in a number of settings, targeting both doctors and patients.

       182.    Manufacturer Defendants have poured significant resources into branded

advertisements for their own particular opioids. In 2011, Manufacturer Defendants spent over

$14 million advertising in medical journals, including $8.3 million by Purdue, $4.9 million by

Janssen, and $1.1 million by Endo. 58

       183.    These advertisements ran in publications aimed at pain specialists (e.g., JOURNAL

OF PAIN, CLINICAL JOURNAL OF PAIN), as well as those aimed at the entire medical community

(e.g., JOURNAL OF THE AMERICAN MEDICAL ASSOCIATION).

       184.    These advertisements have contained misleading claims about Manufacturer

Defendants' opioid products. For example, a 2005 Purdue advertisement in the JOURNAL OF PAIN

described OxyContin as an "around-the-clock analgesic ... for an extended period of time." The

advertisement featured a man and boy fishing and proclaimed that There Can Be Life With Relief,

falsely suggesting (on both counts) that OxyContin provides effective long-term pain relief and

functional improvement. Endo's Opana ER was advertised with photos of people engaged in

demanding jobs, suggesting that the drug could provide long-term relief and functional

improvement.


58
        While Actavis spent less than $100,000 and Cephalon spent nothing on medical
advertisement in 2011, these companies' expenditures peaked earlier, with Actavis spending
$11.7 million in 2005 and Cephalon spending about $4 million over 2007 and 2008.


                                                55
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 70 of 187




        185.    Since Insys entered the opioid pain market in 2012, after many of these means to

· disseminate false information were already under way, it is not known at this time to what extent

Insys participated in them. Upon information and belief, Insys was able to effectively sell Subsys

off-label due to the wide dissemination of misinformation propagated by the other Manufacturer

Defendants.

        186.    Since Collegium made only minimal sales of its opioid product before April 2016,

it is not known at this time to what extent Collegium participated in the dissemination of the false

information before that time. However, in its marketing effort to sell its opioid product, Xtampza

ER, Collegium continues to utilize many of the discredited marketing methods used by other

Manufacturing Defendants, including a heavy use of detailers to spread deceptions about the safety

of opioids on a one-to-one bases, use of KOLs, and sponsorship of Front Groups, such as the

American Pain Foundation (infra at ~~252, 258), and mischaracterizes the epidemic as "an abuse

or misuse of opioid" rather than "an over-use of opioids," the true cause of the epidemic. In its

March 7, 2018 Form 10-K SEC filing ("March 2018 Form 10-K"), Collegium stated as follows:

        Chronic pain, typically defined as pain that lasts beyond the healing of an injury or
        that persists longer than three months, is a worldwide problem with serious health
        and economic consequences .... Common types of chronic pain include lower back
        pain, arthritis, headache, and face and jaw pain. The prevalence of chronic pain is
        expected to rise in the future, as the incidence of associated illnesses such as
        diabetes, arthritis and cancer increases in the aging population.

                                               ***
        Prescription opioids remain the primary treatment for chronic pain. 59

                       a.      Unsupported Research

        187.   Manufacturer Defendants have misrepresented scientific research and evidence

surrounding the addictiveness of their pharmaceutical products.


59
       Collegium Pharm., Inc., Annual Report at 5 (Form 10-K) (Mar. 7, 2018).


                                                56
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 71 of 187




        188.   Manufacturer Defendants led people to reasonably believe that they had tested the

safety and efficacy of opioids for long-term use by creating a body of false, misleading, and

unsupported literature about opioids that appeared to be the result of independent, objective

research, and was thus more likely to shape the perceptions of prescribers, patients, and payors.

        189.   Manufacturer Defendants coordinated the timing and publication of manuscripts,

abstracts, posters and oral presentations, and educational materials in peer-reviewed journals and

other publications to support the launch and sales of their drugs. Manufacturer Defendants'

internal documents show plans to submit research papers and "studies" to long lists of journals,

including back-up options and last resort, "fast-track" application journals, which they could use

if the pending paper was rejected everywhere else.

       190.    Manufacturer Defendants worked to ensure that favorable articles were

disseminated and cited widely in medical literature, even where references distorted the

significance or meaning of the underlying study. One of the most frequently used distortions is

the instance of a five-sentence letter written to the NEW ENGLAND JOURNAL OF MEDICINE

("NEJM") in.1980 by Dr. Hershel Jick and his assistant, Ms. Jane Porter.

       191.    In 1980, Dr. Jick and his assistant, Ms. Porter, who both worked at the Boston

University Medical Center, sent the Porter/Jick Letter to the prestigious NEJM:

       ADDICTION RARE IN PATIENTS TREATED WITH NARCOTICS

       To the Editor: Recently, we examined our current files to determine the incidence
       of narcotic addiction in 39,946 hospitalized medical patients who were monitored
       consecutively. Although there were 11,882 patients who received at least one
       narcotic preparation, there were only four cases of reasonably well documented
       addiction in patients who had no history of addiction. The addiction was considered
       major in only one instance. The drugs implicated were meperidine in two patients,
       Percodan in one, and hydromorphone in one. We conclude that despite widespread
       use of narcotic drugs in hospitals, the development of addiction is rare in medical
       patients with no history of addiction.




                                               57
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 72 of 187




        Jane Porter
        Hershel Jick, M.D.
        Boston Collaborative Drug
        Surveillance Program
        Boston University Medical Center
        Waltham, MA 02154. 60

        192.    Manufacturer Defendants and their Front Groups have twisted this letter and

misused it as scientific confirmation for their assertion that widespread and long-term opioid use

does not pose a substantial threat of addiction. The Manufacturer Defendants knew, but failed to

disclose, the material information that undermined the validity of the five-sentence letter for the

sweeping proposition for which it was cited.

        193.   Manufacturer Defendants knowingly misrepresented the findings and scientific

value of the letter in several ways:

               (a)     By omitting the fact that Ms. Porter and Dr. Jick's observations were made

       in a letter to the editor, and implying - or outright stating - that the results were the

       published results of a peer-reviewed scientific clinical trial study, they misrepresented the

       scientific validity of its findings;

               (b)     Based on when the letter was written, in 1980, the use of opioids being

       described in the letter could only have been for acute pain or end-of-life care because

       medical practice at the time prohibited opioids from being used to treat chronic pain.

       Nevertheless, Manufacturer Defendants cited the Porter/Jick Letter as evidence for the

       proposition that opioids pose a low risk of addiction in all contexts, including long-term

       use for chronic pain;




60
      Jane Porter & Hershel Jick, M.D., Addiction Rare in Patients Treated with Narcotics, 302
NEW ENG. J. MED. 123 (1980), www.nejm.org/doi/pdf/10.1056/NEJM198001103020221.


                                                58
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 73 of 187




                (c) . Since the Porter/Jick Letter is not based on a clinical trial, there is no level

        of confidence that patients were regularly being monitored for signs of addiction. Thus,

        there may have been false negatives;

                (d)     The letter is written about patients who were given a few opioid doses in a

        hospital, rather than those who were given prescriptions to take home. Nonetheless, it was

        trumpeted by Manufacturer Defendants as scientific evidence that opioids pose a low risk

        of addiction when used long-term; and

                (e)    There is no evidence that these patients were followed up with after leaving

        the hospital regarding the presence of any addiction. But it was cited by Manufacturer

        Defendants as showing that opioids pose no long-term risk of addiction.

        194.   Manufacturer Defendants mis-cited the Porter/Jick Letter again and again as

evidence of the minimal risk of addiction from using opioids as a treatment for chronic pain,

despite its limited credibility and the existence of much more significant evidence to the contrary.

        195.   Two papers funded by Purdue in 1998 showed that between 8% and 13% of patients

studied subsequently became addicted to opioids. Ignoring this study, the Porter/Jick Letter was

cited and relied upon in two CME courses put on by Purdue and Endo in 2012 to support the

assertion that opioids are not addictive.

        196.   The Porter/Jick Letter was not extensively cited as evidence of opioids' low risk of

addiction until it first appeared in a 1986 paper by the American Pain Society, one of Defendants'

Front Groups. From there, its use as a tool of misinformation mushroomed. It has been cited over

900 times, in contrast to the 11 other letters to the editor contemporaneously published in NEJM,

which were cited a median of 11 times.




                                                 59
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 74 of 187




        197.   Dr. Hershel Jick, the primary author, later stated that his own letter had been

misused and distorted. He has said that he is "mortified that that letter to the editor was used as an

excuse to do what these drug companies did," referring to the fact that "they used this letter to

spread the word that these drugs were not very addictive." 61

        198.   A 2017 statement in the NEJM (probably the first of its kind) was published as a

meta-study on the misuse of the letter. It says that the letter "was heavily and uncritically cited as

evidence that addiction was rare with long-term opioid therapy," which statement "contributed to

the North American opioid crisis[.]" 62

        199.   The 2017 study reports that 80.8% of articles citing the 1980 letter did not mention

that it was limited to the hospital setting and 72.2% of articles citing it used it to support the

conclusion that addiction is rare in patients treated with opioids.

       200.    "It's difficult to overstate the role of this letter," said Dr. David Juurlink of the

University of Toronto, who led the analysis. "It was the key bit ofliterature that helped the opiate

manufacturers convince front-line doctors that addiction is not a concem."63

       201.    Manufacturer Defendants also worked to discredit or bury negative information.

Manufacturer Defendants - often with the help of third-party consultants - targeted a broad range

of media to disseminate their message, including negative review articles, letters to the editor,




61
        Derek Hawkins, How a Short Letter in a Prestigious Journal Contributed to the Opioid
Crisis, WASHINGTON POST, Jun. 2, 2017, https://www.washingtonpost.com/news/moming-
mix/wp/2017 /06/02/how-the-opioid-crisis-traces-back-to-a-five-sentence-scho larly-letter-from-
1980/?utm term=.836d02c52301.
62
      Pamela T.M. Leung, B.Sc. Pharm., et al., A 1980 Letter on the Risk of Opioid Addiction,
376 NEW ENG. J. MED 2194 (2017).
63
      Marilynn Marchione, Painful Words: How a 1980 Letter Fueled the Opioid Epidemic,
STAT NEWS, May 31, 2017, https://www .statnews.corn/2017/05/31/opioid-epidemic-nejm-letter.


                                                 60
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 75 of 187




commentaries, case-study reports, and newsletters disparaging reports of the link between opioids

and addiction.

        202.     Manufacturer Defendants' strategies were intended to, and did, knowingly and

intentionally distort the truth regarding the risks, benefits, and superiority of opioids for chronic

pain relief, resulting in distorted prescribing patterns.

                        b.      Key Opinion Leaders

       203.      Manufacturer Defendants used KOLs (who are generally distinguished physicians

and neutral sources of guidance in their medical field) as sources of pro-opioid misinformation for

regular practicing doctors, including those in Massachusetts treating Canton residents.

       204.      The KOLs have been central to the Manufacturer Defendants' diffuse marketing

efforts. KOLs have written, consulted on, edited, and lent their names to books and articles and

given speeches and CMEs supportive of chronic opioid therapy. They have served on committees

that developed treatment guidelines strongly encouraging the use of opioids to treat chronic pain

and the boards of pro-opioid advocacy groups and professional societies that develop, select, and

present CMEs. Manufacturer Defendants were able to exert control over each of these modalities

through their KOLs.

       205.      In exchange for these services of the KOLs, Manufacturer Defendants provided

them with money, prestige, recognition, research funding, and avenues to publish. This positioned

the KOLs to exert even more influence in the medical community.

       206.      Opioid-makers were not the first to mask their deceptive marketing efforts in

purported science. The tobacco industry also used KOLs in its efforts to persuade the public and

regulators that tobacco was not addictive or dangerous. For example, tobacco companies funded

a research program at Harvard and chose as its chief researcher a doctor who had expressed views




                                                  61
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 76 of 187




in-line with industry's views. He was dropped when he criticized low-tar cigarettes as potentially

more dangerous, and later described himself as a pawn in the industry's campaign.

       207.    Manufacturer Defendants cultivated and promoted only those KOLs who could be

relied upon to help broaden the chronic pain opioid therapy market. Manufacturer Defendants

selected, funded, and elevated those doctors whose public positions were unequivocally supportive

of using opioids to treat chronic pain. These doctors' professional reputations were then dependent

on continuing to promote a pro-opioid message, even in activities not directly funded by the drug

compames.

       208.    Manufacturer Defendants cited and promoted favorable studies or articles by these

KOLs. By contrast, Manufacturer Defendants did not disseminate the publications of doctors

critical of the use of chronic opioid therapy. One prominent KOL sponsored by many of the

Manufacturer Defendants, Dr. Russell Portenoy, stated that he was told by a drug company that

research critical of opioids (and the doctors who published that research) would never obtain

funding.

       209.    Collegium Vice President, Steven Passik, has proudly identified Dr. Portenoy as

one of his mentors, stating that Dr. Portenoy, among others, "taught me everything I know about

pain and encouraged and supported me long before I had any idea of what I was talking about. " 64

       210.    Some KOLs have even gone on to become direct employees and executives of

Manufacturer Defendants, like Dr. Haddox, Purdue's Vice President of Health Policy, or Dr.

Bradley Galer, Endo's former Chief Medical Officer.




64
        Pundit Profiles: Steven D. Passik, PhD, PAINWEEK                      (Jan.   4,   2017),
https://www.painweek.org/brainfood_post/steven-d-passik-phd.html.


                                               62
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 77 of 187




        211.    Manufacturer Defendants provided substantial opportunities for KOLs to author

articles or research studies on topics Manufacturer Defendants suggested or chose, with the

predictable effect of ensuring that many favorable studies appeared in the academic literature. As

described by Dr. Portenoy, drug companies would approach him with a study that was well under

way and ask ifhe would serve as the study's author. Dr. Portenoy regularly agreed.

        212.    Manufacturer Defendants also paid KOLs to serve as consultants or on their

advisory boards and give talks or present CMEs, often over meals or at conferences. Since 2000,

Cephalon, for instance, has paid doctors more than $4.5 million for programs relating to its opioids.

       213.    Manufacturer Defendants kept close tabs on the content of the misleading materials

published by these KOLs. In many instances, they also scripted what these KOLs said- as they

did with all their recruited speakers.

       214.    There was a group of KOLs who received funding and benefits from all of the

Manufacturer Defendants, who participated in an enterprise to pay these KOLs, to disseminate

misinformation about the safety and efficacy of opioids as a treatment for chronic pain in order to

enable the Manufacturer Defendants to unlawfully expand their profits.

       215.    Dr. Portenoy received research support, counseling fees, and honoraria from

Manufacturer Defendants Purdue, Cephalon, Janssen, and others. He was also president of the

Front Group American Pain Society ("APS") and board member of Front Group American Pain

Foundation ("APF").

       216.    Dr. Lynn Webster was the author of numerous CMEs sponsored by Purdue,

Cephalon, Endo, and Collegium. He was also president of the Front Group American Academy

of Pain Medicine ("AAPM") and board member of APF. Dr. Webster also currently serves as the




                                                63
       Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 78 of 187




Scientific Advisor to Collegium. 65 In addition, Dr. Webster has disclosed receiving "honoraria,

consultant fees and/or travel expenses" from Collegium, Insys, Mallinckrodt, and Cephalon. 66

        217.   Dr. Scott Fishman was a KOL who authored Responsible Opioid Prescribing, a

publication sponsored by Manufacturer Defendants Purdue and Cephalon. Dr. Fishman was also

a president of APF and AAPM.

        218.   Dr. Perry Fine was a KOL who received funding from Manufacturer Defendants

Purdue, Cephalon, Janssen, and Endo. He was also president of AAPM and board member of

APF.

                       c.     Continuing Medical Education

        219.   Massachusetts physicians are required to attend CMEs in order to keep their

medical licenses. Manufacturer Defendants sponsored CMEs and made sure that the content

supported their position on opioids. They were thereby able to promulgate their teaching to a large

number of doctors that they should be prescribing more opioids.

        220.   Because CMEs are typically delivered by KOLs who are highly respected in their

fields, and are thought to reflect these physicians' medical expertise and "cutting edge" practices,

these CMEs can be especially influential to doctors.

        221.   The countless doctors and other healthcare professionals, who participate in

accredited CMEs, constituted an enormously important audience for opioid reeducation.

Manufacturer Defendants targeted general practitioners, who were especially susceptible to

Manufacturer Defendants' deceptions because of their lack of specialized training in pain


65
        Executive Profile: Lynn R. Webster MD., FACPM, FASAM, BLOOMBERG
https://www.bloomberg.com/research/stocks/people/person.asp?personld=24452366&privcapld
=7490189 (last visited Jul. 5, 2018).
66
        Lynn R. Webster MD, Opioid-Induced Constipation, 16 PAIN MEDICINE Sl6 (2015),
https://onlinelibrary.wiley.com/doi/full/10.1111/pme.129l1.


                                                64
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 79 of 187




management and the likelihood that they would treat patients seeking medical treatment for pain

management issues.

        222.      These CMEs, often with names related to treatment of chronic pain, inflated the

benefits of opioids, omitted or downplayed their risks, and focused on opioids to the exclusion of

alternative treatments.

       223.       The influence of Manufacturer Defendants' funding on the content of these CMEs

is cleat. One study by a Georgetown University Medical Center professor compared the messages

retained by medical students who reviewed an industry-funded CME article on opioids versus

another group who reviewed a non-industry-funded CME article. The industry-funded CME did

not mention opioid-related death once; the non-industry-funded CME mentioned opioid-related

death 26 times.

       224.    Students who read the industry-funded article noted more frequently the impression

that opioids were underused in treating chronic pain. The "take-aways" of those reading the non-

industry-funded CME included the risks of death and addiction much more frequently than those

of the other group.

       225.    Neither group could accurately identify whether the article they read was industry-

funded, making clear the difficulty medical practitioners (the audience for CMEs) have in

screening and accounting for source bias. 67

       226.    By sponsoring CME programs presented by Front Groups, like AAPM, APF, and

others, like PAINWeek, Manufacturer Defendants could expect messages to be favorable to them,

as these organizations were financially dependent on Manufacturer Defendants for other projects.


67
       Adriane Fugh-Berman MD, Marketing Messages in Industry-Funded CME, PHARMED
OUT (June 25, 2010), http://www.pharmedout.org/pdf/Conf2010/Fugh-BermanPrescription
forConflict6-25-10. pdf.


                                                65
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 80 of 187




The sponsoring organizations honored this principle by hiring pro-opioid KOLs to give talks that

supported chronic opioid therapy. Manufacturer Defendant-driven content in these CMEs had a

direct and immediate effect on prescribers' views on opioids.

                       d.     Treatment Guidelines

        227.    Manufacturer Defendants produced treatment guidelines for doctors.            Such

guidelines were crucial for giving legitimacy to extensive opioid prescriptions and providing a

framework within which doctors would feel comfortable prescribing them. These guidelines are

also cited throughout the scientific literature and referenced by third-party payors in determining

whether they should cover treatments for specific indications.

                              (i)     Federation of State Medical Boards

       228.    The Federation of State Medical Boards ("FSMB") is an organization representing

the various state medical boards in the United States, including the Massachusetts Board of

Medicine, which have the power to license doctors, investigate complaints, and discipline

physicians.    The FSMB finances opioid- and pain-specific programs through grants from

Manufacturer Defendants.

       229.    In 1998, the FSMB developed its Model Guidelines for the Use of Controlled

Substances for the Treatment ofPain ("FSMB Guidelines"), which FSMB conceded was produced

"in collaboration with pharmaceutical companies." From 1997 to 2013, FSMB received more than

$2 million from the Manufacturer Defendants (other than Insys or Collegium). The FSMB

Guidelines taught that opioids were "essential" for treatment of chronic pain, including as a first

prescription option.   The FSMB Guidelines failed to mention risks relating to respiratory

depression and overdose and discussed addiction only in the sense that "inadequate understanding"

of addiction can lead to "inadequate pain control."




                                                66
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 81 of 187




        230.    The publication of Responsible Opioid Prescribing, a book adapted from the FSMB

Guidelines, was backed largely by Manufacturer Defendants, including Cephalon, Endo, and

Purdue. The FSMB financed the distribution of Responsible Opioid Prescribing by its member

boards by contracting with drug companies, including Endo and Cephalon, for bulk sales and

distribution to sales representatives (for distribution to prescribing doctors). There were 163, 131

copies of Responsible Opioid Prescribing distributed to state medical boards, including the

Massachusetts Board of Medicine (and through the boards, to practicing doctors), and the FSMB

earned approximately $250,000 in revenue and commissions from their sale.

        231.   '.The FSMB Guidelines conveyed the message that "inadequate pain control" would

result in official discipline, but no discipline would result if opioids were prescribed as part of an

ongoing patient relationship and prescription decisions were documented.

        232.   Through the FSMB Guidelines, the        Ma~ufacturer   Defendants were able to turn

doctors' fear of discipline on its head- doctors, who used to believe that they would be disciplined

if their patients became addicted to opioids, were taught that instead, they would be punished if

they failed to prescribe opioids to their patients with pain.

                               (ii)    AAPM/APS Guidelines

       233.    AAPM and APS are professional medical societies, each of which received

substantial funding from the Manufacturer Defendants from 2009 to 2013 (with AAPM receiving

well over $2 million).

       234.    AAPM issued a consensus statement in 1997, The Use ofOpioidsfor the Treatment

of Chronic Pain, which endorsed opioids for treating chronic pain and claimed that the risk of




                                                  67
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 82 of 187



addiction to opioids was low. 68 The co-author of the statement, Dr. Haddox, was at the time a paid

speaker for Purdue and subsequently became Vice President of Health Policy at Purdue. Dr.

Portenoy, one of the main KO Ls who received funding from Manufacturer Defendants Janssen,

Cephalon, Endo, and Purdue, was the sole consultant. The consensus statement formed the

foundation of the FSMB Guidelines. That statement was actively distributed by AAPM until 2012.

       235.    AAPM and APS issued their own guidelines in 2009 ("AAPM/APS Guidelines''),

continuing to recommend the use of opioids to treat chronic pain. 69 Fourteen of the 21 panel

members who drafted the AAPM/APS Guidelines, including KOLs Dr. Portenoy and Dr. Fine of

the University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.

       236.    The AAPM/APS Guidelines promote opioids as "safe and effective" for treating

chronic pain, despite acknowledging limited evidence, and conclude that the risk of addiction is

manageable for patients regardless of past abuse histories.

       237.    One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan

State University and founder of the Michigan Headache & Neurological Institute, resigned from

the panel because of his concerns that the AAPM/ APS Guidelines were influenced by

contributions that drug companies, including Manufacturer Defendants, made to the sponsoring

organizations and committee members.

       238.    The AAPM/APS Guidelines have been a particularly effective channel of deception

and have influenced not only treating physicians, but also the body of scientific evidence on



68
       The American Academy of Pain and the American Pain Society, The Use of Opioids for
the Treatment of Chronic Pain, 13 CLINICAL J. PAIN 6 ( 1997), http://www.jpain.org/article/S 1082-
3174(97)80022-0/pdf.
69      Roger Chou, et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic
Noncancer Pain, 10 J. PAIN 113 (2009), http://www.jpain.org/article/S 1526-5900(08)00831-
6/abstract.


                                                68
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 83 of 187




opioids. The AAPM/APS Guidelines have been cited 732 times in academic literature, are still

available online, and were reprinted in the JOURNAL OF PAIN.

        239.   Defendants widely referenced and promoted the AAPM/APS Guidelines without

disclosing the acknowledged lack of evidence to support them.

                              (iii)   American Geriatrics Society

        240.   The American Geriatrics Society ("AGS"), a nonprofit organization serving

healthcare professionals who work with the elderly, disseminated guidelines regarding the use of

opioids for chronic pain in 2002, The Management ofPersistent Pain in Older Persons (hereinafter

"2002 AGS Guidelines"), and 2009, Pharmacological Management of Persistent Pain in Older

Persons (hereinafter "2009 AGS Guidelines").

       241.    The 2009 AGS Guidelines recommended that "[a]ll patients with moderate to

severe pain ... should be considered, for opioid therapy" and stated that "the risks [of addiction]

are exceedingly low in older patients with no current or past history of substance abuse." 70 These

recommendations are not supported by any study or any other reliable scientific evidence.

Nevertheless, they have been cited 278 times in Google Scholar since their 2009 publication.

       242.    AGS contracted with Manufacturer Defendants Endo, Purdue, and Janssen to

disseminate the 2009 AGS Guidelines, and to sponsor CMEs based on them. The Manufacturer

Defendants were aware of the content of the 2009 AGS Guidelines when they agreed to provide

funding for these projects.

       243.    The 2009 AGS Guidelines were first published online on July 2, 2009. AGS

submitted grant requests to Manufacturer Defendants, including Endo and Purdue, beginning


70
       B. Ferrell, et al., Pharmacological Management ofPersistent Pain in Older Persons, 57 J.
AM. GERIATR. Soc'Y 1331, 1339, 1342 (2009), https://onlinelibrary.wiley.com/
doi/abs/10. l l 11/j.1532-5415.2009.02376.x.


                                                69
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 84 of 187




July 15, 2009. Internal AGS discussions in August 2009 reveal that AGS did not want to receive

up-front funding from Manufacturer Defendants, which would suggest drug company influence,

but would instead accept commercial support to disseminate the publication. However, by drafting

the 2009 AGS Guidelines knowing that pharmaceutical company funding would be needed, and

allowing these companies to determine whether to provide support only after they had approved

the message, AGS effectively ceded significant control to these companies. Endo, Janssen, and

Purdue all agreed to provide support to distribute the 2009 AGS Guidelines.

        244.   Five of ten of the experts on the 2009 AGS Guidelines' panel disclosed financial

ties to Manufacturer Defendants, including serving as paid speakers and consultants, presenting

CMEs sponsored by Manufacturer Defendants, receiving grants from Manufacturer Defendants,

and investing in Manufacturer Defendants' stock.

        245.   As noted infra at ifif255-56, the recommendations (in this case, treatment

guidelines) of those organizations not financed by Manufacturer Defendants stood in marked

contrast to those financed by the Defendants.

                       e.      Front Groups and Unbranded Advertising

       246.    Manufacturer Defendants Purdue, Endo, Janssen, Collegium, and Cephalon

collectively used unbranded, third-party marketing (through KOLs and Front Groups) as part of

their national marketing strategies for their branded drugs. Unbranded advertising had the dual

advantage of having an appearance of independence and credibility and not being subject to the

regulations promulgated by the FDA for branded advertising. The purpose of the FDA regulations

on branded advertising, 21 U.S.C. §352(a) and 21 C.F.R. §§ 1.21(a), 202.l(e)(3), and 202. l(e)(6),

is to encourage truthful advertising.

       247.    Defendants published print advertisements in a broad array of medical journals,

ranging from those geared to a wider audience, such as the JOURNAL OF THE AMERICAN MEDICAL


                                                70
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 85 of 187




AssOCCATION, to those targeted more at specialists, such as the JOURNAL OF PAIN. In 2011 alone,

Defendants' advertising budgets exceeded $14 million on the medical journal advertising of

opioids, which was nearly three times what they spent in 2001.

        248.    Manufacturer Defendants Purdue, Cephalon, Janssen, Endo, and Actavis engaged

in a series of actions designed to thwart federal advertising guidelines, market themselves by way

of seemingly neutral third parties, and appear distanced from these organizations, while

simultaneously funneling large amounts of money into them. By doing so, they were able to

engage in a multi-pronged effort to misrepresent the risks and overstate the benefits of using

opioids. These Manufacturer Defendants were also able to change prescribing practices through

materials that appeared not to be marketing.

        249.    One part of this approach was to influence the stances of Front Groups by heavily

contributing to the organizations' income. Manufacturer Defendants then turned around and cited

materials produced by these groups as evidence of their positions.

                               (i)      APF's Role as a Front Group for Defendants' Deceptive
                                        Marketing

        250.   APF was a prominent Front Group for Manufacturer Defendants. The group's

name is meant to sound official and impartial, but, in fact, this organization was a front for

promotional material and advocacy on behalf of the Manufacturer Defendants.

       251.    Between 2007     ~nd   until its closure in May 2012, APF received upwards of $10

million from Manufacturer Defendants. In 2009 and 2010, it received from them more than 80%

of its operating budget. In 2010, for example, APF received more than $1 million from Endo.

       252.    APF issued "education guides" for patients, policymakers, and the news media that

advocated the benefits opioids provided for chronic pain and trivialized their risks, particularly the




                                                 71
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 86 of 187




risk of addiction. APF engaged in a significant multimedia campaign through television, radio,

and the internet to puq)ortedly "educate" patients about their "right" to pain treatment with opioids.

        253.   The publications available from APF extolled the benefits of opioids, and these

publications were underwritten by Manufacturer Defendants Purdue, Cephalon, Janssen, and

Endo. For example, one board member published a study in 2010 sponsored by Cephalon, finding

that Cephalon's drug Fentora was "generally safe and well-tolerated" in non-cancer patients, even

though it was only approved for severe cancer pain.

       254.    APF held itself out as an independent patient advocacy organization. In reality,

APP functioned largely as an advocate for the interests of Defendants, not patients. APP engaged

in grassroots lobbying efforts against various legislative initiatives that might limit opioid

prescribing, exemplifying APP's true interest which was to make money for the manufacturers,

and ignoring patient pain concerns.

       255.    In practice, APP operated in close collaboration with Manufacturer Defendants.

APP submitted grant proposals seeking to fund activities and publications they suggested and

assisted in marketing projects for them.

       256.    APF and APS submitted amicus briefs in defense of opioids: in one case, in support

of Defendant Purdue; in another, in support of a doctor on trial for over-prescribing pain

medication (who was subsequently found guilty of 16 counts of drug trafficking).

       257.    By 2011, APP was entirely dependent on incoming grants from Defendants Purdue,

Cephalon, Endo, and others for funding, which also thereby enabled APF to avoid using its line of

credit. APF board member, KOL Dr. Portenoy, explained that the lack of funding diversity was

one of the biggest problems at APF.




                                                72
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 87 of 187




           258.'   All of APF's programs and materials were intended to, and did, reach a national

audience, including persons within the Town of Canton.

           259.    A 2012 U.S. Senate Finance Committee investigation between manufacturers and

APF resulted in an abrupt halt to this funding. APF's board of directors dissolved the group within

days of this investigation.

                                 (ii)   The Role of Other Front Groups in Defendants'
                                        Deceptive Marketing

       260.        AAPM similarly has received more than $2 million from opioid manufacturers

since 2009. This group issues treatment guidelines and hosts CME courses, while espousing

positions consistent with opioid manufacturers. Presidents of this organization include many of

the KOLs mentioned above. A yearly meeting put on by AAPM allows the group to interface with

opioid manufacturers, who pay to present "medical education programs" to AAPM and attending

doctors.

       261.        Other Front Groups include the University of Wisconsin Pain & Policy Studies

Group, which received $2.5 million from opioid manufacturers to lobby and otherwise promote

opioid use; and APS, incorporated in 1977, whose primary corporate supporter is pharmaceutical

manufacturer Mallinckrodt.       Similarly, the Pain Care Forum, a Front Group sponsored by

Collegium, comprises a group of over 100 drug manufacturers and advocacy groups that

coordinates efforts to influence legislation concerning prescription pain medications on both

federal and state levels. The following chart shows the top 20 states with the highest number of

registered Pain Care Forum lobbyists: 71




71
        Eugene Tauber, Lobbyists Hired by Advocates for Opioid Manufacturers in Every State,
THE MORNING CALL, Sep. 17, 2015, http://www.mcall.com/news/local/data/mc-politics-of-pain-
state-lobbyists-htmlstory .html.


                                                 73
              Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 88 of 187




    Registered lobbyists for rriembers of Pain Care Forum in each state
 2006-2015

    STATE
    PA
                       2006
                         116
                                     2007
                                      110     -----
                                            2008
                                            104
                                                      2009
                                                       90
                                                             2010
                                                              90
                                                                    2011
                                                                        82
                                                                             2012
                                                                                  82
                                                                                          2013
                                                                                             45
                                                                                                       2014
                                                                                                          36
                                                                                                                 2015
                                                                                                                  67
                                                                                                                        AVERAGE
                                                                                                                              82
                                                                                                                                    RANK'


    NH                    11           15    22        23     23        23        21         21           19      22          20        2
    ME                    8             8    17        16      17       17        21         20            14     10          15        3
    LA                   52           50     SS        26     54        57        20         32           26      32          40        4
                               ~---
    NJ                   69           75     73        59     15        15        21         78           83      95          58        5
.co                      21            18    16        18     35        35        73         32           40      36          32        6
-------~
    CT                   33           41     49        44     56        49        so        so            54      51          48        7


--
VT
   -
    CA
    ------·
     ...__
           ------
              20  20
                  .;
                         40

                                       ________
                                      59     59         8
                                                       21
                                                              45
                                                              24
                                                                        82
                                                                        17
                                                                                  69
                                                                                  26
                                                                                            79
                                                                                         -----
                                                                                           --16
                                                                                                          85
                                                                                                          29
                                                                                                                 104          63
                                                                                                                              22
                                                                                                                                        8
                                                                                                                                    ----'
                                                                                                                                ----,9


                                                                                       __
-~
                                                                    ,_...,_~~--




WV         24 21  21                                   19     20        13        16         17           17      15          18    10
    MD'                  26           25     30        17     29        32        40        37    .. ,.._...._
                                                                                                            34    43          31       11
    SC                   20           16     16        20     20        20        16         12           12      12          16       12
                       ~-----                      .. ,..._.·--.- - -   ~-    -        .... - - .....-- -r-- _._.,..._ ____
    IA                   21           25     38        46     31        24        33        37            32      41          33       13
(MAJ ___ _.!!-~~----~-- _;a--sg~ -                                      ~=~21-- - z3 ·y-~~~4-5                                     --El
.    ---
    TN

----------
'MS
                         25
                         16
                                      24
                                      17
                                             23
                                             21
                                                       18
                                                       24
                                                              18
                                                              19
                                                                        17
                                                                        -~-·------
                                                                        21
                                                                                  22

                                                                                  17
                                                                                            21
                                                                                            18
                                                                                                          23
                                                                                                          10
                                                                                                                  21
                                                                                                                  15
                                                                                                                              21
                                                                                                                              18
                                                                                                                                       15
                                                                                                                                       16
                                                                                                                                      ~'""'.
    ID
    AK
                         13
                          3
                                 ---·---·- --. s--=----
                              ....
                                      10
                                       7
                                             13
                                             10
                                                       17
                                                        6
                                                              19
                                                               5
                                                                        16
                                                                         6
                                                                              15            15
                                                                                              6
                                                                                                          17
                                                                                                           6
                                                                                                  -~---.- --~--
                                                                                                                  25
                                                                                                                   4
                                                                                                                              16
                                                                                                                               6
                                                                                                                                       17
                                                                                                                                       18
    TX                   47           69     61        63     71        64        71        78            63      63          65       19
lHI                       8            9     13        11     10        12    11            14            14       9        11   20
-        _ _ .--.,.._,   ~-:o--r-----




                                                                                                                        ----.....-.

                 262.                As of2015, Massachusetts ~as one of the top states being targeted by the Pain Care

Forum's lobbying efforts. In fact, from 2014 to 2015, the Pain Care Forum tripled the number of

lobbyists it had advocating for Defendants in. the Commonwealth of Massachusetts from 23 'to 74,

respectively.

                 263.                These F~ont Groups provided important services for the Manufacturer Defendants.

They prepared and disseminated unbranded materials promoting the use of opioids to doctors and

the public, including by conducting CMEs and issuing treatment guidelines for doctors; and by

outreach targeting particularly vulnerable groups, such as veterans and elderly people. They also

advocated against regulatory guidelines that would limit opioid prescriptions, and responded

negatively to journal articles not supporting the use of opioids. The significant funding and regular




                                                                                            74
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 89 of 187




interfacing between these sets of organizations ensured that the Front Groups would issue

messages supporting the position(s) of the opioid manufacturers.

       264.    Defendants Purdue, Endo, Janssen, Cephalon, and Actavis collectively exercised

substantial control over the content of the messages third parties generated and disseminated and

distributed certain of those materials themselves. These Defendants took an active role in guiding,

reviewing, and approving many of the misleading statements issued by these third parties, ensuring

that Manufacturer Defendants were consistently aware of their content. By funding, directing,

editing, and distributing these materials, Manufacturer Defendants exercised control over their

deceptive messages and acted in concert with these third parties to fraudulently promote the use

of opioids for the treatment of chronic pain.

       265.    The behavior and positions of those groups that did not accept funding from

manufacturers contrasts   significant~y   with that of the Front Groups. The American Society of

Interventional Pain Physicians only recommends high doses of long-acting opioids "in specific

circumstances with severe intractable pain" along with "continuous adherence monitoring, in well-

selected populations, in conjunction with or after failure of other modalities of treatments with

improvement in physical and functional status and minimal adverse effects." 72

       266.    The American College of Occupational and Environmental Medicine similarly

discourages "routine use of opioids in the management of patients with chronic pain," though

conceding that for some patients it may be appropriate. 73 The U.S. Department of Veteran Affairs


72
        Bradley W. Wargo, DO, et al., Am. Soc'y of Jnterventional Pain Physicians (ASIPP),
guidelines for responsible opioid prescribing in chronic non-cancer pain (pts. 1 & 2), 15 PAIN
PHYSICIAN         Sl      (2012),      https://www.ncbi.nlm.nih.gov/pubmed/22786448         &
https://www.ncbi.nlm.nih.gov/pubmed/22786449.
73
      A COEM's Guidelines for the Chronic Use of Opioids, AM. C. OF OccurA TIONAL & ENVTL.
MED. (2011 ), https://www.nhms.org/sites/default/files/Pdfs/ACOEM%202011-Chronic%20Pain
%200pioid%20.pdf.


                                                 75
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 90 of 187




("VA") and the U.S. Department of Defense ("DoD") note risks of abuse and misuse, and "the

lack of solid evidence based research on the efficacy of long-term opioid therapy. " 74

                           f.   Defendan~s  Inappropriately Used Their Sales Force and
                                "Speakers Bureaus" to Unfairly and Deceptively Promote Use
                                of Their Drugs

        267.    Like most drug manufacturers, the Manufacturer Defendants made extensive use

of their sales force- sometimes called "detailers" - to meet with physician groups one-on-one and

promote their products through intimate settings, with promotions being advanced by paid

speakers. The degree to which the Defendants organized their sales force to "lock-step" sell their

products, based on falsehoods and material omissions, is what rendered their marketing efforts

unlawful.

        268.    Defendants' marketing plans, which often operated in parallel to one another,

targeted physician groups far afield from pain specialists and anesthesiologists (or cancer doctors)

to include physician groups, such as general practice physicians, sports medicine physician groups,

etc., with no correlation to the demonstrated needs of the physicians' patients for opioid therapy,

or to the risk of abuse.

        269.    The expanded market of prescribers tended to be, as a group, less informed about

opioids and more susceptible to Defendants' marketing.           The prescribers included nurse

practitioners and physician assistants considered to be "share acquisition" opportunities because

they were "3x more responsive than MDs to detail," according to an Endo business plan.




74
       The Management of Opioid Therapy for Chronic Pain Working Group, VA/DoD Clinical
Practice Guideline for Management of Opioid Therapy for Chronic Pain, U.S. DEP'T OF
VETERANS AFFAIRS (May 2010), https://www.va.gov/painmanagement/docs/cpg_opioidtherapy_
summary.pdf.


                                                76
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 91 of 187




        270.      The expanded market also included internists and general practitioners, with a

stated goal, for example, according to an Actavis plan, to move beyond "Kadian loyalists" to an

"expanded audience" of "low morphine writers."

        271.      Each Manufacturer Defendant relied upon "influence mapping," which meant using

decile ranking identifying high-volume prescribers, so that the manufacturer's sales force would

get the biggest impact from sales calls. Defendants also closely monitored a doctor's prescribing

after a sales representative's visit to allow them to fine-tune their messaging.

        272.      Each Defendant studiously trained its sales representatives - through detailed

action plans, trainings, tests, scripts, role-plays, and supervision tag-alongs - to ensure that the

individual sales representatives stayed strictly on script, which involved selling their opioids for

off-label uses.

        273.      Purdue rewarded its high-prescribing doctors, and rewarded them well. Purdue

showered these doctors with attention, meals, gifts, and money. Purdue has given money, meals,

or gifts to more than 2,000 individual Massachusetts prescribers since May 15, 2007.

       274.       In addition to the sales calls, sales representatives were required to identify "product

loyalists" - who were high prescribers of drugs - to be selected to be speakers on behalf of the

Manufacturer Defendants and invited to give speeches to their peers proclaiming the effectiveness

of the respective manufacturer's opioid. The speakers were paid handsomely for this service with

honoraria ranging from about $800 to $2,000 per program.

       275.       The Manufacturer Defendants all tracked the effectiveness of the speaker's

program by monitoring the prescription writing of the attending physicians after the speaker

program. It was an effective strategy. Endo noted that "physicians who came into our speaker

programs wrote more prescriptions for Opana ER after attending than before."




                                                    77
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 92 of 187




        276.   Defendants devoted substantial resources to these direct sales contacts with

prescribers. In 2014, Defendants collectively spent $168 million on detailing branded opioids to

physicians nationwide. This figure includes $108 million spent by Purdue, $34 million by Janssen,

$13 million by Cephalon, $10 million by Endo, and $2 million by Actavis. The total figure is

more than double Defendants' collective spending on detailing in 2000.            Detailers' role in

Defendants' overall promotional efforts was also carefully calibrated; Endo, for example, found

that devoting 61 % of its marketing budget to sales representatives reflected an "[a]ppropriate

combination of personal ... and non-personal ... selling initiatives."

       277.    Defendants spent hundreds of millions of dollars promoting their opioids through

their large sales forces because their monitoring showed that the sales forces' face-to-face meetings

with prescribers had a significant influence on prescribing rates.        As a routine matter, the

Defendants incentivized their sales representatives to sell by basing their compensation on a low

salary/high commission format.

       278.    Upon information and belief, Purdue gave its salespeople explicit instructions to

"extend average treatment duration." Purdue's business plans valued patients by how long they

could be kept on Purdue's opioids. Purdue developed tactics specifically to keep patients hooked

on opioids longer, which it called by the euphemism: Improving the Length Of Therapy -

sometimes abbreviated as "LOT" or "LoT." Purdue taught its employees that there is "a direct

relationship" between getting patients on higher doses and keeping them on Purdue's opioids

longer. Purdue's internal marketing plan showed a graph that broke down exactly how getting

patients on higher doses of opioids would get more patients to stay on drugs longer:




                                                78
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 93 of 187




                     There is a direct relationship between OxyContin
                     LoTand dose
                                      "01<yContln patients by dose with LOT >30 Days




                         Purdue internal strategy presentation from 2012.

      · 279.   Upon information and belief, hundreds or thousands of visits from sales

representatives from each of the Manufacturer Defendants were made to prescribers in Canton and

the surrounding area, where the message regarding the use and safety of opioid therapy for the

prescribers' patients was untethered from any scientific basis, as the Defendants well knew.

        280.   A national study of tens of thousands of medical and pharmacy claims records

published in the JOURNAL OF GENERAL INTERNAL MEDICINE found that two-thirds of patients who

took opioids for 90 days were still taking opioids five years later.

        281.   Collegium is continuing the practice of sending sales representatives or detailers

directly to physicians' offices to increase sales, despite the practice being severely criticized. For

example, Collegium's March 2018 Form 10-K states, as follows:

       We have a dedicated field sales force, consisting of approximately 131 sales
       professionals, to call on the approximately 11,000 physicians who write
       approximately 58% of the branded extended-release oral opioid prescriptions in the


                                                    79
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 94 of 187



        United States, with a primary focus on pain specialists. In addition, we deploy a
        focused sales force of approximately 14 specialty sales representatives to call on
        hospitals. " 75

The sales force, therefore, constitutes more than half of Collegium' s full time staff.

        282.    Upon information and belief, members of those sales force personnel are marketing

the use of Xtampza ER to physicians, and nurse practitioners with prescription-writing authority,

within Canton and its surrounding area, and are falsely representing that their oxycodone product

Xtampza ER should be used even where safer methods of pain relief have not been tried and failed.

Collegium escalated its use of detailers while other opioid manufacturers have finally disavowed

this discredited practice.

        283.   Upon information and belief, Collegium is now responsible for a significant amount

of the detailing of prescribers by opioid manufacturers in Canton area.

       284.    In a lawsuit initiated in Norfolk Superior Court, LeighAnne Pendlebury, a

discharged salesperson referred to as a "Therapeutic Specialist" for Collegium, alleged that she,

and other sales representatives, was directly ordered by her supervisors at Collegium, upon orders

from Michael Heffernan, Collegium's CEO and President, to:

               (a)      use marketing materials in their sales visits to prescribers that had not been

       approved by the FDA;

               (b)     end all sales pitches to providers by having the sales representatives cross

       their arms in the shape of an "X" and say "Xtampza crosses out tampering," even though

       the FDA warned Collegium that use of the term "tamper-proof' was misleading because

       the drug was not tamper-proof; and




75
       Supra, n.59 at 15.


                                                 80
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 95 of 187




                  (c)    fabricate phony doctors' names on attendance sheets for Collegium's dinner

        programs as a way of covering up excessive payments to targeted physicians for expensive

        (over $10,000) meals.

        285.      Collegium is also utilizing the discredited method of relying on KOLs to market

the use of its opioid. Its March 2018 Form 10-K states, as follows:

       We are continuing to execute our commercialization strategy with the input of key
       opinion leaders in the field of pain management, as well as healthcare practitioners.
       We have developed positioning and messaging campaigns, a publication strategy,
       initiatives with payor organizations, and distribution and national accounts
       strategies.   Our marketing strategy includes increasing awareness of the
       differentiated features of Xtampza and the Nucynta Products and increasing
       awareness of solutions for patients with CPD [Chronic Pain Disorder] who require
       or would benefit from extended-release opioids. 76

                         g.     Direct-to-Consumer Marketing

       286.       Manufacturer Defendants targeted patients so that they would ask doctors for those

medications specifically.     Endo's research, for example, found that such direct-to-consumer

communications resulted in greater patient "brand loyalty," with longer durations of Opana ER

therapy and fewer discontinuations. Patient-focused advertising, especially direct-to-consumer

marketing, is seen by marketing experts within the pharmaceutical industry as substantially

valuable in "increas[ing] market share ... by bringing awareness to a particular disease that the

drug treats."77     An Actavis marketing plan, for example, noted that "[d]irect-to-consumer

marketing affects prescribing decisions."




76
       Supra, n.59 at 15.
77
        Kanika Johar, An Insider's Perspective: Defense of the Pharmaceutical Industry's
Marketing      Practices,    76     ALBANY         L.     REV.      299,    308    (2013),
http://www.albanylawreview.org/issues/Pages/article-information.aspx?volume=76&issue=l&
page=299.


                                                 81
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 96 of 187




        287.    Defendants marketed to consumers through patient-focused "education and

support" materials. These took the form of pamphlets, videos, or other publications that patients

could view in their physicians' offices. Endo also targeted employer and workers' compensation

plan initiatives. This marketing was intended to, and did, result in patients requesting opioids in

reliance on Defendants' statements that contained falsehoods and material omissions.

        288.   Defendants also recognized the obstacle that out-of-pocket costs to patients posed

to their bottom line sales figures. They overcame this obstacle by providing patients financial

assistance with their insurance co-payments through vouchers and coupons distributed by

Defendants' sales representatives when they visited prescribers. For example, in 2012, Janssen

planned to distribute 1.5 million savings cards worth $25 each.

       289.    Defendant Insys brought the effort to get insurance to pay for its product to an

entirely new level of fraud. As the Fueling an Epidemic Senate report describes, Insys created a

separate department, the Insys Reimbursement Center ("IRC"), that was designed to obtain quick

approvals for insurance reimbursement for Insys's product, Subsys, which is an orally

administered spray of fentanyl. The IRC unit exercised fraud and deception (such as pretending

to be calling from a physician's office and falsely representing that the prescription was for a

cancer patient, which was the only FDA-approved indication for Subsys). The head of the IRC

unit, Elizabeth Guerrieri, pled guilty to "having conspired to defraud insurers" (wire fraud) in June

2017 in the U.S. District Court for the District of Massachusetts.

                               (i)    The Elderly

       290.    Defendants have promoted the unfounded notion that the elderly are particularly

unlikely to become addicted to opioids. The 2009 AGS Guidelines, for example, which Purdue,

Endo, and Janssen publicized, described the risk of addiction as "exceedingly low in older patients




                                                 82
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 97 of 187




with no current or past history of substance abuse." There is not now, nor has there ever been, any

scientifically based evidence to support this statement.

        291.     On the contrary, a 2010 study examining overdo~es among long-term opioid users

found that patients 65 or older were among those with the largest number of serious overdoses. 78

        292.     Elderly patients taking opioids have been found to be exposed to elevated fracture

risks, greater risk for hospitalizations, increased vulnerability to adverse drug effects and

interactions, such as respiratory depression, and a significantly higher rate of deaths, heart attacks,

and strokes than users of NSAIDs.

       293.      Defendants' targeted marketing to the elderly, and the absence of cautionary

language in their promotional materials flies in the face of scientific evidence, their own labels,

and creates a heightened risk of serious injury to elderly patients.

       294.      Defendants' efforts have paid off. Since 2007, prescriptions for the elderly have

grown at twice the rate of prescriptions for adults between the ages of 40 and 59.

       295.      Upon information and belief, a Purdue supervisor in Massachusetts coached sales

representatives to "Keep the focus on the geriatric patients" and follow Purdue's "geriatric

strategy."     Purdue trained its representatives to show doctors charts emphasizing Medicare

coverage for its opioids, and use profiles of fake elderly patients in chronic pain, complete with

staged photographs, to convince doctors to prescribe its drugs.

       296.      Manufacturing Defendants saw the opportunity to earn millions of dollars by

getting elderly patients on opioids because the public would pay through Medicare. Manufacturing




78
        Kate M. Dunn, et al., Opioid Prescriptions for Chronic Pain and Overdose: A Cohort
Study,     152     ANNALS INTERNAL MED.              85   (2010),    http://annals.org/aim/article-
abstract/7 45 518/opioid-prescriptions-chronic-pain-overdose-cohort-study.


                                                 83
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 98 of 187



Defendants disregarded and obscured the risks to the health of elderly patients in its deceptive

sales campaign.

                               (ii)    Veterans

       297.    Veterans, too, were specifically targeted for Defendants' misleading marketing. A

2008 survey showed that prescription drug abuse among military personnel had doubled from 2002

to 2005, and then nearly tripled again over the next three years. 79

       298.    Compared to non-veterans, Massachusetts veterans are three times more likely to

die from opioid overdose.

       299.    In 2009, military doctors wrote 3.8 million prescriptions for narcotic pain pills -

four times as many as they had written in 2001. Further, one-third of veterans who were prescribed

opioids, as of 2012, remained on take-home opioids for more than 90 days. Although many of

these veterans are returning from service with traumatic injuries, the increase in opioid prescribing

is disproportionate to the population and, in far too many cases, unsuited for their treatment.

       300.    Among former service members receiving VA services nationally, in a single year

(2005), 1,013 died of an accidental drug overdose - almost double the rate of the civilian

population (19.85 people out of 100,000 per year vs. 10.49 people out of 100,000 per year). 80

       301.    Opioids are particularly dangerous to veterans. According to a study published in

the 2013 JOURNAL OF AMERICAN MEDICINE, veterans returning from Iraq and Afghanistan, who


79
        RTI INTERNATIONAL, 2008 DEPARTMENT OF DEFENSE SURVEY OF HEALTH RELATED
BEHAVIORS        AMONG        ACTIVE      DUTY     MILITARY      PERSONNEL      (2009),
https://prhome.defense.gov/Portals/52/Documents/RFM/Readiness/DDRP/docs/2009.09%20200
8%20DoD%20Survey%20ofO/o20Health%20Related%20Behaviors%20Among%20Active%20D
uty%20Military%20Personnel.pdf.
80
         Amy S.B. Bohnert, Ph.D., et al., Accidental Poisoning Mortality Among Patients in the
Department of Veterans Affairs Health System, 49 MED. CARE 393 (2011),
https://journals. lww.com/lww-medicalcare/Abstract/2011/04000/Accidental_Poisoning_
Mo~ality_Among_Patients_in.11.aspx.



                                                  84
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 99 of 187




were prescribed opioids, have a higher incidence of adverse clinical outcomes, such as overdoses

and self-inflicted and accidental injuries; 40% of veterans with post-traumatic stress disorder

received opioids and benzodiazepines (anti-anxiety drugs) that, when mixed with alcohol, can

cause respiratory depression and death.

        302.      According to a VA Office of Inspector General report, despite the risks, 92.6% of

veterans prescribed opioid drugs were also prescribed benzodiazepines. 81

        303.      As with elderly patients, Defendants both purposefully sought to increase opioid

prescribing to this vulnerable group and omitted from their promotional materials the known,

serious risks opioids pose to them.

        304.      Exit Wounds, a 2009 publication sponsored by Purdue, distributed by APF with

grants from Janssen and Endo, and written as if it were a personal narrative of one veteran,

describes opioids as "underused" and the "gold standard of pain medications" and fails to disclose

the risk of addiction, overdose, or injury.

        305.      Exit Wounds notes that opioid medications "increase a person's level of

functioning" and that "[l]ong experience with opioids shows that people who are not predisposed

to addiction are unlikely to become addicted to opioid pain medications."

        306.      The publication also asserts that "[d]enying a person opioid pain medication

because he or she has a history of substance abuse or addiction is contrary to the model guidelines

for prescribing opioids, published by the U.S. Federation of State Medical Boards." As laid out

above, the FSMB itself received support from Defendants during the time it created and published

its guidelines.


81
      U.S. DEP'T OF VETERANS AFF., OFF. OF INSPECTOR GEN., REP. No. 14-00895-163,
HEALTHCARE INSPECTlON - VA PATTERNS OF DISPENSING TAKE-HOME OP IO IDS AND MONITORJNG
PATIENTS ON OPIOID THERAPY (2014).



                                                 85
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 100 of 187




         307.     Exit Wounds minimizes the risks of chronic opioid therapy and does not disclose

the risk that opioids may have fatal interactions with benzodiazepines, which were taken by a

significant number ofveterans. 82 The deceptive nature of Exit Wounds is obvious when compared

to guidance on opioids published by the VA andDoD in 2010 and2011. The VA's Taking Opioids

Responsibly describes opioids as "dangerous." It cautions against taking extra doses and mentions

the risk of overdose and the dangers of interactions with alcohol. The list of side effects from

opioids includes decreased hormones, sleep apnea, hyperalgesia, addiction, immune system

changes, birth defects, and death- none of which is mentioned in Exit Wounds.

         308.     Approximately 1,138 U.S. veterans resided in the Town of Canton, according to

the   U.S.~ensus       Bureau, 2010 Census, and, upon information and belief, many of these veterans

were wrongfully prescribed opioids and received misinformation about their usefulness and safety

by reading Exit Wounds and other means of public dissemination of misinformation promulgated

by Defendants.

                  4.        Purdue-Specific Misrepresentation: The 12-Hour Dosing Lie

        309.      In the late 1980s, Purdue (a relatively small pharmaceutical company at the time)

was facing a serious revenue threat. Its main drug was a morphine pill for cancer patients with the

trade name MS Contin. The patent on MS Contin was about to expire, which meant the drug

would   f~ce   serious downward pricing pressure from generics that were likely to enter the market

of an opioid treatment for cancer patients.




82
         FDA draft guidance states that materials designed to target a particular audience should
disclose risks particular to that audience. See U.S. FOOD & DRUG Ass'N, BRIEF SUMMARY AND
ADEQUATE DIRECTIONS FOR USE: DISCLOSING RISK INFORMATION IN CONSUMER-DIRECTED PRINT
ADVERTISEMENTS AND PROMOTIONAL LABELING . FOR PRESCRIPTION DRUGS (2015),
https ://www.f<la.gov/downloads/drugs/guidancecomplianceregulatoryinformation/guidances/ucm
069984.pdf.


                                                   86
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 101 of 187




        310.   To solve its "vulnerability of the ... generic threat," Defendant Purdue decided to

devote a huge effort and funding into the launch of another opioid product that it trade named

OxyContin. OxyContin was classified as an oxycodone similar to Percocet (that was already on

the market), but Purdue combined the oxycodone with a time release technique and claimed that

the new drug, OxyContin, would control pain for up to 12 hours.

        311.   Purdue's claim that its opioid could provide 12 hours of pain relief was a primary

selling point for the new drug, OxyContin. In its 1992 submission to the U.S. Patent Office, Purdue

touted that OxyContin was a medical breakthrough that controlled pain for 12 hours "in

approximately 90% of patients."

       312.    Armed with its new product, Purdue launched OxyContin in 1996 after obtaining

FDA approval in 1995. A Purdue marketing executive stated in a 1995 internal memo (that was

obtained by the Los Angeles Times and reported on in a May 5, 2016 expose), "[w]e do not want

to niche OxyContinjust for cancer pain."

       313.    However, the promise of 12-hour pain relief was not true, which Purdue knew. The

effects of OxyContin (both the pain relief and the euphoria) wore off for most of the patients in

Purdue's clinical trials well before 12 hours. Many patients would start to crave another dose

within eight hours, or even less time.

       314.    OxyContin tablets provide an initial absorption of approximately 40% of the active

medical. This fact causes two results, both of which made OxyContin particularly addictive. First,

the initial rush of almost half of the powerful opioid triggers a powerful psychological response.

Thus, OxyContin - which is approximately twice as powerful as morphine - acts more like an

immediate-release opioid. Second, since there is less of the drug at the end of the 12-hour dosing

periods, many patients begin to experience withdrawal symptoms before the 12 hours expire. The




                                               87
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 102 of 187




combination of fast onset and end-of-dose withdrawal symptoms makes OxyContin powerfully

addictive.

          315.    Although Purdue was well aware of the shorter duration of the drug's effects for

many patients, it withheld this information from prescribing physicians and, to the contrary,

instructed its sales force (which had ballooned to over 200 by 1997, one year after launch), to

recommend to the prescribers that they increase the strength of the dose rather than its frequency.

          316.    By use of this falsehood, Purdue   k~pt   its competitive advantage of being able to

claim that OxyContin gives a full 12 hours of relief, allowing the convenience of twice-a-day

dosing.

          31 7.   This strategy was a triple win for Purdue. First, the maximum strength 80 mg of

OxyContin netted Purdue more than $630, rather than the $97 for a 10 mg bottle. Second, if the

patient, in the throes of opioid withdrawal, started to take the drug at shorter intervals, Purdue

could claim it was "not their problem." Third, the increased dose made the drug even more

addictive, thereby making it likely that Purdue would have a customer for life.

          318.    To this day, Purdue continues to misrepresent OxyContin to doctors as a 12-hour

drug.83




83
        OxyContin® CI! (Oxycodone HCI) Extended- Release Tablets, PURDUE PHARMA,
http://www. purduepharma. com/healthcare-professionals/products/oxycontin (last visited June 25,
2018); OxyContin®: Highlights of Prescribing Information, PURDUE PHARMA (Dec. 2016),
http://app.purduepharma.com/xmlpublishing/pi.aspx?id=o (OxyContin prescription information);
Medication Guide: OXYCONTIN® (ox-e-KON-tin)(oxycodone hydrochloride) extended-release
tablets, GIL PURDUE PHARMA (Dec. 2016), http://app.purduepharma.com/xmlpublishing/
pi.aspx?id=o&medguide= 1 (medication guide); Setting The Record Straight On Oxycontin 's FDA-
Approved Label, PURDUE PHARMA (May 5, 2016), http://www.purduepharma.com/news-
media/get-the-facts/setting-the-record-straight-on-oxycontins-fda-approved-label (responding to
the Los Angeles Times article by doubling down on its claims).


                                                88
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 103 of 187




        319.    The Los Angeles Times expose stated that, as of 2014, more than 52% of patients

taking OxyContin longer than three months were prescribed doses greater than 60 mg per day.

Dr. Debra Houry of the CDC stated in 2017 that those doses were "really concerning" because

"the higher you go, the more likely you are to die."

                5.     Insys-Specific Misrepresentation

        320.    Insys is the last entrant into the prescription opioid market among the Manufacturer

Defendants, having acquired FDA approval for its drug, trade named Subsys, in 2012.

        321.   As discussed supra at   ~79,   Subsys is a highly addictive synthetic opioid form of

fentanyl mouth-spray approved by the FDA for a very limited indication: treatment of

breakthrough cancer pain only in patients who have already been administered other opioids, so

they have established a tolerance for opioids.

        322.   Insys has mounted an aggressive and unlawful off-label marketing strategy for

Subsys in violation of the FDCA, 21 U.S.C. §301, et seq., knowingly marketing its product for

uses that were not approved by the FDA, which led to the, submission of false and improper

payment requests to government programs Medicare and Medicaid and indictments and/or pleas

of many of its key executives.

       323.    There is a limited customer base for cancer patients who are already taking an

opioid to manage cancer pain, but still need an additional boost to treat breakthrough cancer pain.

Accordingly, Insys determined to sell its potent and dangerous opioid to a wider class of patients.

Their sales force, whose pay was largely dependent on commissions, visited dentists,

chiropractors, general practitioners, and others throughout the country, including in Massachusetts,

the Town of Canton, and surrounding area, to market Subsys for a wide variety of ailments, from

root canals to back pain.




                                                 89
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 104 of 187




        324.   The Senate report, Fueling an Epidemic, revealed, among other things, how the

lnsys sales force was incentivized and indoctrinated to sell Subsys as a safe treatment for many

conditions far afield from breakthrough cancer pain. Moreover - and just as dangerously - the

sales staff was instructed to induce their physicians to write prescriptions for higher, more

expensive doses.

       325.    Manufacturer Defendant lnsys, and Individual Defendant Kapoor, knew that the

off-label use of Subsys could be fatal, and, at the very least, could lead to addiction in the user.

Despite this knowledge, Manufacturer Defendant Insys unlawfully, recklessly, and with wanton,

willful, and criminal intent continued to market its product for the use of innocent persons for

whom it was foreseeable that it would cause grave and perhaps fatal harm.

       326.    On December 16, 2016, the U.S. Attorney for the District of Massachusetts

announced the indictment of six former Insys executives and managers on a host of charges

stemming from "a nationwide conspiracy to profit by using bribes and fraud to cause the illegal

distribution of a Fentanyl spray [i.e., Subsys] intended for cancer patients experiencing

breakthrough pain." On October 24, 2017, a superseding indictment named and incorporated

Individual Defendant Kapoor for his role in that conspiracy. A trial date for the six former Insys

executives has been set for October 15, 2018 in federal court in Boston, captioned U.S. v. Babich,

No. 1:16-cr-10343 (D. Mass.).

       327.    Notably, according to the indictment filed in U.S. v. Babich, five of the former Insys

executives, included the company's President and CEO, Michael Babich, organized speaker events

for medical practitioners at high-priced restaurants in Massachusetts, which were, in truth, "often

just social gatherings ... that involved no education and no presentation." These sham speaker




                                                90
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 105 of 187




program events "functioned as bribes in the form of free dinners with friends." In return for these

bribes, the medical practitioners "were expected to prescribe [Subsys] to their patients.

                   6.     Actavis-Specific Misrepresentation

            328.   Actavis distributed a product advertisement that claimed that use ofKadian to treat

chronic pain would allow patients to return to work, relieve "stress on your body and mental

health," and cause patients to enjoy their lives. The FDA warned Actavis that such claims were

misleading, disclaiming: "We are not aware of substantial evidence or substantial clinical

experience demonstrating that the magnitude of the effect the drug has in alleviating pain, taken

together with any drug-related side effects patients may experience ... results in an overall positive

impact on a patient's work, physical and mental functioning, daily activities, or enjoyment of

life." 84

            329.   Actavis disregarded the FDA's 2010 warning and Actavis sales representatives

continued to market the falsehood that prescribing Actavis's opioids would improve patients'

ability to function and improve their quality oflife.

            330.   Actavis's sale training modules severely downplayed the association ofKadian and

other opioids as to the risk of addiction. A 2010 module represented that "there is no evidence

that simply taking opioids for a period of time will cause substance abuse or addiction," and

instead, "[i]t appears likely that most substance-abusing patients in pain management practices

have an abuse problem before entering the practice." Not only did Actavis falsely suggest the low




84
          Letter from Thomas Abrams, Dir., Director of Div. ofMktg., Adver., & Commc'ns, FDA,
to      Doug        Boothe,   CEO,      Actavis      Elizabeth     LLC      (Feb.    18,   2010),
(https ://www. fdanews. corn/ext/resources/files/archives/a/ActavisElizabethLLC. pdf)    (Warning
letter).


                                                   91
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 106 of 187




likelihood of addiction in patients, but also shifted culpability to the patients, the same people they

were entrusted to treat.

               7.       The Sackler Family Defendants Control and Direct Purdue's
                        Misconduct

       331.    Purdue's misconduct has been directed and encouraged by its own board of

directors. This small group of people controlled Purdue and sanctioned the unlawful conduct

perpetrated by those companies.

       332.    The directors control both Purdue Pharma Inc. and Purdue Pharma L.P. and run the

companies as their personal enterprise.

       333.    Richard Sackler, Jonathan Sackler, Beverly Sackler, Theresa Sackler, Mortimer

D.A. Sackler, Kathe Sackler, Ilene Sackler Lefcourt, and David Sackler hold seats on the Board of

Directors of Purdue Pharma Inc. Their family owns the company. Richard, Jonathan, Beverly,

Theresa, Mortimer, Kathe, and Ilene have been on the board since the 1990s. David has been on

the board since 2012.

       334.    Richard Sackler was as an inventor of the original patent for OxyContin. He

testified that the family has made more than $1 billion from OxyContin alone.

       335.    Each of the Sackler Family Defendants had an obligation, which they violated, to

manage Purdue in a lawful manner, rather than allow it to engage in widespread wrongdoing.

       336.    Upon information and belief, the Sackler Family Defendants are intimately

involved in the activities of Purdue Pharma Inc. and Purdue Pharma L.P.

       337.    Upon information and belief, as members of the Purdue board of directors the

Sackler Family Defendants directed Purdue's sales representatives to make visits to doctors in and

around Canton to implement a deceptive marketing scheme that killed Canton residents and

burdened the community's resources.



                                                 92
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 107 of 187




        338.   Upon information and belief, as members of the Purdue board of directors the

Sackler Family Defendants directed payments to Massachusetts doctors - including doctors in the

Canton area- to promote Purdue's drugs.

        339.   Upon information and belief, as members of the Purdue board of directors the

Sackler Family Defendants directed Purdue to deceive doctors and patients about its opioids and

to continue promoting opioids to target doctors even after it found evidence of improper

prescribing by those doctors.

       340.    This misconduct caused injury in Canton by, among other things, killing its

residents, burdening public services,. and causing the deterioration of its public spaces.

               8.      Guilty Pleas and Prior Attorney General Settlements with Certain
                       Defendants in Connection with Improper Opioid Marketing

                       a.       Purdue's 2007 Guilty         Plea    for   OxyContin     Marketing
                                Misrepresentations

       341.    In 2007, Purdue and three top executives were indicted in federal court in Virginia

and pled guilty to fraud in promoting OxyContin as non-addictive and appropriate for chronic pain.

       342.    As part of its guilty plea, Purdue admitted that:

       Beginning on or about December 12, 1995, and continuing until on or about
       June 30, 2001, certain PURDUE supervisors and employees, with the intent to
       defraud or mislead, marketed and promoted OxyContin as less addictive, less
       subject to abuse and diversion, and less likely to cause tolerance and withdrawal
       than other pain medications, as follows:

                                                ***
       b.     [Purdue] told Purdue sales representatives they could tell health care
       providers that OxyContin potentially creates less chance for addiction than
       immediate-release opioids;

       c.      [Purdue] sponsored training that taught PURDUE sales supervisors that
       OxyContin had fewer "peak and trough" blood level effects than immediate-release
       opioids resulting in less euphoria and less potential for abuse than short-acting
       opioids;




                                                 93
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 108 of 187




        d.     [Purdue] told certain health care providers that patients could stop therapy
        abruptly without experiencing withdrawal symptoms and that patients who took
        OxyContin would not develop tolerance to the drug; and

        e.     [Purdue] told certain health care providers that OxyContin did not cause a
        "buzz" or euphoria, caused less euphoria, had less addiction potential, had less
        abuse potential, was less likely to be diverted than immediate-release opioids, and
        could be used to "weed out" addicts and drug seekers. 85

        343.    Under the plea agreement, Purdue agreed to pay $600 million in criminal and civil

penalties - one of the largest settlements in history for a drug company's marketing misconduct. 86

Also, Purdue's CEO, General Counsel, and Chief Medical Officer pled guilty and agreed to pay a

total of $34. 5 million in penalties. 87

        344.    Even after this plea, Purdue's wrongdoing continued, including its improper

marketing campaign, which, along with the other Manufacturer Defendants, conditioned

physicians to believe that opioids were safe and effective treatments for the long-term treatment

of chronic pain.

        345.    Purdue made many subsequent misleading statements regarding its own opioid

products and opioids generally, continuing long after its 2007 guilty plea as alleged herein.

                         b.      Cephalon Enters a Criminal Plea for Off-Label Marketing of
                                 Actiq

        346.    The FDA approved the powerful fentanyl drug, Actiq, in the form of a lollipop for

use only in opioid-tolerant cancer patients (meaning those patients for whom morphine-based

painkillers were no longer effective).




85
       Statement of John Brownlee, U.S. Atty., U.S. DOJ, on the Guilty Plea of the Purdue
Fredrick Company (May 10, 2007) (https://archive.org/stream/279028-purdue-guilty-
plea/279028-purdue-guilty-plea_djvu. txt).
s6     Id.
s1     Id.


                                                94
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 109 of 187




         347.    From 2001 through at least 2006, Cephalon, the manufacturer of Actiq, promoted

the drug for non-cancer patients to use for such maladies as migraines, sickle-cell pain crises, and

injuries, and in anticipation of changing wound dressings or radiation therapy. Cephalon also

promoted Actiq for use in patients who were not opioid-tolerant and for whom the drug could be

fatal.

         348.    Using the mantra "pain is pain," Cephalon instructed the Actiq sales representatives

to focus on physicians other than oncologists, including general practitioners, and to promote the

drug for many ordinary types of pain.

         349.    Cephalon was charged in a criminal violation with off-label selling of Actiq, and

two of its other drugs, by the U.S. Attorney for the Eastern District of Pennsylvania. In a plea

agreement with the United States, entered into in September 2008, Cephalon agreed to pay

$50 million in settlement of the off-label marketing charges and, in a separate civil agreement, it

agreed to pay $375 million plus interest to resolve False Claims Act charges arising from the off-

label selling.

         350.    Acting U.S. Attorney Laurie Magid stated:

         These are potentially harmful drugs that were being peddled as if they were, in the
         case of Actiq, actual lollipops instead of a potent pain medication intended for a
         specific class of patients. . . . This company subverted the very process put in place
         to protect the public from harm, and put patients' health at risk for nothing more
         than boosting its bottom line. People have an absolute right to their doctors' best
         medical judgment. They need to know the recommendations a doctor makes are
         not influenced by sales tactics designed to convince the doctor that the drug being
         prescribed is safe for uses beyond what the FDA has approved. 88




88
       Press Release, U.S. DOJ, Biopharmaceutical Company Cephalon to Pay $425 Million for
Off-Label    Drug     Marketing    (Sept.  29,     2008)  (https://www.justice.gov/archive/
opa/pr/2008/September/08-civ-860.html).


                                                  95
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 110 of 187




                       c.      Purdue's 2015 Settlement with the New York Attorney General

        351.    On August 19, 2015, the New-York Attorney General ("NYAG") entered into a

settlement agreement with Purdue regarding Purdue's marketing of opioids.

       352.     In the settlement agreement, the NYAG noted that, from at least March 2014 to

March 2015, the Purdue website, www.inthefaceofpain.com, failed to disclose that doctors who

provided testimonials on the site were paid by Purdue. The NYAG concluded that Purdue's failure

to disclose these financial connections misled consumers regarding the objectivity of the

testimonials.

       353.     The settlement agreement stated, in relevant part:

       Purdue maintains an unbranded pain management advocacy website,
       www.inthefaceofpain.coin. From March 2014 to March 2015, the website received
       a total of 251,648 page views.            Much of the video content on
       www.inthefaceofpain.com is also available on YouTube ....

       Written and video testimonials from several dozen "Advocates," whose faces
       appear on the website and many of whom are HCPs [health care providers],
       comprise a central component of the site. For example, Dr. Russell Portenoy, the
       recipient of almost $4,000 from Purdue for meeting and travel costs, was quoted on
       the website as follows: "The negative impact of unrelieved pain on the lives of
       individuals and their families, on the healthcare system, and on society at large is
       no longer a matter of debate. The unmet needs of millions of patients combine into
       a major public health concern. Although there have been substantive improvements
       during the past several decades, the problem remains profound and change will
       require enormous efforts at many levels. Pressure from patients and the larger
       public is a key element in creating momentum for change."

       Although Purdue created the content on www.inthefaceofpain.com ... the site
       creates the impression that it is neutral and unbiased.

       Purdue's failure to disclose its financial connections with certain Advocates has
       the potential to mislead consumers by failing to disclose the potential bias ofthese
       individuals. 89



89
        Settlement Agreement between New York Attorney General and Purdue Pharma at 7-8, In
the Matter of Purdue Pharma L.P., 2015 N.Y. Op. Atty. Gen. 151 (2015),
https:/ag.ny.gov/pdfs/Purdue-AOD-Executed.pdf ("NY AG-Purdue Settlement Agreement").


                                                96
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 111 of 187




[Emphasis added.]

        354.   As part of the settlement, Purdue agreed to make certain disclosures on

www.inthefaceofpain.com, and its similar websites, and to pay a monetary penalty. 90

        355.   Again, however, Purdue's improper marketing of opioids has continued, following

its prior regulatory settlements, all as alleged more fully herein. An October 30, 2017 article in

The New Yorker states, in pertinent part:

       Purdue has continued to fight aggressively against any measures that might limit
       the distribution ofOxyContin, in a way that calls to mind the gun lobby's resistance
       to firearm regulations. Confronted with the prospect of modest, commonsense
       measures that might in any way impinge on the prescribing of painkillers, Purdue
       and its various allies have responded with alarm, suggesting that such steps will
       deny law-abiding pain patients access to medicine they desperately need. Mark
       Sullivan, a psychiatrist at the University of Washington, distilled the argument of
       Purdue: "Our product isn't dangerous - it's people who are dangerous." 91

[Emphasis in original.]

       356.    Further, according to that article, Purdue has continued to search for new users

through the present, both domestically and now increasingly overseas, and in August 2015, even

sought to market OxyContin to children as young as 11. 92

                       d.      Endo's 2016 Settlement with the New York Attorney General

       357.    On March 1, 2016, the NYAG entered into a settlement agreement with Endo

regarding its marketing and sales of Opana ER.

       358.    On Endo's website; www.opana.com, Endo claimed, until at least April 2012, that

"[m Jost healthcare providers who treat patients with pain agree that patients treated with prolonged



90
       Id. at 15-17.
91
       Patrick Radden Keefe, The Family That Built an Empire of Pain, NEW YORKER (Oct. 30,
2017),    https://www .newyo'rker.com/magazine/2017I10/30/the-family-that-built-an-empire-of-
pain.
92     Id.


                                                 97
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 112 of 187




opioid medicines usually do not become addicted."93 The NY AG found that Endo had no evidence

for that statement. 94

        359.        Endo also provided training materials to its sales representatives stating that

addiction to opioids is not common and "symptoms of withdrawal do not indicate addiction."95

The NYAG found that those statements were unwarranted. 96

        360.        Endo also trained its sales representatives to distinguish addiction from

"pseudoaddiction." The NYAG found that "the 'pseudoaddiction' concept has never been

empirically validated and in fact has been abandoned by some of its proponents," all as alleged

above. 97 [Emphasis added.]

        361.        The NYAG also noted that Endo omitted information about certain studies in its

marketing pamphlets distributed to health care providers, and that Endo "omitted . . . adverse

events from marketing pamphlets."98

        362.        As part of the NY AG settlement, Endo paid a $200,000 penalty and agreed to

refrain from doing the following in New York: (i) "make statements that Opana ER or opioids

generally are non-addictive"; (ii) "make statements that most patients who take opioids do not

become addicted"; and (iii) "use the term 'pseudoaddiction' in any training or marketing. " 99



93
         Settlement Agreement between New York Attorney General and Endo, at ~20, In the
Matter of Endo Health Solutions Inc., et al., 2015 N.Y. Op. Atty. Gen. 228 (2016),
https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf ("NYAG-Endo         Settlement
Agreement").
94     Id.
95
       Id. ~22.
96     Id.
97     Id.   ~23.
98
       Id.   ~30.
99
       Id.   ~41.



                                                  98
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 113 of 187




                         e.      Mallinckrodt's 2017 Settlement with the DEA and U.S.
                                 Attorneys

        363.    In 2008, the DEA and federal prosecutors launched an investigation into

Mallinckrodt, charging that the company ignored red flags by continuing to supply and failing to

report suspicious orders for its generic oxycodone between 2008 and 2012. 100 The investigation

uncovered that, from 2008 to 2012, Mallinckrodt sent, for example, 500 million tablets of

oxycodone into a single state, Florida - "66 percent of all oxycodone sold in the state." 101

        364.    Furthermore, despite learning from the DEA that generic opioids seized in a 2009

Tennessee drug sting operation were traceable to one of its distributors, Sunrise Wholesale

("Sunrise"), Mallinckrodt, in the ensuing six weeks, blithely continued to send an additional 2.1

million tablets of oxycodone to Sunrise. In tum, Sunrise sent at least 92,400 oxycodone tablets to

a single doctor over an 11-month period, who, in one "day, prescribed 1,000 tablets to a single

patient. 102 According to the internal government documents obtained by The Washington Post,

Mallinckrodt's failure to report could have resulted in "nearly 44,000 federal violations and

exposed it to $2.3 billion in fines." 103

        365.    During the DEA's investigation, Mallinckrodt sponsored the RDA (known as the

Healthcare Distribution Management Association until 2016), an industry-funded organization

that represents pharmaceutical distributors. 104 The RDA initiated the Ensuring Patient Access and



100
        Lenny Bernstein & Scott Higham, The government's struggle to hold opioid manufacturers
accountable, WASH. POST, Apr. 2, 2017, https://www.washingtonpost.com/graphics/
investigations/dea-mallinckrodt/?utm_ term=.7ce8c975dd86.
101
       Id.
102
       Id.
103
       Id.
104
        Sponsors: HDA 's Annual Circle Sponsors, HEALTHCARE DISTRIBUTION ALLIANCE,
https://www.healthcaredistribution.org/hda-sponsors (last visited June 25, 2018).


                                                99
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 114 of 187



Effective Drug Enforcement Act of 2016 (enacted April 19, 2016), which requires the DEA to give

notice of violation and an opportunity to comply, to pharmacies and distributors, before

withdrawing licenses.       This Act substantially weakened the DEA's ability to regulate

manufacturers and wholesalers. 105

        366.   In May 2014, Mallinckrodt posted a video, entitled "Red Flags: Pharmacists Anti-

Abuse Video." The video is a thinly veiled attempt to divert responsibility for the opioid epidemic

away from manufacturers and wholesalers and toward individual pharmacists. The video was

sponsored by the Anti-Diversion Industry Working Group, which is composed of Cardinal,

Actavis, McKesson, Mallinckrodt, ABDC, and Qualitest (a part of Endo) - all of whom are also

missing from the list of those responsible. 106

        367.   In April 2017, Mallinckrodt reached an agreement with the DEA and the U.S.

Attorneys for the Eastern District of Florida and Northern District of New York to pay $35 million

to resolve a probe of its distribution of its opioid medications. 107 Mallinckrodt finalized the

settlement on July 11, 2017, agreeing to pay $35 million while admitting no wrongdoing. 108




105
      Chris McGreal, Opioid Epidemic: Ex-DEA Official Says Congress is Protecting Drug
Makers, GUARDIAN, Oct. 31, 2016, https://www.theguardian.com/us-news/2016/oct/31/opioid-
epidemic-dea-official-congress-big-pharma.
106
       Video: Red Flags, MALLINCKRODT PHARMACEUTICALS, http://www.mallinckrodt.com/
corporate-responsibility/red-flags (last visited June 25, 2018).
107
       Linda A. Johnson, Mallinckrodt to Pay $35M in Deal to End Feds' Opioid Probe, U.S.
NEWS & WORLD REPORT (Apr. 3, 2017, 6:47 PM), https://www.usnews.com/news/
business/articles/2017-04-03/mal linckrodt-to-pay-3 5m-in-deal-to-end-feds-opioid-probe.
108
       Press Release, U.S. Department of Justice, Mallinckrodt Agrees to Pay Record $35 Million
Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for
Recordkeeping Violations (July 11, 2017) (https://www.justice.gov/opa/pr/ mallinckrodt-agrees-
pay-record-35-million-settlement-failure-report-suspicious-orders).


                                                  100
  Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 115 of 187




          9.        Summary of Manufacturer Defendants' Unlawful Marketing Claims
                    and Practices

Purdue         Falsehood that scientific evidence supports the long-term use of opioids to
               improve patients' function and quality of life

               a. Purdue ran a series of advertisements for OxyContin in 2012 in medical
               journals titled "Pain vignettes," which were case studies featuring patients, each
               with pain conditions persisting over several months, recommending OxyContin
               for each. One such patient, "Paul," is described to be a "54-year old writer with
               osteoarthritis of the hands," and the vignettes imply that an OxyContin
               prescription will help him work more effectively.

               b. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain &
               Its Management, which inaccurately claimed that "multiple clinical studies"
               have shown that opioids are effective in improving daily function,
               psychological health, and health-related quality of life for chronic pain
               patients." The sole reference for the functional improvement claim noted the
               absence oflong-term studies and actually stated: "For functional outcomes, the
               other analgesics were significantly more effective than were opioids." The
               Policymaker 's Guide is still available online.

               c. Purdue sponsored APF's Treatment Options: A Guide for People Living with
               Pain (2007), which counseled patients that opioids, when used properly, "give
               [pain patients] a quality of life we deserve." APF distributed 17 ,200 copies in
               one year alone, according to its 2007 Annual Report, and the guide currently is
               available online.

               d. Purdue sponsored APF's Exit Wounds (2009), which taught veterans that
               opioid medications "increase your level of functioning." Exit Wounds also
               omits warnings of the risk of interactions between opioids and benzodiazepines,
               which would increase fatality risk. Benzodiazepines are frequently prescribed
               to veterans diagnosed with post-traumatic stress disorder.

               e. Purdue sponsored the FSMB's Responsible Opioid Prescribing (2007),
               which taught that relief of pain itself improved patients' function. Responsible
               Opioid Prescribing explicitly describes functional improvement as the goal of
               a "long-term therapeutic treatment course." Purdue also spent over $100,000 to
               support distribution of the book.

               f. Purdue sales representatives told prescribers that opioids would increase
               patients' ability to function and improve their quality of life. On information
               and belief, these deceptive representations were made to practitioners in the
               Canton area.




                                             101
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 116 of 187




         Defendant misrepresents the risk of addiction

         a. Purdue published a prescriber and law enforcement education pamphlet in
         2011 entitled Providing Relief Preventing Abuse, which under the heading,
         "Indications of Possible Drug Abuse," shows pictures of the stigmata of
         injecting or snorting opioids - skin popping, track marks, and perforated nasal
         septa. In fact, opioid addicts who resort to these extremes are uncommon; the
         far more typical reality is patients who become dependent and addicted through
         oral use. Thus, these misrepresentations wrongly reassure doctors that as long
         as they do not observe those signs, they need not worry that their patients are
         abusing or addicted to opioids.

         In this same pamphlet, Purdue wrote that addiction "is not caused by drugs."
         Instead, Purdue assured doctors, addiction happens when the wrong patients get
         drugs and abuse them: "it is triggered in a susceptible individual by exposure
         to drugs, most commonly through abuse."

         b. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain &
         Its Management, which inaccurately claimed that less than 1% of children
         prescribed opioids will become addicted. This publication is still available
         online. This publication also asserted that pain is undertreated due to
         "misconceptions about opioid addiction."

         c. Purdue sponsored APF's Treatment Options: A Guide for People Living with
         Pain (2007), which asserted that addiction is rare and limited to extreme cases
         of unauthorized dose escalations, obtaining opioids from multiple sources, or
         theft.

         d. A Purdue-funded study with a Purdue co-author claimed that "evidence that
         the risk of psychological dependence or addiction is low in the absence of a
         history of substance abuse." 109 The study relied only on the 1980 Porter-Jick
         letter to the editor concerning a chart review of hospitalized patients, not
         patients taking Purdue's long-acting, take-home opioid. Although the term
         "low" is not defined, the overall presentation suggests the risk is so low as not
         to be a worry.

         e. Purdue contracted with AGS to produce a CME promoting the 2009
         guidelines for the Pharmacological Management of Persistent Pain in Older
         Persons. These guidelines falsely claim that "the risks [of addiction] are
         exceedingly low in older patients with no current or past history of substance
         abuse." None of the references in the guidelines corroborates the claim that
         elderly patients are less likely to become addicted to opioids, and the claim is,
         in fact, untrue. Purdue was aware of the AGS guidelines' content when it agreed
         to provide this funding, and AGS drafted tl\e guidelines with the expectation it
         would seek drug company funding to promote them after their completion.




                                       102
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 117 of 187




                f. APF's Exit Wounds (2009), sponsored by Purdue, counseled veterans that
                "[l]ong experience with opioids shows that people who are not predisposed to
                addiction are very unlikely to become addicted to opioid pain medications."
                Although the term "very unlikely" is not defined, the overall presentation
                suggests it is so low as not to be a worry.

                g. Purdue sales representatives told prescribers that its drugs were "steady
                state," the implication of which was that they did not produce a rush or euphoric
                effect, and therefore were less addictive and less likely to be abused. On
                information and belief, these deceptive representations were made to
                practitioners in the Canton area.

                h. Purdue sales representatives told prescribers that Butrans has a lower abuse
                potential than other drugs because it was essentially tamperproof and, after a
                certain point, patients no longer experience a "buzz" from increased dosage.
                On information and belief, these deceptive representations were made to
                practitioners in the Canton area.

                i. Advertisements that Purdue sent to prescribers stated that OxyContin ER was
                less likely to be favored by addicts, and, therefore, less likely to be abused or
                diverted, or result in addiction. On information and belief, these deceptive
                representations were made to practitioners in the Canton area.

                j. In discussions with prescribers, Purdue sales representatives omitted
                discussion of addiction risks related to Purdue's drugs. On information and
                belief, these material omissions were made in presentations to practitioners in
                the Canton area.

                k. Another Purdue publication, the Resource Guide for People with Pain
                (2010), falsely assured patients and doctors that opioid medications are not
                addictive:

                      Many people living with pain and even some healthcare
                      providers believe that opioid medications are addictive. The
                      truth is that when properly prescribed by a healthcare
                      professional and taken as directed, these medications give relief
                      - not a "high. "

                Purdue falsely denied the risk of addiction, implied that addiction requires a
                "high," and promised that patients would not become addicted if they took
                opioids as prescribed.

                1. Opioid Prescribing: Clinical Tools and Risk Management Strategies (2009)
                told doctors that "addiction is rare in patients who become physiologically

109
      C. Peter N. Watson, et al., Controlled-Release Oxycodone Relieves Neuropathic Pain: A
Randomized Controlled Trial in Painful Diabetic Neuropathy, 105 PAIN 71 (2003).


                                             103
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 118 of 187




                 dependent on opioids while using them for pain control," and that "behaviors
                 that suggest abuse may only reflect a patient's attempt to feel normal."

                 Defendant deceptively claimed without scientific support that the risk of
                 addiction could be avoided or managed

                 a. Purdue's unbranded website, In the Face of Pain (inthefaceofpain.com),
                 states that policies that "restrict[] access to patients with pain who also have a
                 history of substance abuse" and "requiring special government-issued
                 prescription forms for the only medications that are capable of relieving pain
                 that is severe" are "at odds with" best medical practices. 110

                b. Purdue sponsored a 2012 CME program titled Chronic Pain Management
                and Opioid Use: Easing Fears, Managing Risks, and Improving Outcomes.
                This presentation recommended that use of screening tools, more frequent
                refills, and switching opioids could treat a high-risk patient showing signs of
                potentially addictive behavior.

                c. Purdue sponsored a 2011 webinar taught by KOL Dr. Lynn Webster, titled
                Managing Patients' Opioid Use: Balancing the Need and Risk. This publication
                taught prescribers that screening tools, urine tests, and patient agreements have
                the effect of preventing "overuse of prescriptions" and "overdose deaths."

                d. Purdue sales representatives told prescribers that screening tools can be used
                to select patients appropriate for opioid therapy and to manage the risks of
                addiction. On information and belief, these false representations were made to
                practitioners in the Canton area.

                e. To "extend average treatment duration," Purdue deceptively claimed that
                patients' becoming dependent on its drugs was not dangerous or deadly, but
                "normal." Purdue taught doctors that: "Healthcare professionals should
                recognize that tolerance and physical dependence are normal consequences of
                sustained use of opioid analgesics and are not the same as addiction." Purdue
                deceptively claimed that physical dependence on its opioids was "a normal
                physiologic response" and "an expected occurrence," and no more dangerous
                than "many classes of medications" that are not addictive, including drugs used
                to treat high blood pressure.

                Purdue set as one of its "key messages" that "data support the use of opioids
                beyond 90 days and maintained through 52 weeks."




110
       See In the Face ofPain Fact Sheet: Protecting Access to Pain Treatment, PURDUE PHARMA
L.P., https://web.archive.org/web/20140423105047/http://www.inthefaceofpain.com:80/content/
uploads/2011112/factsheet_ProtectingAccess.pdf (last updated Apr. 2013).


                                               104
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 119 of 187




          Defendant falsely stated or suggested th~ concept of "pseudoaddiction"
          and patients who only need more opioids, and should be treated as such

         a. Purdue published a prescriber and law enforcement education pamphlet in
         2011 entitled Providing !Jelief, Preventing Abuse, which described
         pseudoaddiction as a concept that "emerged in the literature to describe the
         inaccurate interpretation of [drug-seeking behaviors] in patients who have pain
         that has not been effectively treated."

         b. Purdue distributed to physicians at least as of November 2006, and posted on
         its unbranded website, Partners Against Pain, a pamphlet copyrighted in 2005
         and titled Clinical Issues in Opioid Prescribing. This pamphlet included a list
         of conduct including "illicit drug use and deception," which it defined as
         indicative of pseudoaddiction or untreated pain. It also states:

             "Pseudoaddiction" is a term which has been used to describe patient
             behaviors that may occur when pain is undertreated. . . . Even such
             behaviors as illicit drug use and deception can occur in the patient's efforts
             to obtain relief. Pseudoaddiction can be distinguished from true addiction
             in that the behaviors resolve when the pain is effectively treated."
             (Emphasis added).

         c. Purdue sponsored FSMB 's Responsible Opioid Prescribing (2007), which
         taught that behaviors such as "requesting drugs by name," "demanding or
         manipulative behavior," seeing more than one doctor to obtain opioids, and
         hoarding, are all signs of pseudoaddiction. Purdue also spent over $100,000 to
         support distribution of the book.

         d. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain &
         Its Management, which states: "Pseudo-addiction describes patient behaviors
         that may occur when pain is undertreated. . . . Pseudo-addiction can be
         distinguished from true addiction in that this behavior ceases when pain is
         effectively treated." (Emphasis added).

         Defendant falsely stated or suggested that withdrawal from opioids was not
         a problem and prescribing or using opioids should be without hesitation

         a. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain &
         Its Management, which taught that "[s]ymptoms of physical dependence can
         often be ameliorated by gradually decreasing the dose of medication during
         discontinuation," but did not disclose the significant hardships that often
         accompany cessation of use.

         b. Purdue sales representatives told prescribers that the effects of withdrawal
         from opioid use can be successfully managed. On information and belief, these
         false representations were made to practitioners in the Canton area.




                                      105
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 120 of 187



         c. Purdue sales representatives told prescribers that the potential for withdrawal
         on Butrans was low due to Butrans's low potency and its extended1 release
         mechanism. On information and belief, these false representations were made
         to practitioners in the Canton area.

         Defendant suggested that high-dose opioid therapy was safe

         a. Purdue's In the Face ofPain website, along with initiatives of APF, promoted
         the notion that if a patient's doctor does not prescribe them what - in their view
         - is a sufficient dose of opioids, they should find another doctor who will. In so
         doing, Purdue exerted undue, unfair, and improper influence over prescribers
         who face pressure to accede to the resulting demands.

         b. Purdue sponsored APF's A Policymaker's Guide to Understanding Pain &
         Its Management, which taught that dose escalations are "sometimes necessary,"
         even indefinitely high ones, which suggested that high-dose opioids are safe
         and appropriate and did not disclose the risks from high-dose opioids. This
         publication is still available online.

         c. Purdue sponsored APF's Treatment Options: A Guide for People Living with
         Pain (2007), which taught patients that opioids have "no ceiling dose" and are
         therefore the most appropriate treatment for severe pain. The guide also claimed
         that some patients "need" a larger dose of the drug, regardless of the dose
         currently prescribed. This language fails to disclose heightened risks at elevated
         doses.

         d. Purdue sponsored a CME issued by the American Medical Association in
         2003, 2007, 2010, and 2013. The CME, Overview ofManagement Options, was
         edited by KOL Dr. Russell Portenoy, among others, and taught that other drugs,
         but not opioids, are unsafe at high doses. The 2013 version is still available for
         CME credit.

         e. Purdue sales representatives told prescribers that opioids were just as
         effective for treating patients long-term and omitted any discussion that
         increased tolerance would require increasing, and increasingly dangerous,
         doses. On information and belief, these deceptive representations were made
         to practitioners in the Canton area.

         Defendant deceptively omitted the risks of opioids, including in
         comparison to NSAIDs

         a. Purdue sponsored APF's Exit Wounds (2009), which omits warnings of the
         risk of interactions between opioids and benzodiazepines, which would increase
         fatality risk.

         b. Purdue sponsored APF's Treatment Options: A Guide for People Living with
         Pain (2007), which advised patients that opioids differ from NSAIDs in that
         they have "no ceiling dose" and are therefore the most appropriate treatment for


                                       106
  Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 121 of 187



            severe pain. The publication attributes 10,000 to 20,000 deaths annually to
            NSAID overdose. Treatment Options also warned that risks of NSAIDs
            increase if "taken for more than a period of months," with no corresponding
            warning about opioids.

            c. Purdue sponsored a CME issued by the American Medical Association in
            2003, 2007, 2010, and 2013, and the 2013 version is still available for CME
            credit. The CME, Overview of Management Options, was edited by KOL Dr.
            Russell Portenoy, among others, and taught that NSAIDs and other drugs, but
            not opioids, are unsafe at high doses.

            d. Purdue sales representatives told prescribers that NSAIDs were more toxic
            than opioids. On information and belief, these false representations were made
            to practitioners in the Canton area.

Cephalon    Falsehood that scientific evidence supports the long-term use of opioids to
            improve patients' function and quality of life

           a. Cephalon sponsored the FSMB's Responsible Opioid Prescribing (2007),
           which taught that relief of pain itself improved patients' function. Responsible
           Opioid Prescribing explicitly describes functional improvement as the goal of
           a "long-term therapeutic treatment course." Cephalon also spent $150,000 to
           purchase copies of the book in bulk and distributed the book through its pain
           sales force to 10,000 prescribers and 5,000 pharmacists.

           b. Cephalon sponsored the APF's Treatment Options: A Guide for People
           Living with Pain (2007), which taught patients that opioids when used properly
           "give [pain patients] a quality of life we deserve." The Treatment Options guide
           notes that non-steroidal anti-inflammatory drugs have greater risks with
           prolonged duration of use, but there was no similar warning for opioids. APF
           distributed 17 ,200 copies in one year alone, according to its 2007 annual report,
           and the·publication is currently available online.

           c. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, titled
           Optimizing Opioid Treatment for Breakthrough Pain, which was offered online
           by Medscape, LLC from September 28, 2007, through December 15, 2008. The
           CME taught that Cephalon's Actiq and Fentora improve patients' quality oflife
           and allow for more activities when taken in conjunction with long-acting
           opioids.

           d. Cephalon sales representatives told prescribers that opioids would increase
           patients' ability to function and improve their quality of life. On information
           and belief, these false representations were made to practitioners in the Canton
           area.




                                         107
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 122 of 187




          Defendant misrepresented the risk of addiction

          a. Cephalon sponsored and facilitated the development of a guidebook, Opioid
          Medications and REMS: A Patient's Guide, which claims, among other things,
          that "patients without a history of abuse or a family history of abuse do not
          commonly become addicted to opioids."

         b. Cephalon sponsored APF's Treatment Options: A Guide for People Living
         with Pain (2007), which taught that addiction is rare and limited to extreme
         cases of unauthorized dose escalations, obtaining opioids from multiple
         sources, or theft.

         c. In discussions with prescribers, Cephalon sales representatives omitted any
         discussion of addiction risks related to Cephalon's drugs. On information and
         belief, these deceptive representations were made to practitioners in the Canton
         area.

         Defendant deceptively claimed without scientific support that the risk of
         addiction could be avoided or managed

         a. Cephalon sponsored APF's Treatment Options: A Guide for People Living
         with Pain (2007), which taught patients that "opioid agreements" between
         doctors and patients can "ensure that you take the opioid as prescribed."

         Defendant falsely stated or suggested the concept of "pseudoaddiction"
         and patients who only need more opioids, and should be treated as such

         a. Cephalon sponsored FSMB's Responsible Opioid Prescribing (2007), which
         taught that behaviors such as "requesting drugs by name," "demanding or
         manipulative behavior," seeing more than one doctor to obtain opioids, and
         hoarding are all signs of pseudoaddiction. Cephalon also spent $150,000 to
         purchase copies of the book in bulk and distributed it through its pain sales force
         to 10,000 prescribers and 5,000 pharmacists.

         Defendant suggested that high-dose opioid therapy was safe

         a. Cephalon sponsored APF's Treatment Options: A Guide for People Living
         with Pain (2007), which claims that some patients "need" a larger dose of their
         opioid, regardless of the dose currently prescribed.

         b. Cephalon sponsored a CME written by KOL Dr. Lynn Webster, Optimizing
         Opioid Treatment for Breakthrough Pain, which was offered online by
         Medscape, LLC from September 28, 2007 through December 15, 2008. The
         CME taught that non-opioid analgesics and combination opioids that include
         aspirin and acetaminophen are less effective to treat breakthrough pain because
         of dose limitations.




                                       108
   Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 123 of 187




            c. Cephalon sales representatives assured prescribers that opioids were safe,
            even at high doses. On information and belief, these false representations were
            made to practitioners in the Canton area.

            Defendant deceptively omitted the risks of opioids, including in
            comparison to NSAIDs

            a. Cephalon sponsored APF's Treatment Options: A Guide for People Living
            with Pain (2007), which taught patients that opioids differ from NSAIDs in that
            they hav·e "no ceiling dose" and are therefore the most appropriate treatment for
            severe pain. The publication attributed 10,000 to 20,000 deaths annually to
            NSAID overdose. Treatment Options also warned that risks of NSAIDs
            increase if "taken for more than a period of months," with no corresponding
            warning about opioids.

            b. Cephalon sales representatives told prescribers that NSAIDs were more toxic
            than Cephalon's opioids. On information and belief, these false representations
            were made to practitioners in the Canton area.

Collegium   Defendant misrepresents the risk of addiction

            a. In September 2016, the FDA's Office of Prescription Drug Promotion
            ("OPDP") sent advisory comments to Collegium regarding the company's
            presentations for Xtampza ER. In these advisory . comments, OPDP
            recommended that Collegium revise its proposed presentations so that they did
            not misrepresent the approved indication or omit important context;
            misrepresent or omit important risk information; or omit other material
            information. In those comments, the OPDP also cautioned Collegium about
            failing to present risk information for Xtampza ER with a prominence and
            readability reasonably comparable to the presentation of benefits.

            On February 9, 2018, the FDA sent a warning letter to Collegium regarding
            Collegium's exhibit booth advertisement of Xtampza ER at the American
            Society Health-System Pharmacists (ASHP) Summer Meetings & Exhibition,
            which was held on June 3-7, 2017. The warning letter referenced its September
            2016 advisory comments to Collegium and voiced "concern[] that Collegium
            is promoting Xtampza ER in a manner that fails to adequately present the very
            serious risks of the drug, despite this direction from OPDP." The warning letter
            stated that Collegium's exhibit booth "failed to adequately provide material
            information about the drug's limitations of use and the serious and life-
            threatening consequences that may result from the use of the drug, thereby
            creating a misleading impression about the drug's safety." The warning letter
            further stated that "the exhibit booth presentation included a principal display
            panel that prominently presented benefit claims about the abuse-deterrent
            properties ofXtampza ER, but failed to include any information with respect to
            the drug's limitations of use, which state that due to the risks of addiction,
            abuse, misuse, overdose and death, Xtampza ER should only be used in patients


                                         109
   Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 124 of 187




            for whom alternative treatment options are ineffective, not tolerated, or would
            be otherwise inadequate to provide sufficient management of pain~ Nor did the
            principal display panel include any information with respect to the indication
            or serious and life-threatening risks .... "

            b. Collegium Vice President Steven Passik, speaking at the Insight Exchange
            Network's 2018 conference "Responding to the Opioid Crisis: Litigation,
            Regulation & Reform," minimized risks of prescription opioids for the elderly,
            suggesting that the risk was minimal or nonexistent.

            Defendant deceptively omitted the risks of opioids, including in
            comparison to NSAIDs

            a. Collegium falsely stated in their presentation at the 2014 Jefferies Global
            Healthcare Conference that "prescription opioids remain the primary treatment
            for chronic pain[,]" although this was not (and is not) the case. Collegium
            repeated this false information in its March 2018 Form 10-K SEC filing.

            b. Defendant deceptively suggested that opioids with "abuse-deterrence
            technology" are safe. This is misleading and dangerous for several reasons: (1)
            many types of"abuse deterrent technology" are reversible, making the drug just
            as easily abused; (2) even where an opioid is less prone to abuse by adulteration,
            it remains prone to abuse in its pill form; (3) the primary danger of prescription
            opioids is addiction from overuse, which danger is not at all removed by
            changing a drug from immediate release to extended release; and (4) the focus
            on abuse intentionally confuses, even for the medical community, the issues of
            abuse and addiction, with many persons including those in the medical
            community misunderstanding that "abuse deterrent" somehow makes the use
            of the drug less addicting.

Janssen     Falsehood that scientific evidence supports the long-term use of opioids to
            improve patients' function and quality of life

            a. Janssen sponsored a patient education guide titled Finding Relief' Pain
            Management for Older Adults (2009), which its personnel reviewed and
            approved and its sales force distributed. On the cover, this guide features a man
            playing golf and lists examples of expected functional improvement from
            opioids, like sleeping through the night, returning to work, recreation, sex,
            walking, and climbing stairs. The guide states as a "fact" that "opioids may
            make it easier for people to live normally" (emphasis in the original). The
            myth/fact structure implies authoritative backing for the claim that does not
            exist. The targeting of older adults also ignored heightened opioid risks in this
            population.

            b. ianssen sponsored, developed, and approved content of a website, Let's Talk
            Pain in 2009, acting in conjunction with the APF, AAPM, and ASPMN, whose
            participation in Let's Talk Pain Janssen financed and orchestrated. This website



                                          110
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 125 of 187




         featured an interview, which was edited by Janssen personnel, claiming that
         opioids were what allowed a patient to "continue to function," inaccurately
         implying her experience would be representative.

         c. Janssen provided grants to APF to distribute Exit Wounds to veterans, which
         taught that opioid medications "increase your level of functioning" (emphasis
         in the original). Exit Wounds also omits warnings of the risk of interactions
         between opioids and benzodiazepines, which would increase fatality risk.
         Benzodiazepines are frequently prescribed to veterans diagnosed with post-
         traumatic stress disorder.

         d. Janssen sales representatives told prescribers that opioids would increase
         patients' ability to function and improve their quality of life by helping them
         become more physically active and return to work. On information and belief,
         these false representations were made to practitioners in the Canton area.

         Defendant misrepresents the risk of addiction

         a. Janssen sponsored a patient education guide titled Finding Relief' Pain
         Management for Older Adults (2009), which its personnel reviewed and
         approved and which its sales force distributed. This guide described a "myth"
         that opioids are addictive, and asserts as fact that "[m]any studies show that
         opioids are rarely addictive when used properly for the management of chronic
         pain." Although the term "rarely" is not defined, the overall presentation
         suggests the risk is so low as not to be a worry. The language also implies that
         as long as a prescription is given, opioid use is not a problem.

         b. Janssen contracted with AGS to produce a CME promoting the 2009
         guidelines for the Pharmacological Management of Persistent Pain in Older
         Persons. These guidelines falsely claim that "the risks [of addiction] are
         exceedingly low in older patients with no current or past history of substance
         abuse." The study supporting this assertion does not analyze addiction rates by
         age and, as already noted, addiction remains a significant risk for elderly
         patients. Janssen was aware of the AGS guidelines' content when it agreed to
         provide this funding, and AGS drafted the guidelines with the expectation it
         would seek drug company funding to promote them after their completion.

         c. Janssen provided grants to APF to distribute Exit Wounds (2009) to veterans,
         which taught that "[l]ong experience with opioids shows that people who are
         not predisposed to addiction are very unlikely tQ become addicted to opioid pain
         medications." Although the term "very unlikely" is not defined, the overall
         presentation suggests the risk is so low as not to be a worry.

         d. Janssen currently runs a website, PrescribeResponsibly.com (la~t modified
         July 2, 2015), which claims that concerns about opioid addiction are
         "overstated."




                                      111
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 126 of 187




         e. A June 2009 Nucynta Training module warns Janssen's sales force that
         physicians are reluctant to prescribe controlled substances like Nucynta, but this
         reluctance is unfounded because "the risks ... are much smaller than commonly
         believed."

         f. Janssen sales representatives told prescribers that its drugs were "steady
         state," the implication of which was that they did not produce a rush or euphoric
         effect, and therefore were less addictive and less likely to be abused. On
         information and belief, these deceptive representations were made to
         practitioners in the Canton area.

         g. Janssen sales representatives told prescribers that Nucynta and Nucynta ER
         were "not opioids," implying that the risks of addiction and other adverse
         outcomes associated with opioids were not applicable to Janssen's drugs. In
         truth, however, as set out in Nucynta's FDA-mandated label, Nucynta "contains
         tapentadol, an opioid agonist and Schedule II substance with abuse liability
         similar to other opioid agonists, legal or illicit." On information and belief,
         these false representations were made to practitioners in the Canton area.

         h. Janssen sales representatives told prescribers that Nucynta's unique
         properties eliminated the risk of addiction associated with the drug. On
         information and belief, these false representations were made to practitioners in
         the Canton area.

         i. In discussions with prescribers, Janssen sales representatives omitted
         discussion of addiction risks related to Janssen's drugs. On information and
         belief, these deceptive representations were made to practitioners in the Canton
         area.

         Defendant falsely stated or suggested the concept of "pseudoaddiction"
         and patients who only need more opioids, and should be treated as such

         a. Janssen's website, Let's Talk Pain, stated from 2009 through 2011 that
         "pseudoaddiction ... refers to patient behaviors that may occur when pain is
         under-treated" and "[p ]seudoaddiction is different from true addiction
         because such behaviors can be resolved with effective pain management."
         (Emphasis added).

         Defendant falsely stated or suggested that withdrawal from opioids was not
         a problem and prescribing or using opioids should be without hesitation

         a. A Janssen PowerPoint presentation used for training its sales representatives,
         titled "Selling Nucynta ER," indicates that the "low incidence of withdrawal
         symptoms" is a "core message" for its sales force. This message is repeated in
         numerous Janssen training materials between 2009 and 2011. The studies
         supporting this claim did not describe withdrawal symptoms in patients taking
         Nucynta ER beyond 90 days, or at high doses, and would therefore not be



                                       112
  Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 127 of 187




           representative of withdrawal symptoms in the chronic pain population. Patients
           on opioid therapy long-term and at high doses will have a harder time
           discontinuing the drugs and are more likely to experience withdrawal
           symptoms. In addition, in claiming a low rate of withdrawal symptoms, Janssen
           relied upon a study that only began tracking withdrawal symptoms in patients
           two to four days after discontinuing opioid use, when Janssen knew or should
           have known that these symptoms peak earlier than that for most patients.
           Relying on data after that initial window painted a misleading picture of the
           likelihood and severity of withdrawal associated with chronic opioid therapy.
           Janssen also knew or should have known that the patients involved in the study
           were not on the drug long enough to develop rates of withdrawal symptoms
           comparable to rates of withdrawal suffered by patients who use opioids for
           chronic pain-the use for which Janssen promoted Nucynta ER.

           b. Janssen sales representatives told prescribers that patients on Janssen's drugs
           were less susceptible to withdrawal than those on other opioids. On information
           and belief, these false representations were made to practitioners in the Canton
           area.

           Defendant suggested that high-dose opioid therapy was safe

           a. Janssen sponsored a patient education guide entitled Finding Relief Pain
           Management for Older Adults (2009), which its personnel reviewed and
           approved and its sales force distributed. This gliide listed dose limitations as
           "disadvantages" of other pain medicines but omitted any discussion of risks of
           increased doses from opioids. The publication also falsely claimed that it is a
           "myth" that "opioid doses have to be bigger over time."

Endo       Falsehood that scientific evidence supports the long-term use of opioids to
           improve patients' function and quality of life

           a. Endo sponsored a website, painknowledge.com, through APP and the
           National Initiative of Pain Control ("NIPC"), which claimed in 2009 that with
           opioids, "your level of function should improve; you may find you are now able
           to participate in activities of daily living, such as work and hobbies, that you
           were not able to enjoy when your pain was worse." Endo continued to provide
           funding for this website through 2012, and closely tracked unique visitors to it.

           b. A CME sponsored by Endo, titled Persistent Pain in the Older Patient, taught
           that chronic opioid therapy has been "shown to reduce pain and improve
           depressive symptoms and cognitive functioning."

           c. Endo distributed handouts to prescribers that claimed that use of Opana ER
           to treat chronic pain would allow patients to perform work as a chef. This flyer




                                         113
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 128 of 187




                  also emphasized Opana ER's indication without including equally prominent
                  disclosure of the "moderate to severe pain" qualification. 111

                  d. Endo's sales force distributed FSMB's Responsible Opioid Prescribing
                  (2007). This book taught that relief of pain itself improved patients' function.
                  Responsible Opioid Prescribing explicitly describes functional improvement as
                  the goal of a "long-term therapeutic treatment course."

                  e. Endo provided grants to APF to distribute Exit Wounds to veterans, which
                  taught that opioid medications "increase your level of functioning" (emphasis
                  in the original). Exit Wounds also omits warnings of the risk of interactions
                  between opioids and benzodiazepines, which would increase fatality risk.
                  Benzodiazepines are frequently prescribed to veterans diagnosed with post-
                  traumatic stress disorder.

                  e. Endo sales representatives told prescribers that opioids would increase
                  patients' ability to function and improve their quality of life by helping them
                  become more physically active and return to work. On information and belief,
                  these false representations were made to practitioners in the Canton area.

                  Defendant misrepresented the risk of addiction

                  a. Endo trained its sales force in 2012 that use of long-acting opioids resulted
                  in increased patient compliance, without any supporting evidence.

                  b. Endo's advertisements for the 2012 reformulation of Opana ER claimed it
                  was designed to he crush resistant, in a way that conveyed that it was less likely
                  to be abused. This claim was false; the FDA warned in a May 10, 2013 letter
                  that there was no evidence Endo's design "would provide a reduction in oral,
                  intranasal or intravenous abuse" and Endo's "postmarketing data submitted are
                  insufficient to support any conclusion about the overall or route-specific rates
                  of abuse." Further, Endo instructed its sales representatives to repeat this claim
                  about "design," with the intention of conveying Opana ER was less subject to
                  abuse.

                 c. Endo sponsored a website, painknowledge.com, through APF and NIPC,
                 which claimed in 2009 that: "[p]eople who take opioids as prescribed usually
                 do not become addicted." Although the term "usually" is not defined, the
                 overall presentation suggests the risk is so low as not to be a worry. The
                 language also implies that as long as a prescription is given, opioid use will not
                 become problematic. Endo continued to provide funding for this website
                 through 2012, and closely tracked unique visitors to it.


111
        FDA regulations require that warnings or limitations be given equal prominence in
disclosure, and failure to do so constitutes "misbranding" of the product. 21 C.F.R. §202.l(e)(3);
see also 21 U.S.C. §331(a).


                                                114
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 129 of 187




          d. Endo sponsored a website, PainAction.com, which stated "Did you know?
          Most chronic pain patients do not become addicted to the opioid medications
          that are prescribed for them."

         e. Endo sponsored CMEs published by APF and NIPC, of which Endo was the
         sole funder, titled Persistent Pain in the Older Adult and Persistent Pain in the
         Older Patient. These CMEs claimed that opioids used by elderly patients
         present "possibly less potential for abuse than in younger patients[,]" which
         statement lacks evidentiary support and deceptively minimizes the risk of
         addiction for elderly patients.

         f. Endo distributed an education pamphlet with the Endo logo titled Living with
         Someone with Chronic Pain, which inaccurately minimized the risk of
         addiction: "Most health care providers who treat people with pain agree that
         most people do not develop an addiction problem."

         g. Endo distributed a patient educatioff pamphlet edited by KOL Dr. Russell
         Portenoy titled Understanding Your Pain: Taking Oral Opioid Analgesics. It
         claimed that "[a]ddicts take opioids for other reasons [than pain relief], such as
         unbearable emotional problems." This implies that pain patients prescribed
         opioids will not become addicted, which is unsupported and untrue.

         h. Endo contracted with AGS to produce a CME promoting the 2009 guidelines
         for the Pharmacological Management of Persistent Pain in Older Persons.
         These guidelines falsely claim that "the risks [of addiction] are exceedingly low
         in older patients with no current or past history of substance abuse." None of
         the references in the guidelines corroborates the claim that elderly patients are
         less likely to become addicted to opioids, and there is no such evidence. Endo
         was aware of the AGS guidelines' content when it agreed to provide this
         funding, and AGS drafted the guidelines with the expectation it would seek
         drug company funding to promote them after their completion.

         i. Endo sales representatives told Canton prescribers that its drugs were "steady
         state," the implication of which was that they did not produce a rush or euphoric
         effect, and therefore were less addictive and less likely to be abused. On
         information and belief, these false representations were made to practitioners in
         the Canton area.

         j. Endo provided grants to APF to distribute Exit Wounds (2009) to veterans,
         which taught that "[l]ong experience with opioids· shows that people who are
         not predisposed to addiction are very·unlikely to become addicted to opioid pain
         medications." Although the term "very unlikely" is not defined, the overall
         presentation suggests that the risk is so low as not to be a worry.

         k. In discussions with prescribers, Endo sales representatives omitted
         discussion of addiction risks related to Endo's drugs. On information and




                                       115
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 130 of 187




         belief, these material omissions were made in representations to practitioners in
         the Canton area.

         Defendant deceptively claimed without scientific support that the risk of
         addiction could be avoided or managed

         a. An Endo-supported publication, titled Pain Management Dilemmas in
         Primary Care: Use of Opioids, recommended screening patients using tools
         like the Opioid Risk Tool or the Screener and Opioid Assessment for Patients
         with Pain, and advised that patients at high risk of addiction could safely (e.g.,
         without becoming addicted) receive chronic opioid therapy using a "maximally
         structured approach" involving toxicology screens and pill counts.

         Defendant falsely stated or suggested the concept of "pseudoaddiction"
         and patients who only need more opioids, and should be treated as such

         a. Endo distributed copies of a book by KOL Dr. Lynn Webster entitled
         Avoiding Opioid Abuse While Managing Pain (2007). Endo's internal planning
         documents describe the purpose of distributing this book as to "[i]ncrease the
         breadth and depth of the Opana ER prescriber base." The book claims that,
         when faced with signs of aberrant behavior, the doctor should regard it as
         pseudoaddiction and thus, increasing the dose in most cases ... should be the
         clinician's first response." (Emphasis added).

         b. Endo spent $246,620 to buy copies of FSMB's Responsible Opioid
         Prescribing (2007), which was distributed by Endo's sales force. This book
         asserted that behaviors such as "requesting drugs by name," "demanding or
         manipulative behavior," seeing more than one doctor to obtain opioids, and
         hoarding, are all signs of "pseudoaddiction."

         Defendant falsely stated or suggested that withdrawal from opioids was not
         a problem and prescribing or using opioids should be without hesitation

         a. A CME sponsored by Endo, titled Persistent Pain in the Older Adult, taught
         that withdrawal symptoms can be avoided entirely by tapering the dose by 10-
         20% per day for ten days.

         Defendant suggested that high-dose opioid therapy was safe

         a. Endo sponsored a website, painknowledge.com, through APF and NIPC,
         which claimed in 2009 that opioids may be increased until "you are on the right
         dose of medication for your pain," and once that occurs, further dose increases
         would not occur. Endo funded the site, which was a part of Endo's marketing
         plan, and tracked visitors to it.

         b. Endo distributed a patient education pamphlet edited by KOL Dr. Russell
         Portenoy, titled Understanding Your Pain: Taking Oral Opioid Analgesics. In
         Q&A format, it asked: "Ifl take the opioid now, will it work later when I really


                                       116
   Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 131 of 187




            need it?" The response was: "The dose can be increased .... You won't 'run
            out' of pain relief."

            Defendant deceptively omitted the risks of opioids, including in
            comparison to NSAIDs

            a. Endo distributed a "case study" to prescribers, titled Case Challenges in Pain
            Management: Opioid Therapy for Chronic Pain. The study cites an example,
            meant to be representative, of a patient "with a massive upper gastrointestinal
            bleed believed to be related to his protracted use ofNSAIDs" (over eight years),
            and recommends treating with opioids instead.

            b. Endo sponsored a website, pain.knowledge.com, through APF and NIPC,
            which contained a flyer called "Pain: Opioid Therapy." This publication
            included a list of adverse effects from opioids that omitted significant adverse
            effects like hyperalgesia, immune and hormone dysfunction, cognitive
            impairment, tolerance, dependence, addiction, and death. Endo continued to
            provide funding for this website through 2012, and closely tracked unique
            visitors to it.

            c. Endo provided grants to APF to distribute Exit Wounds (2009), which omitted
            warnings of the risk of interactions between opioids and benzodiazepines,
            which would increase fatality risk. Exit Wounds also contained a lengthy
            discussion of the dangers of using alcohol to treat chronic pain but did not
            disclose dangers of mixing alcohol and opioids.

            d. Endo sales representatives told prescribers that NSAIDs were more toxic than
            opioids. On information and belief, these false representations were made to
            practitioners in the Canton area.

Actavis     Falsehood that scientific evidence supports the long-term use of opioids to
            improve patients' function and quality of life

            a. Documents from a 2010 sales training indicate that Actavis trained its sales
            force to instruct prescribers that "most chronic benign pain patients do have
            markedly improved ability to function when maintained on chronic opioid
            therapy." (Emphasis added).

            b. Documents from a 2010 sales training indicate that Actavis trained its sales
            force that increasing and restoring function is an expected outcome of chronic
            Kadian therapy, including physical, social, vocational, and recreational
            function.

            c. Actavis distributed a product advertisement that claimed that use of Kadian
            to treat chronic pain would allow patients to return to work, relieve "stress on
            your body and your mental health," and "cause patients to enjoy their lives."
            The FDA warned Actavis such claims were misleading, writing: "We are not
            aware of substantial evidence or substantial clinical experience demonstrating


                                         117
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 132 of 187




                that the magnitude of the effect the drug has in alleviating pain, taken together
                with any drug-related side effects patients may experience . . . results in an
                overall positive impact on a patient's work, physical and mental functioning,
                daily activities, or enjoyment of life." 112

                d. Actavis sales representatives told prescribers that prescribing Actavis's
                opioids would improve their patients' ability to function and improve their
                quality oflife. On information and belief, these false representations were made
                to practitioners in the Canton area.

                Defendant misrepresented the risk of addiction

                a. Documents from a 2010 sales training indicate that Actavis trained its sales
                force that long-acting opioids were less likely to produce addiction than short-
                acting opioids, although there is no evidence that either form of opioid is less
                addictive or that any opioids can be taken long-term without the risk of
                addiction.

                c. Kadian sales representatives told prescribers that Kadian was "steady state"
                and had extended release mechanisms, the implication of which was that it did
                not produce a rush or euphoric effect, and therefore was less addictive and less
                likely to be abused. On information and belief, these false representations were
                made to practitioners in the Canton area.

                d. Kadian sales representatives told prescribers that the contents of Kadian
                could not be dissolved in water if the capsule was opened, implying that Kadian
                was less likely to be abused-and thereby less addictive-than other opioids.
                On information and belief, these deceptive representations were made to
                practitioners in the Canton area.

                e. In discussions with prescribers, Kadian sales representatives omitted any
                discussion of addiction risks related to Actavis's drugs. On information and
                belief, these material omissions were made in presentations to practitioners in
                the Canton area.

                Defendant deceptively claimed without scientific support the risk of
                addiction could be avoided or managed

                a. Documents from a 2010 sales training indicate that Actavis trained its sales
                force that prescribers can use risk screening tools to limit the development of
                addiction.




112
       Abrams, supra n.84.


                                             118
   Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 133 of 187




               Defendant falsely stated or suggested the concept of "pseudoaddiction"
               and patients who only need more opioids, and should be treated as such

               a. Documents from a 2010 sales training indicate that Actavis trained its sales
               force to instruct physicians that aberrant behaviors like self-escalation of doses
               constituted "pseudoaddiction."

               Defendant falsely stated or suggested that withdrawal from opioids was not
               a problem and prescribing or using opioids should be without hesitation

              a. Documents from a 2010 sales training indicate that Actavis trained its sales
              force that discontinuing opioid therapy can be handled "simply" and that it can
              be done at home. Actavis sales representative training claimed opioid
              withdrawal would take only a week, even in addicted patients.

               Defendant suggested that high-dose opioid therapy was safe

              a. Documents from a 2010 sales training indicate that Actavis trained its sales
              force that "individualization" of opioid therapy depended on increasing doses
              "until patient reports adequate analgesia" and to "set dose levels on [the] basis
              of patient need, not on [a] predetermined maximal dose." Actavis further
              counseled its sales representatives that the reasons some physicians had for not
              increasing doses indefinitely were simply a matter of physician "comfort level,"
              which could be overcome or used as a tool to induce them to switch to Actavis's
              opioid, Kadian.

              Defendant deceptively omitted the risks of opioids, including in
              comparison to NSAIDs

              a. Documents from a 2010 sales training indicate that Acta vis trained its sales
              force that the ability to escalate doses during long-term opioid therapy, without
              hitting a dose ceiling, made opioid use safer than other forms of therapy that
              had defined maximum doses, such as acetaminophen or NSAIDs.

              b. Actavis also trained physician-speakers that "maintenance therapy with
              opioids can be safer than long-term use of other analgesics," including NSAIDs,
              in older persons.

              c. Kadian sales representatives told prescribers that NSAIDs were more toxic
              than opioids. On information and belief, these false representations were made
              to practitioners in the Canton area.

Mallinckrodt Defendant Mallinckrodt funded false publications and presentations.

              a. In 2010, Mallinckrodt sponsored an initiative called "Collaborating and
              Acting Responsibly to Ensure Safety (C.A.R.E.S.), through which it published
              and promoted the book "Defeat Chronic Pain Now!" aimed at chronic pain



                                             119
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 134 of 187




                 patients. The book is still available for sale and is available online at
                 www.defeatchronicpainnow.com.

                 b. Until at least February 2009, Mallinckrodt provided an educational grant to
                 Pain-Topics.erg, a now-defunct website that touted itself as "a noncommercial
                 resource for healthcare professionals, providing open access to clinical news,
                 information, research, and education for a better understanding of evidence-
                 based pain-management practices." 113 Among other content, the website
                 included a handout titled "Oxycodone Safety Handout for Patients," which
                 advised practitioners that: "Patients' fears of opioid addiction should be
                 dispelled." 114

                 c. In November 2016, Mallinckrodt paid Dr. Scott Gottlieb ("Gottlieb"), the
                 current commissioner of the FDA, $22,500 for a speech in London, shortly after
                 the U.S. presidential election. 115 Gottlieb has also received money from the
                 Healthcare Distribution Alliance ("RDA"), an industry-funded organization
                 that pushes the agenda of large pharmaceutical wholesalers, and he has often
                 criticized efforts aimed at regulating the pharmaceutical opioid market. 116

                 Defendant misrepresents the risk of addiction

                 a. "Defeat Chronic Pain Now!" advises laypeople who are considering taking
                 opioid drugs that"[o]nly rarely does opioid medication cause true addiction. " 117

                 b. "Oxycodone Safety Handout for Patients" included false and misleading
                 statements concerning the risk of addiction associated with prescription
                 opioids:

                        Will you become dependent on or addicted to oxycodone?

                            •   After a while, oxycodone causes physical dependence ..
                                That is, if you suddenly stop the medication you may
                                experience uncomfortable withdrawal symptoms, such
                                as diarrhea, body aches, weakness, restlessness,

113
        Pain Treatment Topics, PAIN-TOPICS.ORG, https://web.archive.org/web/20070104235709/
http://www.pain-topics.org:80/ (last updated Jan. 3, 2007).
114
      Lee A. Kral, PharmD & Stewart B. Leavitt, MA, Oxycodone Safety Handout for Patients,
PAIN-TOPICS.ORO (June 2007), http://paincommunity.org/blog/wp-content/uploads/Oxycodone
Handout. pdf.
115
        Lee Fang, Donald Trump's Pick to Oversee Big Pharma Is Addicted to Opioid-Industry
Cash, INTERCEPT (Apr. 4, 2017, 2: 15 PM), https://theintercept.com/2017/04/04/scott-gottlieb-
opioid.
116
       Id.
117
       Galer, supra n.57.


                                               120
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 135 of 187




                               anxiety, loss of appetite, and other ill feelings. These
                               may take several days to develop.

                           •   This is not the same as addiction, a disease involving
                               craving for the drug, loss of control over taking it or
                               compulsive use, and using it despite harm. Addiction to
                               oxycodone in persons without a recent history of alcohol
                               or drug problems is rare. 118

                Defendant deceptively claimed without scientific support that the risk of
                addiction could be avoided or managed.

                a. "Defeat Chronic Pain Now!" states that the issue of tolerance is "overblown,"
                because "[o]nly a minority of chronic pain patients who are taking long-term
                opioids develop tolerance." In response to a hypothetical question from a
                chronic back pain patient who expresses a fear of becoming addicted, the book
                advises that "(i]t is very uncommon for a person with chronic pain to become
                'addicted' to narcotics IF (1) he doesn't have a prior history of any addiction
                and (2) he only takes the medication to treat pain."

                Defendant falsely stated or suggested tlie concept of "pseudoaddiction"
                and patients who only need more opioids, and should be treated as such.

                a. The FAQ section of Pain-Topics.org contained the following false and
                misleading information downplaying the dangers of prescription opioid use:

                       Pseudoaddiction - has been used to describe aberrant patient
                       behaviors that may occur when pain is undertreated (AAPM
                       2001 ). Although this diagnosis is not supported by rigorous
                       investigation, it has been widely observed that patients with
                       unrelieved pain may become very focused on obtaining opioid
                       medications, and may be erroneously perceived as "drug
                       seeking." Pseudoaddiction can be distinguished from true
                       addiction in that the behaviors resolve when the pain is
                       effectively treated. Along with this, two related phenomena
                       have been described in the literature (Alford, et al. 2006):

                               Therapeutic dependence - sometimes patients exhibit
                               what is considered drug-seeking because they fear the
                               reemergence of pain and/or withdrawal symptoms from
                               lack of adequate medication; their ongoing quest for



118
      Lee A. Kral, PharmD & Stewart B. Leavitt, MA, Oxycodone Safety Handout for Patients,
      ·
PAIN-TOPICS.0RG (June 2007), http://paincommunity.org/blog/wp-content/uploads/Oxycodone
Handout.pdf.


                                             121
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 136 of 187




                                more analgesics is in the hopes of insuring a tolerable
                                level of comfort.                    :

                                Pseudo-opioid-resistance - other patients, with
                                adequate pain control, may continue to report pain or
                                exaggerate its presence, as if their opioid analgesics are
                                not working, to prevent reductions in their currently
                                effective doses of medication.

                        Patient anxieties about receiving inadequate pain control can be
                        profound, resulting in demanding or aggressive behaviors that
                        are misunderstood by healthcare practitioners and ultimately
                        detract from the provision of adequate pain relief. 119

                 Defendant's document "Commonsense Oxycodone Prescribing & Safety,"
                 falsely suggests that generic oxycodone is less prone to abuse and diversion
                 than branded oxycodone: "Anecdotally, it has been observed that generic
                 versions of popularly abused opioids usually are less appealing; persons
                 buying drugs for illicit purposes prefer brand names because they are
                 more recognizable and the generics have a lower value 'on the street,'
                 which also makes them less alluring for drug dealers." 120

                 Defendant misbranded and marketed an unapproved drug

                 a. On March 30, 2009, Mallinckrodt received a letter from the FDA stating that
                 Mallinckrodt was found to have been marketing an unapproved new drug,
                 morphine sulfate concentrate oral solution 20 mg/ml, in violation of 21 U.S.C.
                 §§331(d) and 355(a). Mallinckrodt had been marketing this unapproved
                 formulation since 2005.

                The letter also stated that its unapproved morphine formulation was misbranded
                under 21 U.S.C. §352(f)(l) because the conditions it was intended to treat were
                not amenable to self-diagnosis and treatment. Adequate directions for such use,
                therefore, could not be written. As a result, introduction or delivery for
                introduction into interstate commerce of its unapproved morphine formulation
                violated 21 U.S.C. §§33 l(a) and (d).

 Insys          Defendant sales representatives falsely told prescribers in the Canton area that
                withdrawal from opioids was not a problem and prescribing or using opioids
                should be without hesitation.


119
        FAQs,         PAIN-TOPICS.ORG,            https://web.archive.org/web/20080821191924/
http://www.paintopics.org/faqs/indexl.php (last updated Jan. 8, 2008).
120
       Lee A. Kral, PharmD, BCPS, Commonsense Oxycodone Prescribing & Safety, PAIN-
TOPICS.ORG       (June      2007),   http://paincommunity.org/blog/wp-content/uploads/
OxycodoneRxSafety.pdf.


                                              122
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 137 of 187




                  Defendant sales representatives falsely told prescribers in the Canton area that
                  high-dose opioid therapy was safe, and advocated starting patients at a higher
                  than approved dosage.

                  Defendant sales representatives, in false representations to prescribers in the
                  Canton area, deceptively omitted the risks of opioids, including in comparison
                  to NSAIDs

                  Defendant created a system of insurance reimbursement to get its prescriptions
                  approved that was based on fraud, such as advising the insurance companies
                  that they were calling from the physician's office or falsely advising the
                  insurance companies that the patient had cancer when (s)he did not.


        D.     Unlawful Conduct of Distributor Defendants

        368.   Under the statutory scheme set out in the CSA, enacted by Congress in 1970,

wholesale pharmaceutical distributors were given the statutory obligation to have in place

"effective controls" to prevent the "diversion" of controlled substances. 21 C.F.R. §1301.7l(a).

Once a pharmaceutical distributor detects a "suspicious order" of the controlled substance, it is

obligated to take several mandatory steps. It must report the "suspicious order" to the DEA.

Additionally, the wholesaler must investigate· the suspicious order, document the result of the

investigation, and, if not reasonably satisfied that the suspicious order is for the legitimate sale of

the Retail End User, it must immediately halt the sale. See Masters Pharm., 861 F.3d at 212-13.

Plaintiff expressly denies that the reference to the CSA in this Complaint means that any claims

"arise under" federal law within the meaning of 28 U.S.C. § 1331.

       369.    Significantly, the Distributor Defendants' aforementioned statutory obligation to

monitor and report suspicious orders does not arise solely under the federal CSA. Distributor

Defendants have identical statutory obligations arising under Massachusetts state law. See Mass.

Gen. Laws ch. 94C, § 12(a)(2) (requiring that distributors of controlled substances must be

registered and in "compliance with applicable federal, state, and local law"). More specifically,

Massachusetts state law requires wholesale drug distributors of opioid pain medications to:


                                                 123
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 138 of 187




"operate in compliance with applicable federal, state, and local laws and regulations" (247 CMR

7.04(9)(a)); register with the Massachusetts Board of Registration in Pharmacy, the Massachusetts

Department of Public Health, and DEA (247 CMR 7.04(9)(c)); and "keep records, maintain

inventories, and make reports in conformance with the requirements of the Federal Comprehensive

Drug Prevention and Control Act of 1970 and the Federal Food, Drug and Cosmetic Act" (105

CMR 700.006(A)). As such, the Distributor Defendants have concurrent duties under both state

and federal statutory law to monitor and halt suspicious orders of controlled substances. In

addition, the Distributor Defendants have a common law duty that is owed to Plaintiff to operate

their businesses (the   di~tribution   of opioids, which are controlled substances) in a lawful,

reasonable, and safe manner. This common law duty includes taking reasonable measures to

protect the public, and the governmental entity responsible for protecting the public health of its

residents, from having the community become awash in an excessive amount of powerful and

dangerous opioids.

       3 70.   A database known as the "Automation of Reports and Consolidated Orders System"

("ARCOS") was set up under the 1970 Controlled Substances Act. ARCOS is a comprehensive

reporting system that shows the flow of every controlled substance from its point of manufacture,

through the distributor, and on to the Retail End User.

       371.    The Commonwealth of Massachusetts has a similar reporting system for

monitoring the flow of controlled substances, the Prescription Monitoring Program ("MAPMP"),

which was established in 1992.         Like the ARCOS database, the MAPMP has entered into

"reciprocal agreements with other states that have compatible prescription drug monitoring

programs to share prescription drug monitoring information among the states." Mass. Gen. Laws

ch. 94C, §24A(a)(2).




                                                124
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 139 of 187



        372.    All of the Manufacturer Defendants and Distributor Defendants have access to the

MAPMP and ARCOS databases, and each is under concurrent obligations to enter into the

databases all transactions with which it is involved for any controlled substance.

        3 73.   The ARCOS database is part of the architecture of a "closed system" assuring that

every entity that touches a controlled substance is a DEA registrant. The Distributor Defendants

have been tasked under state and federal statutory obligations to serve as primary gatekeepers or

monitors to ensure that controlled substances are not allowed to flow into a community for

illegitimate uses, referred to as "diversion."

        374.    The ARCOS system shows distribution of controlled        substanc~s   to Retail End

Users on the basis of their zip code. Therefore, one would be able to learn through these databases

every time that a distributor made a sale to a Retail End User, within the zip code of the Town of

Canton, that appeared to be suspicious and which specific prescription opioid was shipped.

        375.    If the Distributor Defendants would permit access to such information, Plaintiff

could document in this Complaint the gross number of suspicious sales made by each Distributor

Defendant to the Town of Canton in violation of its statutory obligation.

        376.    The Distributor Defendants will not permit such access, even in response to a FOIA

request. Instead, they require the government to assert trade secret and confidentiality exemptions

under Exemption 4 ofFOIA.

        377.    The following chart 121 shows the only information publicly available from the

ARCOS database, which reveals data from 2006 to 2016 on the basis of the first three digits of a

zip code. Based on the first three digits of the relevant zip codes, the ARCOS database reveals the


121
        ARCOS        Retail      Drug         Summary       Reports,       U.S.       D.O.J.
https://www.deadiversion.usdoj.gov/arcos/retail_drug_summary/index.html (last visited Jul. 5,
2018).


                                                 125
        Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 140 of 187




following grams (i.e., thousands of milligrams) were delivered to the Greater Canton area by

chemical category of opioid.


                                                                 ARCOS DATABASE -CA.,IOX, :\IA


 Drug :Sa mt/Code           2006         2007       lOOS         2009       2010           20ll      2012        2013        2014        2015         2016       2017
 Buprenorpbinel9064        1,663.14    2,288.34    3,137.87    3,718.54    4,37U2      4,68S.OS    S,089.16    S,469.19    S,614.S9     S,968.9S    6,188.31    6,429.36

  Fcn1anyl BaS<.19801      463.34       482.01      433.38      3S!UI       413.S3      JS6.SS       339.7      332.13       301.S       28S.76      249.SS      211.24
  Hydrocodonel9 I 93      10,673.98    12,S7S.63   12,961.60   12,SSS.99   ll,SSl.S2   12,312.68   11,811.$9   11,130.SS   9,740.72     S,lOS.ll    6,670.27    S,SSl.12

 li)•!lmmgmh9nl'l9 I so    l,2S0.71    l,4S9.S4    1,460.81    2,02S.10    2,009.H     2,033.67    2,663.U     2,760.34    2,374.98     2,213.64    l,SS6.10    2,067.S?

    Morphinel9300         IS,132.lS    15,337-30   IS,2S8.91   13,876-30   U,622.30    ll.S88.37   l4,26S.04   13,662.87   12,944.12    13,6S7.80   10,170.18   9,230.31

   O>tycodonel9143        67,4SS.l I   69,371.74   67,6SUO     69,238.16   76,266.19   i8,9S7.86   73,321.SS   67,369.03   60,.593.64   SS,333.63   Sl,797.22   43,842.62

 ~~Jllb.QJ)l'J96S2           HI         106.96      264.61      S79.24      SS3.03      664.79      S39.ll      600.S2      4$4,77       lSS.12      318.39      273.13
              1
   ~wa.d.~ 9180               -           -           -          S80       1,132.SO        l,S2S   l,SS3.SO    1,913,$0    l,436JO      1,394.SO    1,781.SO      l,498




             378.          Thus, for example, the amount of oxycodone sent to the Town of Canton in 2017

was 43,842.62 grams, or 43,842,620 mg, the equivalent of2,192.13pills of20 mg each. Similarly,

in 2011, its peak distribution year, 78,957.86 grams, or 78,957,860 mg, the equivalent of3,947,893

pills of 20 mg each, of oxycodone was showered on Canton.

            379.           Although the publicly available ARCOS information only stretches back to 2000,

upon information and belief, additional recorded data exists for the period preceding 2000. If

Distributor Defendants would permit access to this information, this longer timeline would show

the dramatic increase in pharmaceutical opioid distribution in the Town of Canton over the

preceding ten years (i.e., 1990-2000).

            380.           The three Distributor Defendants, McKesson, Cardinal, and ABDC, control 85-

90% of the market share in the United States for the distribution of prescription opioids.

            381.           It is reasonable to assume, and Plaintiff alleges on information and belief, that the

three Distributor Defendants have engaged, and continue to be engaged, in the unlawful conduct

of failing to report suspicious orders, reasonably investigate such orders, or halt such orders,




                                                                                     126
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 141 of 187




thereby knowingly, recklessly, or negligently making grossly excessive distributions of opioid

drugs into the Town of Canton, and its surrounding areas, which threatened (and continues to

threaten) the public health and safety ofresidents of the Town.

        382.       Each Distributor Defendant has repeatedly and purposely breached its duties under

state statutory and common law with clear knowledge that a foreseeable result of its breach would

be the diversion of dangerous prescription opioids for non-medical purposes.

        383.       On September 26, 2006, the DEA sent a letter to Distributor Defendants McKesson,

Cardinal, and ABDC cautioning them not to "turn a blind eye to the suspicious circumstances." It

.further warned that "even just one distributor that uses its DEA registration to facilitate diversion

can cause enormous harm." 122

        384.       On December 27, 2007, the DEA sent another letter to Distributor Defendants

McKesson, Cardinal, and ABDC warning them again of the importance of fulfilling their

obligation and role as gatekeepers for the safe distribution of opioid prescriptions. The DEA letter

stated, in part:

        Registrants are reminded that their responsibility does not end merely with the
        filing of a suspicious order report. Registrants must conduct an independent
        analysis of suspicious orders prior to completing a sale to determine whether the ·
        controlled substances are likely to be diverted from legitimate channels. 123

        385.       Each Distributor Defendant made the unlawful and unconscionable decision to

continue suspicious sales, where it had strong reason to believe, or actually knew, that the

prescription drugs were being diverted and not being used for legitimate reasons, thereby


122
       Letter from Joseph T. Rannazzisi, Deputy Assist. Admin., Office of Diversion Control, to
Cardinal Health (Sept. 27, 2006) (a copy of the letter is filed at Cardinal Health, Inc. v. Holder,
No. 12-cv-00185 (D.D.C. Feb. 10, 2012), ECF No. 14-51).
123
       Letter from Joseph T. Rannazzisi, Deputy Assist. Admin., Office of Diversion Control, to
Cardinal Health (Dec. 27, 2007) (a copy of the letter is filed at Cardinal Health, Inc. v. Holder,
No.12-cv-00185 (D.D.C. Feb. 10, 2012), ECF No. 14-8).


                                                 127
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 142 of 187




subjecting Americans and Massachusetts residents, including residents of the Canton community,

to grievous harm up to, and including, death by overdose.           Nevertheless, the Distributor

Defendants, in derogation of their duty, and with foreseeable harm ensuing to the Plaintiff,

continued to permit the sales to go through for one reason: the sales enhanced the Defendants'

profits.

           386.   Upon information and belief, each Distributor Defendant knowingly made the

business decision that payment of whatever fines were imposed was simply the cost of doing

business, so long as their unlawful shipments and ensuing profits could continue.

           387.   Defendant McKesson agreed to pay a $150 million civil penalty to the DOJ on

January 17, 2017 for violations of the CSA. While this settlement was premised on federal law

violations, this same conduct would also constitute a violation of Massachusetts state law under

Mass. Gen. Laws ch. 94C, §12(a), as well as 247 CMR 7.04(9)(a)-(b) and 105 CMR 700.006(A).

           388.   Additionally, in 2008, McKesson agreed to a $13.25 million civil penalty and

entered into an administrative agreement for its failure to detect and report suspicious sales. The

fine was the result of several district investigations by various DEA field divisions and U.S.

Attorneys' offices, including the U.S. Attorney for the District of Massachusetts.

           389.   The DOJ announced through its Office of Public Affairs, in connection with the

January 2017 fine to McKesson, that despite entering into the 2008 agreement, "[f]rom 2008 until

2013, McKesson supplied various U.S. pharmacies an increasing amount of oxycodone and

hydrocodone pills, frequently misused products that are part of the current opioid epidemic." 124

           390.   In December of 2016, Cardinal agreed to pay $44 million to the DOJ for its

violations of the CSA ($34 million for itself and $10 million for a subsidiary). Again, this same


124
           See News Release, US DOJ Office of Public Affairs, supra n.6.


                                                 128
        Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 143 of 187




conduct would be considered a violation of Mass. Gen. Laws ch. 94C, § 12(a), as well as 247 CMR

7.04(9)(a)-(b) and 105 CMR 700.006(A).         ·

          391.   On April 24, 2007, the DEA issued an order to show cause and an immediate

suspension order against Defendant ABDC's Orlando, Florida, distribution center, alleging failure

to maintain effective controls against diversion of controlled substances. On June 22, 2007, the

DEA suspended ABDC's DEA registration at that facility. ABDC was allowed to continue

shipments of controlled substances from its other facilities, so business was not interrupted.

          392.   The repeated shipments of suspicious orders, year-after-year, by each Distributor

Defendant demonstrated its reckless conduct and criminal indifference to its statutory and common

law obligations, which it knew would result in a great probability of causing substantial harm to a

great many American communities, including Canton.

          393.   The Distributor Defendants' failure to detect, report, investigate, and halt

suspicious orders is a direct, foreseeable, and proximate cause of the excessive amounts of opioids

that have inundated the Town of Canton in numbers far beyond any legitimate medical need.

          394.   Plaintiff seeks damages from the Distributor Defendants as reimbursement for the

costs it incurred, is still incurring, and will, for the foreseeable future, continue to incur to try to

contain and mitigate the hazards to public health and safety caused by the Distributor Defendants.

Additionally, Plaintiff seeks injunctive relief, including payment for future costs required to

eliminate the public nuisance caused by the Distributor Defendants' unlawful and unconscionable

acts.




                                                   129
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 144 of 187




        E.     Defendants Are Estopped from Asserting Statute of Limitations or Laches
               Defenses

                1.     The Manufacturer         Defendants     Fraudulently     Concealed      Their
                       Misconduct

        395.   The Manufacturer Defendants, both individually and collectively, made, promoted,

and handsomely profited from their misrepresentations and material omissions about the risks and

benefits of opioids for chronic pain, even though they knew that their misrepresentations and

material omissions were false and deceptive. The long-held medical view, along with research

and clinical experience prior to the commencement of the Manufacturer Defendants' campaign of

disinformation, established that opioids are highly addictive and responsible for a long list of very

serious adverse outcomes. Upon information and belief, the FDA warned Defendants of the

questionable basis of chronic long-term use of opioids, and Defendants had access to scientific

studies, detailed prescription data, and reports of adverse events, including reports of addiction,

hospitalization, and death - all of which clearly described the devastating harm from long-term

opioid use. More recently, the FDA and CDC have issued pronouncements, based on medical

evidence, that conclusively expose the falsity of Defendants' misrepresentations.

       396.    Endo and Purdue have recently entered agreements in New York State prohibiting

them from making some of the same misrepresentations described in this Complaint. Collegium

has been issued an FDA Warning Letter, as recently as February 2018, for engaging in the identical

egregious misrepresentations that have caused the opioid addiction and overdose epidemic. More

specifically, the Warning Letter asserts that Collegium has materially omitted the description of

risks of addiction, abuse, overdose, and death from its oxycodone product and has failed to disclose

that the product is only medically indicated for use if safer alternative treatments have been tried

by the patient without success.




                                                130
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 145 of 187




        397.      At all times relevant to this Complaint, the Manufacturer Defendants took steps that

were designed to, and did, in fact, fraudulently conceal their deceptive marketing and unlawful

conduct.       For example, the Manufacturer Defendants disguised their role in the deceptive

marketing of long-term opioid therapy by secretly funding and working through third parties, like

Front Groups and KOLs. The Manufacturer Defendants never disclosed their role in shaping,

editing, and approving the content of information and materials disseminated by these third parties.

They did not reveal that CMEs on pain management had been infiltrated by persons that were

being paid to espouse the deceptive position of the Manufacturer Defendants that opioids were a

safe modality for the treatment of chronic pain and to suppress the presentation of any other views.

        398.      The Manufacturer Defendants ran websites with generic names, such as

painknowledge.com, that were actually funded, in substantial part, by the Manufacturer

Defendants.

        399.      The Manufacturer Defendants manipulated their promotional materials and the

scientific literature to make it appear that these documents were accurate, truthful, and supported

by objective evidence when they were not. For example, the Manufacturer Defendants, other than

Insys and Collegium, distorted the import of the Porter/Jick Letter to the NEJM (see supra at

ifiJ182-83).     The Manufacturer Defendants, other than Insys and Collegium, invented

"pseudoaddiction" and promoted it to an unsuspecting medical community (see supra at ifif l 72-

74). The Manufacturer Defendants provided the medical community with false and misleading

information about ineffectual strategies to avoid or control opioid addiction. The Manufacturer

Defendants spent tens of mil lions of dollars over a period of years on a misinformation campaign

and so permeated the avenues where information was disseminated to physicians and the medical

community that it was difficult, if not impossible, for medical professionals to detect the truth.




                                                 131
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 146 of 187




        400.    The Manufacturer Defendants also promoted the false information regarding the

relative safety of chronic opioid use directly to the public, especially directing their messages to

the elderly and veterans (see supra at ifif281-99). The deception was so widespread that it was

difficult for the public to learn the true risk of opioids.

        401.    Similarly, it was difficult, if not impossible, for Plaintiff to detect the harm being

perpetrated on its community and citizens by the explosive use of opioids for everyday pain.

Plaintiff did not, and could not, have known of the existence or scope of the Manufacturer

Defendants' industry-wide fraud and could not have acquired such knowledge through the exercise

of reasonable diligence'.

                2.      Distributor Defendants Concealed Their Violations of State Statutory
                        and Common Law as Well as Federal Law

        402.    Defendants are equitably estopped from relying upon a statute of limitations

defense because they undertook efforts to purposefully conceal their unlawful conduct and

fraudulently assure the public, including the Commonwealth of Massachusetts, Canton, and the

Town's medical community, that they were undertaking efforts to comply with their obligations

under the state and federal controlled substances laws.

        403.    The Distributor Defendants concealed their unlawful conduct and fraudulently

assured the public, the Commonwealth of Massachusetts, and the Town of Canton that they were

fully compliant with their obligations. For example, a Cardinal executive claimed that Cardinal

uses "advanced analytics" to monitor its supply chain and assured the public it was being "as

effective and efficient as possible in constantly monitoring, identifying, and eliminating any

outside criminal activity." 125


125
      Lenny Bernstein, et al., How Drugs Intended for Patients Ended Up in the Hands ofIllegal
Users: 'No One Was Doing Their Job', WASH. POST, Oct. 22, 2016, https://www.
washingtonpost.com/investigations/how-drugs-intended-for-patients-ended-up-in-the-hands-of-


                                                  132
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 147 of 187




        404.   Similarly, McKesson publicly stated that it has a "best-in-class controlled substance

monitoring program to help identify suspicious orders" and claimed it is "deeply passionate about

curbing the opioid epidemic in our country." 126

        405.   Moreover, in furtherance of their effort to affirmatively conceal their conduct and

avoid detection, the Distributor Defendants, through their trade associates, Healthcare Distribution

Management Association ("HDMA") and National Association of Chain Drug Stores

("NACDS"), filed an amicus brief, which stated:

        Distributors take seriously their duty to report suspicious orders, utilizing both
        computer algorithms and human review to detect suspicious orders based on the
        generalized information that is available to them in the ordering process.

Masters Pharm,, Inc. v. U.S. Drug Enf't Admin., No. 15-1335, 2016 WL 1321983, at *25 (D.C.

Cir. Apr. 4, 2016). Thus, while acknowledging their duty to report suspicious sales, the Distributor

Defendants falsely represented that they acted in compliance with those obligations.

        406.   The Distributor Defendants have also concealed and prevented discovery of

information, including data from the ARCOS and MAPMP databases, that will confirm the extent

of their wrongful and illegal activities. For example, they refused to allow the DEA to reveal the

amount of prescription opioids distributed to the Canton area by name of distributor and product

trade name, claiming trade secret, confidentiality, or privilege, in response to FOIA requests.




illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-1 le6-8ft7-7b6cl998b7a0_
story.html?utm_term=.30f8alea7541.
126
        Scott Higham, et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency
Tried to Curb Opioid Abuse, WASH. POST, Dec. 22, 2016, https://www.washingtonpost.com/
investigations/key-officials-switch-sides-from-dea-to-pharmaceutical-industry/2016/ 12/22/
55d2e938-c07b-l 1e6-b527-949c5893595e_story.html.


                                               133
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 148 of 187




               3.      The Statute of Limitations and Laches Doctrine Do Not Apply Here

        407.   The medical community, patients, their families, the Commonwealth of

Massachusetts, and Plaintiff were duped by the Manufacturer Defendants' campaign to

misrepresent and conceal the truth about the opioid drugs that they were aggressively pushing in

the Commonwealth of Massachusetts and Town of Canton.

        408.   The medical community, patients, their families, the Commonwealth of

Massachusetts, and Plaintiff were duped by the Distributor Defendants' campaign to misrepresent

and conceal the truth that they were dumping opioids into the Town of Canton, despite being

alerted to the fact that year-after-year they were ignoring their obligation under state and federal

law to protect the community from suspicious sales.

       409.    All Defendants intended that their actions and omissions would be relied upon,

including by Plaintiff. Plaintiff did not know, and did not have the means to know, the truth due

to Defendants' actions and omissions.

       410.    Plaintiff reasonably relied on Defendants' affirmative statements regarding their

purported compliance with their obligations under the law and consent orders.

       411.    The purposes of the statute of limitations period and laches doctrine are satisfied in

this case because Defendants cannot claim prejudice where Plaintiff filed suit promptly upon

discovering the facts essential to its claims, described herein, which Defendants knowingly

concealed. Plaintiff did not, and could not, have known through the exercise of reasonable

diligence of its causes of action as a result of Defendants' conduct.

       412.    Defendants' torts based upon misrepresentation and deceit continues to this day.

They continue their deception to avoid compliance with their legal obligations by falsely

characterizing the opioid epidemic in Plaintiff's community, as well as the nation, as one of

"abuse." In truth, as the Defendants have known for years, the proximate cause of the epidemic is


                                                134
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 149 of 187




the "use" of opioids - which have been described as "heroin pills" - for chronic pain, which use

was always highly dangerous, medically contraindicated, and likely to cause addiction in the

widespread manner exactly as it has occurred.

        413.    Plaintiff continues to suffer harm from the public nuisance created by the unlawful

actions by the Defendants and, until the nuisance is abated, the harm to the Plaintiff will continue

for the foreseeable future.

        F.      Damages to the Town of Canton

        414.   As a foreseeable, direct, and proximate result of the unlawful conduct of the

Defendants, along with those of the third-party Front Groups and KOLs, who were assisted and

controlled by the Manufacturer Defendants, the Town of Canton, along with many other

communities in the United States, has been subjected to devastating public health epidemics of

addiction and overdose.

        415.   As discussed supra at ififl08-15, it is well-recognized and well-established biology

that, once a person becomes addicted to opioid stimulation of opioid receptors in his or her brain,

that person is compelled to continue to crave and seek out that stimulation, even if the original

prescription drug, which began the addiction, is no longer available, either because it is too

expensive or the prescription opioids have become more restricted. Absent treatment, which is

often not effective, the opioid-addicted person will use illicit opioids, such as heroin, or fentanyl,

or a combination of those opioids, if they are available. People who are addicteq to prescription

opioid painkillers are 40 times more likely to become addicted to heroin. 127 As of 2013, four out




127
        See Today's Heroin Epidemic, CTRS. FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/vitalsigns/heroin/index.html (last updated Jul. 7, 2015).


                                                 135
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 150 of 187




of five new street-level heroin users nationally (i.e., 80%) began their addiction through the use of

prescription pain medications. 128

         Nuisance Abatement Expenditures

        416.   Plaintiff has been forced to spend extraordinary funds each year in its effort to

combat the public nuisance created by Defendants. Plaintiff has incurred, and continues to incur,

costs resulting from the treatment of indigent and other persons affected by opioid addiction, from

the management and amelioration of the opioid epidemic, and from the allocation of social services

to different aspects of the crisis.   These costs include, without limitation, Canton's cost of

managing escalated overdose rates; and the cost to Canton of implementing prevention efforts in

the community, education efforts in the community and within Canton schools, neo-natal care for

addicted newborns, and maternal care, among others.

        417.   Many of the services that Canton is now forced to provide, oversee, and/or

coordinate are not traditionally considered to be municipal health services, but have become

necessary for the Town to undertake to try to protect its citizens' lives and health and the well-

being of its community from the devastating effects of the opioid epidemic created and fueled by

Defendants.

        418.   Among the expenditures incurred and the services rendered, which will continue to

be needed and expanded for the foreseeable future, by Canton to try to abate the public nuisance

are the following:




128
        Pradip K. Muhuri, et al., Associations of Nonmedical Pain Reliever Use and Initiation of
Heroin Use in the United States, CBHSQ DATA REVIEW, (August 2013),
https://archive.samhsa.gov/data/2kl3/DataReview/DR006/nonmedical-pain-reliever-use-
2013.pdf.


                                               136
Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 151 of 187




         (a)     losses caused by the decrease in funding available for Plaintiffs public

  services due to diversion of said funds to other public services designed to address the

  opioid epidemic;

         (b)     costs for providing healthcare and additional therapeutic, prescription drug

  purchases, and other treatments for patients suffering from opioid-related addiction or

  disease, including overdoses treatment and prevention;

         (c)     costs of training and re-training emergency and/or first responders in the

  proper treatment of opioid overdoses and addiction;

         (d)     costs associated with providing police officers, firefighters, and emergency

  and/or first responders with opioid antagonists, such as naloxone, used to block opioid

  overdoses;

         (e)     costs associated with continually re-supplying public officials with opioid

  antagonists, since frequently many dosages are necessary to revive a person who is

  experiencing an opioid overdose;

         (f)     costs for providing mental-health services, treatment, rehabilitation

  services, and social services to victims of the opioid epidemic and their families;

         (g)     costs for providing treatment of infants born with opioid-related medical

 conditions or born dependent on opioids due to drug use by a mother during pregnancy;

         (h)     costs associated with law enforcement and public safety relating to the

 opioid epidemic, including, but not limited to, attempts to stop the flow of opioids into

 local communities, arrest and prosecute street-level dealers, prevent the current opioid

 epidemic from spreading and worsening, and deal with the increased levels of crime that

 has directly resulted from the increased homeless and drug-addicted population;




                                          137
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 152 of 187




                (i)    costs associated with additional counseling services provided by Canton

        Public Schools for school children traumatized by the opioid addiction in their homes or

        who are forced to enter foster care due to the opioid addiction of their caretakers or parents;

               (j)     loss of tax revenue due to the decreased efficiency and size of the working

        population in Plaintiffs community;

               (k)     costs associated with extensive clean-up of public parks, spaces, and

        facilities of needles and other debris and detritus of opioid addiction;

               (l)     losses caused by diminished property values in neighborhoods where the

        opioid epidemic has taken root; and

               (m)     losses caused by diminished property values in the form of decreased

        business investment and tax revenue.

        419.   The above list is only illustrative and does not include every category of expense,

investment, and necessary service that has been, and will continue to be, incurred by Canton as a

direct and proximate result of Defendants' wrongdoing.

        Overdose-related Deaths

               1.      Commonwealth of Massachusetts

        420.   As a foreseeable result of increases in opioid drug prescriptions in a community,

there follows increases in overdoses, deaths, and addictions.

       421.    Massachusetts has been experiencing a heroin overdose outbreak. For example,

2014 was the first year since 1999 that the overdose rate in Massachusetts was more than double

the national average. 129 In 2014, then-Governor Deval Patrick declared a public health emergency

in Massachusetts in response to the growing opioid addiction epidemic, creating several programs



129
       See Massachusetts Opioid Epidemic, supra n.21.


                                                 138
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 153 of 187




and initiatives, which, according to Cheryl Bartlett, the Commissioner of the Massachusetts

Department of Public Health, in 2014, were meant to "slow the rise of this dangerous addiction

... raise awareness in our communities, help save loved ones who tragically fall down from their

disease and build important bridges to long-term recovery." 130

        422.    Scientific studies support the finding that increases in opioid overdoses in general

(as well as fatal opioid overdoses) in a community follow by several years the peak number of

prescription opioids in a community.

        423.   The Commonwealth of Massachusetts saw 379 opioid-related deaths in 2000. 131 In

2012, that number had nearly doubled with 742 opioid-related deaths. 132 By 2016, opioid-related

deaths had skyrocketed to 2,083 deaths, which constituted a 181% increase from 2012 and a

staggering 450% increase from 2000. 133 The following chart from the Massachusetts Department

of Public Health tracks this rise in opioid-related deaths:




130
       Matt Perkins, Gov. Patrick Declares Opiate Addiction a Public Health Emergency,
STOUGHTON PATCH, Mar. 28, 2014, https://patch.com/massachusetts/stoughton/gov-patrick-
declares-opiate-addiction-a-public-health-emergency
131
        Data Brief Opioid-Related Overdose Deaths Among Massachusetts Residents, MASS.
DEPT. OF PUB. HEALTH (August 2017), https://www.mass.gov/files/documents/2017/08/3 l/data-
brief-overdose-deaths-aug-2017. pdf.
132
       Number of Opioid-Related Overdose Deaths 2012-2016, supra n.18.
133
       Id.


                                                 139
               Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 154 of 187




                                                                    Figure 2. Oplold 1-Related Deaths, All Intents
                                                                       Massachusetts Residents: 2000 - 2017
              2,400                                                                       • Confirmed     • Estimatod
                                                                                                                                                                       2,155
              2,200
   .. 2,000
  'i   1,800
                                                                                                                                                               1,768

  ~ 1,600                                                                                                                                                      r-t
                                                                                                                                                               [,648
  'S 1,400
   ~ 1,200                                                                                                                                            !,35
  t    1,000
         800
   ::J                                                                                                                                         961
  z      600                                                                                                                          742
         400
         200                379

,___ _ _2_000                        2001    2002     2003   2004   2005         2006     2007     2008     2009        2010   2011   2012     2013   2014     2015    2016    2017




                    424.             In 2015, the estimated rate of unintentional opioid-related overdose deaths was 25.8

deaths per 100,000 residents. This represents a 26% increase from the rate of 20.4 deaths per

100,000 residents in 2014.


                                                     Rate of Unintentional/Undetermined 1 Opioid2·Related Deaths
                                                                 Massachusetts Residents: 2000-2015
               30

               2S

      .....
       ~
      "ti!     20
 ., lJ.
 18
      ..
      8
      l
               15

               10            7.6                    9.1
                                                                                    u            9.6                    9.3
                                                                           8.6                             9.0                  8.0
                                            7.9              7.7
                s     5.6

                0
                2000          2001      2002        2003     2004   2005           2006       2007        2008          2009   2010     2011      20U        2013      2014    2015


'Unintentional poisonin&/overdose deaths combine unintentional and uodetermined intents to CICCount for a cha~e in death codlni that occurred in 2005.
Suiddes are excluded from t11i$ analy5is.
'Oplolds lndude heroin, opioid-based presaiption painkillers, and other unspe<ified opioid$. This n!port trades opiokH"elated overdoses due to difficulties
In ldentii)ing heroin and presaiption opioids separately.




                    425.             Concurrently, nonfatal opioid overdoses have seen a similar rise. Between 2011

and 2015, nonfatal overdoses increased by 200%, with the total number of such overdoses

exceeding 65,000. 134




134
                    An Assessment ofFatal and Nonfatal Opioid Overdoses in Massachusetts, supra n.22.


                                                                                               140
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 155 of 187




                2.      Town of Canton

        426.    Like the Commonwealth of Massachusetts, the Town of Canton has been struck

particularly hard by the influx of opioid drugs and resulting boom in the number of opioid addicts.

For example, the Department of Public Health has reported that the number of opioid-related

deaths in Canton has risen from only one death in 2012 up to 8 in 2017 .135 In short, the Town has

seen a massive 700% increase in the number of opioid-related overdose deaths from 2012 to 2017.

Notably, Department of Public Health released data showing that statewide, overdose fatalities

had dropped 8.3% between 2016 and 2017. But this was not the case in Canton, which saw

overdose fatalities increase by 33% during that same time period. 136 Most opioid overdose

encounters in Canton involve young adults, and as noted by Canton Police Chief Ken Berkowitz:

"Even if we lose one kid a year, it's huge .... In fact, I would say that there's no biggerproblem." 137

In interviews with three young adults in Canton on their respective experiences with opioid use,

all three said that "they began using prescription pain medication recreationally before progressing

to heroin" and that illicit drugs, including heroin and synthetic opiates such as Percocet and

OxyContin, were "easily obtainable in Canton." 138

       Increased Hospitalizations and Related Health Care Costs

       427.    Despite the Town of Canton's community of physicians, nurses, and clinicians

tireless work to save lives, the opioid epidemic continues to outpace their efforts.




135
       Number of Opioid-Related Overdose Deaths 2012-2016, supra n.18; Number of Opioid-
Related Overdose Deaths 2013-2017, supra n.24.
136
       Number of Opioid-Related Overdose Deaths 2013-2017, supra n.24.
137
       Jay Turner, Canton no stranger to growing opiate epidemic, CANTON CITIZEN (Mar. 19,
2015), http://www.thecantoncitizen.com/201_5/03/ 19/canton-opiate-epidemic/.
138    Id.


                                                 141
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 156 of 187




        428.   Opioid-related injury and illness in Massachusetts, in general, and Canton, in

particular, extends well beyond overdoses. According to findings from the U.S. Substance Abuse

and Mental Health Services Administration, eastern Massachusetts, including Norfolk County

(where Canton is   l~cated),   has outpaced much of the nation in opioid-related emergency room

visits. 139 In fact, in 2012, this region ranked first for emergency room visits involving heroin. 140

According to the CDC, an increase in Hepatitis C in the United States is directly tied to intravenous

injection of opioids. Once again, Massachusetts is no exception to this trend. For example, on

September 24, 2018, the Massachusetts Department of Public Health issued a public alert to local

health officials, including those in Canton, about an outbreak of Hepatitis A among the homeless

and individuals suffering from drug addiction.        Approximately 65 cases of the virus were

diagnosed, resulting in at least one death. In addition, the reported rates of acute Hepatitis C in

Massachusetts increased by 1133% from 2011 to 2015, 141 an increase that resulted largely from

intravenous use of drugs, including OxyContin and other prescription painkillers, stemming from

the opioid epidemic.

       429.    In short, opioid addiction creates its own health issues for individuals, as well as

exacerbating or making it more difficult to treat other non-opioid-related illnesses and injuries.

Increased hospitalizations from opioid overdoses put undue strain on the Town's already taxed

hospital system and emergency medical system. Defendants' deceptive conduct has resulted in

forcing the Town to shoulder the burden of these increased costs.


139
      David Riley, Eastern Massachusetts outpaces the nation in heroin-fueled ER visits, THE
PATRIOT LEDGER (Jan 6, 2012), http://www.patriotledger.com/xl833480556/Eastem-
Massach usetts-outpaces-the-nati on-in-hero in-fueled-ER-visits.
140
       Id.
141
       CTRS. FOR DISEASE CONTROL & PREVENTION, MASSACHUSETTS - STATE HEALTH PROFILE
(Version 1.8 2015), https://www.cdc.gov/nchhstp/stateprofiles/pdf /massachusetts__profile.pdf.


                                                142
           Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 157 of 187




                  430.   Furthermore, individuals seeking addiction treatment in Massachusetts are

primarily seeking treatment for opioid-related addiction. In particular, as of 2015, approximately

58% came for treatment because of opioids compared to alcohol (38%), marijuana (4%) and all

other drugs (5%). 142 As the following chart 143 indicates, from 2000-2015 opioid has become the

primary substance of use of all individuals seeking addiction treatment in Massachusetts:

 Fiiter by town name        re~:-:;;:;:;;;:;gton   - - - - - ] or     view oil of Massachusetts


                                                                                                           • oploids
          9()%                                                                                             •alcohol
                                                                                                           • marijuana
                                                                                                           • other
   ..
  :::> 70%
          80%



  'O
   8
   oc: 80%
  ..."'
  !!I
   ::I
  <n 50%
   c:-
   "'
  ~
          40%

  .
  'l:!
   !:!
       30%
                 ...-
  ~
          20%


          10%


          0%
           2000            2002               2004          2006                 2008        2010   2012     2014   Year'
                                                                   Flscal Year



                 431.    The percentage of individuals seeking treatment for opioid addiction also outpaces

all other substances in Canton. In particular, as the following chart indicates, at the time of

admission, 451 % of individuals surveyed identified opioids as the primary substance of use for

which they were seeking treating:




142
       The Massachusetts Opioid Epidemic: A Data Visualization OfFindings From The Chapter
55 Report, MASS. DEP'T OF Pus. HEALTH, www.mass.gov/chapter55 (last visited Nov. 28, 2018).
143              Id.


                                                                      143
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 158 of 187




   Filter by town name [Cantoni              j or    view all of Massachusetts
                       ·~~~~~~~~




                                                                                        • opioids
     90%                                                                                • alcohol
                                                                                        o marijuana
                                                                                        • other
     80%




     20%


     10%
                           0
                                                           0
      0%1--~~~..--~~~-r-~-;;-~--,-~~~--.~~~~.--~~~...-~~~-.-~-
       2000        2002           2004     2006           2008          2010     2012      2014
                                             Fiscal Year



        Neo-Natal Care Costs

        432.   There has been a dramatic rise in the number of infants who are born addicted to

opioids due to prenatal exposure and suffer from neonatal abstinence syndrome ("NAS"). These

infants usually experience painful withdrawal from the drug once they are born, cry nonstop from

the pain and stress of withdrawal, experience convulsions or tremors, have difficulty sleeping and

feeding, and suffer from diarrhea, vomiting, and low weight gain, among other serious symptoms.

       433.    The long-term developmental effects are still unknown, though research in other

states has indicated that these children are likely to suffer from continued, neurologic and cognitive

impacts, including hyperactivity, attention deficit disorder, lack of impulse control, and a higher

risk of future addiction. When untreated, NAS can be life-threatening.




                                                    144
       Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 159 of 187




         434.     Opioid exposed newborns present challenges for doctors, nurses, and hospitals

because detoxification can be a complex process requiring weeks of inpatient care. 144

         435.     A March 17, 2017 report, issued by the Commonwealth of Massachusetts's

Interagency Task Force, on newborns with NAS states that the rate of reported prenatal opiate

exposure in Massachusetts rose from 2.6 per 1,000 hospital births in 2004 to 14.7 in 2013 - an

increase of more than 500%. The rise in NAS has been referred to as an "epidemic within an

epidemic."      In fact, as the following chart indicates, 145 the opiate addiction epidemic in

Massachusetts has resulted in a more than six-fold increase in the number and rate of infants born

with opiate dependence between 2004 and 2013:

                  - - - ,.._,,,,..,.,,. _ _   ~   n:c:e)
                   _..,_   ~..._---••OOO-t.af~~.::otc-•




              O+-~~,-~~-.-~~....-~~....-~~-_.~~-.-~~---.-~~-....~~~O
              ~       2=os      ~       '2:fX¥7       2oi>S           2.000   :zoto   ~,   2Q12   20-.~
                                                              .,._~




      Figure 2. Evolution of the number and race of neonac;il abstinence
      SYf!drome in Massachusea:s fran 2004 co 2013.




144
        Urbano L. Fran9a, et al., The Growing Burden of Neonatal Opiate Exposure on Children
and Family Services in- Massachusetts, 21 CHILD MALTREATMENT 80 (2015),
https://www .researchgate.net/publication/283 754520_The_Growing_Burden_of_Neonatal_Opiat
e_Exposure_on_Children_and_Family_Services_in_Massachusetts.
145
        Id.


                                                           145
          Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 160 of 187




            436.          Researchers strongly suspect the actual figures are higher; more than 1,300

Massachusetts babies, or about 17.5 per 1,000 hospital births, were found to have both heroin

and/or other opioids in their system in 2013 alone.

            437.          As the following map 146 indicates, Canton's rate ofNAS discharges in 2015 stands

slightly below the Massachusetts average, ranging from 9.9 to 16.3 per 1,000 hospital births, which

is still higher than the national rate:

 Rate of NAS discharges per 1,000 live births, by HPC region, in 2015




      NAS Rate
      t-17.7-9.8
      n9.9-16.3
      CJ 16.4-23.4
           2'3.5- 42.fJ
      -    42.9-73.8




146
         Massachusetts Health Policy Commission, Investments in NAS (Mar. 13, 2017),
https ://www .google.com/url ?sa=t&rct=j &q=&esrc=s&source=web&cd= 1&cad=rja&uact=8&ve
d=2ahUKEwiFm7eLqZDeAhWEm-AKHamJAFAQFjAAegQICRAC&url=http%3A%2F%2F
www.mass.gov%2Feohhs%2Fdocs%2Fnas-final-report.pdf&usg=AOvVaw2mhPjFqA8k_
AxSem-TEBD-.


                                                        146
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 161 of 187




        438.    The average length of stay in Massachusetts for an infant requiring treatment for

NAS is 19 days, with an average total cost of$30,000 as of2013. 147

        Direct Purchases of Opioids and Related Costs

        439.    Prescription drug spending has historically been a "major driver" of health care

costs in Massachusetts. 148 Plaintiff has been directly damaged through its payments for opioid

therapy (and the frequent ensuing payments for addiction-related treatment) that was unwarranted

and potentially dangerous for its employees, retirees, and their families by funding a medical

insurance plan and workers' compensation program for its employees.

        440.    The filling of opioid prescriptions put~suant to Canton employees' health insurance

plan coverage is a significant cost to the Town.

        441.    The fact that the Town of Canton would incur the expense of paying for such

ineligible and unnecessary prescriptions on behalf of its employees, retirees, and their families was

the foreseeable and intended consequence of Manufacturer and Individual Defendants' fraudulent

marketing scheme.

        442.    The Town of Canton has also shouldered significant health-related costs outside of

its health insurance program as a result of Defendants' actions.       For instance, when Canton

employees are prescribed opioids for chronic pain they often are forced to miss work because the

drugs' effects interfere with their ability to work.




147
      COMMONWEALTH OF MASSACHUSETTS, STATE PLAN FOR THE COORD INA TlON OF CARE AND
SERVICES FOR NEWBORNS WITH NEONATAL ABSTINENCE SYNDROME AND SUBSTANCE-EXPOSED
NEWBORNS (2017), www.mass.gov/eohhs/docs/nas-final-report.pdf.
148
        Shira Schoenberg, Hospital Readmissions, Drug Costs, Telemedicine All Addressed in
Massachusetts    Senate Health Care Costs Bill, MASSLIVE, Oct.                        17, 2017,
https://www .masslive.com/poli tics/index.ssf/2017 /1 O/hospital_readmissions_drug_ cos.html.


                                                 147
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 162 of 187




        443.    In fact, recent studies suggest that opioids actually slow recovery times, keeping

employees out of work longer than they would have been had they not taken these unnecessary

pharmaceuticals. If those employees become addicted to the opioids, they are likely to miss even

more work. Because of Defendants' misstatements, Canton's employees have had losses in work

time, which result in substantial losses to the Town.

        444.    And as set forth above, the direct costs of filling the opioid prescriptions is just a

small part of the total cost to Canton for prescriptions of opioids. Under its workers' compensation

plan, the Town pays for doctors' visits, lab work, and other costs related to the prescription of

opioid painkillers. Had Defendants told the truth about the risks and benefits of opioids, the Town

would not have had to pay for these drugs or the costs related to their prescriptions.

        445.   As both the foreseeable and intended consequence of Defendants' fraudulent

marketing scheme, health care providers prescribed and Canton paid for opioids to treat chronic

pain. Indeed, Defendants entire purpose of convincing the medical and general community to

support chronic opioid therapy was to get doctors to prescribe and payors, such as the Town of

Canton, to pay for long-term prescriptions of opioids to treat chronic pain, despite the absence of

genuine evidence supporting chronic opioid therapy and the existence of evidence to the contrary.

       441.    Defendants' misrepresentations related to the Town of Canton's requirement that

medical treatments be medically necessary or reasonably required - a condition of payment for

any medical treatment under the Town's health plans and workers' compensation program. But

for Defendants' fraudulent and deceptive marketing, prescribers would have accurately understood

the risks and benefits of opioids and would not have prescribed opioids where not medically

necessary or reasonably required to treat chronic pain. Misrepresentations as to, for example,

whether patients were likely to become addicted to the drug, would be able to resume life activities,




                                                148
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 163 of 187




and would experience long-term relief were not minor or insubstantial matters, but the core of

prescribers' decision-making.

        Expenses Related to Opioid Education and Training

        446.    The Town of Canton has been forced to expend massive amounts of time, money,

and resources on re-educating and training its public safety employees on the appropriate way to

proscribe opioid pain medications.

        447.    Since 2013, all members of the in the Canton Police Department receive naloxone

training and are required to carry and be proficient in the use of naloxone in order to curb the

growing number of overdose deaths occurring within the Town. Similarly, the Fire Department is

trained and carries naloxone.

        448.   The Canton Police Department provides training in the administration of naloxone

to all town employees, as well as anyone in the community. The Town also maintains educational

kiosks on drug prevention and opioid addiction in its town buildings, including the Canton City

Hall, police precinct, fire stations, public library, parks and recreation office, public health

department and Council on Aging senior center.

       449.    Concurrently, the Canton Public Schools has also borne expenses attributable to the

opioid epidemic. Schools within the Town provide wellness programs on opioid addiction and

prevention, resource officers, as well as seeing an increasing need for additional substitute teachers

to cover for other permanent teachers' absenteeism due to caring for addicted family members,

attending funerals for victims of opioid overdoses, etc.

       Emergency Treatment Costs

       450.    The opioid crisis created by Defendants has also resulted in an increase in

emergency room visits, emergency responses, and emergency medical technicians' administration

of naloxone, the antidote to opioid overdose.


                                                 149
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 164 of 187




        451.    Massachusetts consistently ranks as having the highest rates of opioid-related

inpatient stays across all patient locations and income groups in the United States. 149 Furthermore,

opioid-related hospitalizations in small metropolitan areas, such as Canton (i.e., 50,000 to 249,000

residents), more than doubled nationwide between 2005 and 2014. 150 The Town experienced an

increase in the rate of opioid-related hospitalizations.

        452.    Emergency services personnel typically administer naloxone two to three times per

month as of March 2015. According to Canton's Fire Chief, Charlie Doody, "Ten years ago, we

responded to maybe half a dozen [overdoses] a year.... Now we're doing somewhere in the

vicinity of 30 to 40 per year." 151

        453.    Canton's emergency call center dispatches first responders consisting of emergency

medical services, Canton Fire Department, and Canton Police Department.             Typically, Fire

Department personnel are the first to arrive and start administering emergency medical care.

Generally, Police Department personnel arrive next and control the scene. The EMTs generally

arrives a few minutes later to administer emergency medical services and transport the patient to

the hospital.

        454.    Each call for a drug-related overdose puts an enormous strain and burden on the

Town of Canton. Every time such a call is received by the Town's emergency dispatch center, the

following occurs: the dispatcher transfers the call to both the Canton Police Department and Fire

Department separately, and each department's own dispatcher contacts the individual police


149
        Audrey J. Weiss, PH.D., et al., Patient Residence Characteristics of Opioid-Related
Inpatient Stays and Emergency Department Visits Nationally and by State, 2014, HEALTHCARE
COST AND UTILIZATION PROJECT (Jul. 25, 2017), https://hcup-us.ahrq.gov/reports/statbriefs/sb226-
Patient-Residence-Opioid-Hospital-Stays-ED-Visits-by-S tate.j sp.
150
       Id.
151
       Turner, supra n.137


                                                 150
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 165 of 187




officers and/or firefighter to go out to the scene and investigate the reason for the call. By the time

the first responders from the various departments arrive on the scene several Town employees

have been assigned to just one call. Additionally, the Police Department has implemented

protocols to further assists victims after an overdose. Officers, along with a representative from

the District Attorney's Office, follow up with overdose victims in a home visit within 48 hours.

        455.   Providing this emergency medical care is costly, but necessary to combat the health

crisis created by Defendants.

        Law Enforcement Costs

        456.   As a result of the opioid epidemic created by Defendants, and the resulting

increases in drug overdoses, hospitalizations, and crime, the Town of Canton has been required to

spend and/or allocate additional resources in order combat this epidemic.

       457.    When asked in an interview about the opioid epidemic's impact on Canton, former

Canton Police Chief Leonard Campanello described the problem as follows: "What we see in

Canton is no different than what we see in a lot of other communities. It's pervasive, there's not

much in the way stopping the supply. Even though my detectives are out there every day

intercepting or doing investigations that have to do with dealing, the supply keeps coming and it

keeps coming nationally, not just here in the Northeast." 152 Current Police Chief John McCarthy

echoed Campanello's statements and indicated the need for further funding to fight the influx of

opioids, including fentanyl, flooding the Town: "We think we've done more than we've ever done




152
        Julie Beck, 'Any Addict Who Asks for Help Will NOT Be Charged', THE ATLANTIC
(May 11, 2015), https://www.theatlantic.com/health/archive/2015/05/Canton-massachusetts-
police-department-helping-not-arresting-drug-addicts/392873/.


                                                151
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 166 of 187




as a town and as a law enforcement community ... But we're fighting a drug (fentanyl) that's

very, very powerful, and we need funding to keep fighting the trafficking of this drug." 153

        458.   Overtime alone for combating drug and related gang violence represents a massive

cost to the Town

        459.   The prosecution and incarceration costs associated with the increase in drug-related

crimes are substantial and continuing.

        454.   The Canton Police Department also participates in an eight-hour National

Prescription Drug Take-Back Day event four times a year, which requires two police officers to

be present to maintain and keep secure the prescription drugs turned in.            The confiscated

prescription drugs from this event must then be transported to a facility for incineration by a third-

party. In addition, the Town also maintains a drug disposal box in at least one location that requires

monitoring by the Police Department 24 hours a day; seven days a week.

       Diversion Costs

       460.    The Town of Canton's employees have been forced to divert time and resources to

fight the opioid epidemic created by Defendants that it would otherwise devote to other issues

and/or programs. These lost productivity costs can be directly attributed the opioid epidemic.

       461.    For example, the Canton Police Department employs a School Resource Officer to

work with the Canton Public middle school, high school and regional high school on drug

prevention and addiction programs for at-risk students.




153
        Ray Lamont, Fentanyl assumed in latest OD deaths, THE EAGLE-TRIBUNE (Apr. 22, 2018),
http://www.eagletribune.com/news/north_of_boston/fentanyl-assumed-in-latest-od-deaths/
article elc40c42-de4b-596e-9dlb-f2f8eebd7c04.html.


                                                152
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 167 of 187




       462.      Similarly, Town employees, including those from the Canton Police Department

and Department of Public Works, are responding to more and more calls relating to used needles

that need to be safely collected and discarded.

      463.       Furthermore, all departments within the Town of Canton send personnel

(particularly the respective department heads) to attend various conferences, speeches, and

seminars concerning the education and training or their employees and subordinates on how to

respond to crisis scenarios.

       Community Outreach Expenses

       464.      The Town of Canton provides various programs to the community it serves,

particularly with respect to drug addiction and treatment. Moreover, Canton collaborates on

several initiatives geared towards rectifying the damage caused by Defendants' conduct.

       465.      For example, in 2013, the Town established the Canton Alliance Against Substance

Abuse ("CAASA") to address youth substance abuse. Canton police officers, assisted by

representatives from the Norfolk County District Attorney's Office, seek out individuals suffering

from drug addiction/overdoses and encourage them to enter into treatment programs, as well as

providing support to recovering addicts.

       Child Care-Related Costs

       466.      There are also social costs borne by the Town of Canton that are associated with an

increase in the number of addicted persons created by prescription opioids.           For example,

interventions by Child Protective Services increase and become more acute for families where one

or more of the adults are addicted. Notably, expenditures related to child abuse have steadily

increased over the last decade, which is in line with the increase in opioid addictions m

Massachusetts.




                                                  153
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 168 of 187




        467.   According to data from the Massachusetts Department of Children and Families

(the "DCF") - the state's child protection agency - "substance abuse is the No. 1 factor in child

abuse and neglect cases in Massachusetts" as of 2016. 154 Approximately 30% of the DCF's

caseload stemmed from substance abuse, which outstripped the next two main causes of child

maltreatment: domestic violence (21 %) and mental health (18%). 155 Petitions to remove children

from their homes rose from 2,460 to 3,855 between 2012 and 2016 (a 57% increase). 156

Concurrently, reports of babies born with opioids in their systems rose 11% from 2015 to 2017,

according to DCF figures. As reported by the Boston Globe:

        The[se] increases have coincided with the spread of the opioid epidemic. As a
        result, said Maria Mossaides, head of the state's Office of the Child Advocate, the
        reasons for removing children from their parents' homes have changed
        dramatically. "You 're seeing a huge increase in allegations of neglect or abuse with
        respect to parents who are users of drugs," she said. 157

        468.   Notably, Massachusetts hospitals are required to file a complaint with the

Commonwealth when a baby is born exposed to drugs, even if a mother is prescribed the drugs

legally. DCF then decides whether or not the child is placed in foster care.

        469.   From March 2014 to February 2016, DCF responded to 4,788 cases of children

born exposed to drugs. More than 700 of those babies were placed in state custody. 158



154
       John Sciamanna, Massachusetts Tracks Increased Substance Abuse in Child Abuse
Reports, CHILD WELFARE LEAGUE OF AMERICA, https://www.cwla.org/massachusetts-tracks-
increased-substance-abuse-in-child-abuse-reports (last visited Jul. 5, 2018).
155
       Id.
156
        Brian MacQuarrie, Young Victims of Opioid Crisis Pay High Price, BOSTON GLOBE,
Oct. 7,     2017,    https://www.bostonglobe.com/metro/2017/10/07/children-are-lesser-known-
victims-opioid-crisis/1D4lkN2kmEzeApqJlg3BPI/story.html.
151     Id.
158
       Deborah Becker, As Mass. Grapples with Opioid Crisis, More Babies Are Being Born
Exposed to Drugs, WBUR (Mar. 25, 2016), http://www.wbur.org/commonhealth/
2016/03/25/massachusetts-neonatal-abstinence-syndrome-mgh.


                                                154
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 169 of 187




        470.     As noted above, NAS diagnoses have increased dramatically in the Commonwealth

of Massachusetts. Although much attention has been given to related hospital expenses, there are

no published estimates of the costs after discharge. Infants born with opioid dependence are at

high risk for subsequent mistreatment and frequently require placement in foster care. 159

        471.     Ultimately, safe placement of the infant and monitoring after discharge is a complex

and labor-intensive process. One recent study took on the task of quantifying the statewide burden

of the opioid-related NAS problem by estimating the labor costs of caring for NAS infants within

DCF. 160 The study noted "a startling increase in the time spent by area social workers on this

single issue." 161

        472.     The growing burden of this problem accounts for substantial expenditure of social

service resources. Statewide, it is estimated that it accounted for a monthly average of about

10,650 hours in 2013. In the most affected area offices, this single issue occupied the equivalent

of about 800 monthly hours. The study further estimated that, in the 2013, this problem consumed

around $4.3 million in labor costs alone. To put this into perspective, the total budget for case

managers and social workers for the same year was $170.6 million, meaning that these estimates

indicate that about 2.5% of the total state budget for personnel was spent on this single problem.

        473.     As a result of the increase in children placed in foster care due to an opioid-addicted

parent's inability to care for their child, the Town of Canton has been burdened with hiring more

counselors in the Town's Public Schools to treat children who have been placed in foster care due




159
        Fran9a, et al., supra n.144.
160
        Id.
161
        Id.


                                                  155
      Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 170 of 187




to the opioid addiction of their parents or guardian, as well as children who are living in the chaos

of their homes where a family member(s) is addicted to opioids.

        477.    The strain on Canton's budget will continue for the foreseeable future and is likely

to increase. Addiction is a brain illness that may be brought into remission, but there is no known

cure for that devastating disease. It is also known to be a disease where relapses are common. 162

Accordingly, even ifthe epidemic were stopped in its tracks right now, the damages to Canton will

continue until the health crisis is abated, which will likely take years, if not decades.

                                               * * *
        474.    Virtually every department within Canton has been impacted, and forced to incur

additional expenses year-after-year to try to mitigate the devastating impact of the opioid epidemic

to· Canton residents.

        475.    By virtue of the deceptive and fraudulent marketing campaign of the Manufacturer

Defendants and Individual Defendants, and the failure of the Distributor Defendants to take

reasonable care to control the flow of dangerous opioids into the Town, Canton has incurred

expenditures in the tens of millions of dollars and will continue to incur those and even greater

expenditures in the foreseeable future as the man-made epidemic continues to unfold.

V.      CAUSES OF ACTION

                                           COUNT ONE
                                         Public Nuisance
                                     (Against All Defendants)

        476.    Plaintiff hereby incorporates all preceding paragraphs by reference as if fully set

forth herein.



162     Thomas R. Kosten, M.D. & Tony P. George, M.D., The Neurobiology of Opioid
Dependence:    Implications for Treatment, 1 SCI. & PRACT. PERSP. 13 (2002),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2851054/.


                                                 156
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 171 of 187




       477.    This claim is brought by the Town of Canton against all Defendants, individually

and acting through their employees and agents and in concert with each other, because each

Defendant has intentionally, recklessly, or negligently engaged in conduct that injuriously affected

rights common to the general public, specifically the rights of the people of Canton to public health,

public safety, public peace, public comfort, public convenience, and public welfare, without

unreasonable interference. See RESTATEMENT SECOND, TORTS §821B.

       4 78.   Defendants' unlawful marketing, sale, and distribution of opioid prescriptions have

created a public nuisance that constitutes a significant, unreasonable interference with these

common rights, and have damaged the public generally and whole community. In addition, this

interference is continuing in nature and has produced a long-lasting effect.

       479.    Each Manufacturer Defendant has, and continues to, intentionally, recklessly, and

negligently market their opioid products through materially false and misleading statements to

physicians, pharmacists, insurers, and members of the general public that misrepresented the

characteristics and safety of opioids and resulted in widespread inappropriate use of these highly

addictive and dangerous pharmaceuticals. By acting in such a negligent and reckless manner, each

Manufacturer Defendant injuriously affected the public health, safety and morals of the

community. Moreover, each Manufacturer Defendant had knowledge of the likely and foreseeable

harm to the Town and residents of Canton proximately caused by its unlawful conduct.

       480.    Each Distributor Defendant has, and continues to, widely disseminate the

Manufacturer Defendants' dangerous opioid products in the Town of Canton, in breach of state

law and in a negligent and reckless manner that injuriously affects the public health, safety, and

morals of the community. Moreover, each Distributor Defendant had knowledge of the likely and

foreseeable harm to the Town and residents of Canton. Through their promotion, marketing, and




                                                157
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 172 of 187




distribution of opioids for profit, the Defendants created a public nuisance in the Town proximately

caused by their unlawful conduct.

       481.    Individual Defendant Kapoor was the mastermind behind Insys's blatant, wanton,

and willful misrepresentations and unlawful marketing schemes to sell its fentanyl product,

Subsys, regardless of the dangers to unsuspecting members of the public within the Town of

Canton. Moreover, he had knowledge of the likely and foreseeable harm to the Town and residents

of Canton proximately caused by his unlawful conduct.

       482.    As members of the Purdue board of directors, the Sackler Family Defendants

caused that company to blatantly, wantonly, and willfully misrepresent, and to unlawfully market

and sell its opioid products regardless of the dangers to unsuspecting members of the public within

the Town of Canton, and to the Town of Canton itself. Moreover, the Sackler Family Defendants

had knowledge of the likely and foreseeable harm to the Town and residents of Canton proximately

caused by their unlawful conduct.

       483.    Defendants knew that opioid prescription drugs are dangerous because these drugs

are highly regulated substances under federal and state law due to their addictive qualities and

potential for abuse. Defendants' actions created, fueled, and expanded the overuse, misuse, and

abuse of opioids, drugs that are specifically codified as constituting severely harmful substances.

As such, Defendants created an intentional nuisance.

       484.    Each Defendant's conduct was unlawful, intentional, and reckless and has resulted

in significant and unreasonable interference with the public health, safety, peace, and welfare of

Canton's residents. As such, each Defendant's conduct constitutes a public nuisance and, if

unabated, will continue to threaten the health, safety, and welfare of the Town's residents. The




                                               158
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 173 of 187



    /
   Aic nuisance created by Defendants' actions is substantial, unreasonable, and continuing and

has harmed the entire community in ways that include, but is not limited to, the following:

               (a)     the high rate of opioid use leads to increased opioid addiction, overdoses,

        both fatal and otherwise, and an increased number of Canton residents who are unable to

        care for themselves or their families due to their addiction;

               (b)     even residents who are not addicted are affected by the public nuisance

        Defendants created. The family members of those who became addicted will endure

        financial and emotional burdens of striving to get help for their loved ones as they grapple

        with a disease that is not curable and has a formidable relapse rate, or worse have sustained

        the pain of having a loved one die because of the greed of Defendants;

               (c)     even residents who are not family members of any addicted person are

        affected in their use and enjoyment of public areas, such as parks and recreation areas

        offered by the Town, due to the increased danger of crime posed by an increased population

        of addicted individuals;

               (d)     employers have lost the quantifiable value of productive and healthy

        workers; and

               (e)     the diversion of Town resources to address the public nuisance of the opioid

        epidemic has taxed the medical, public health, law enforcement, courts, incarceration

        systems, and schools of the Town and strained Canton's financial resources.

        485.   The Town of Canton has a clearly ascertainable right and is the appropriate party

to require Defendants to abate conduct that perpetuates this public nuisance.

        486.   The Town of Canton seeks all legal and equitable relief permitted by law.




                                                159
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 174 of 187




                                            COUNT TWO
                                        Common Law Fraud
                                      (Against All Defendants)

        487.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

        488.    Manufacturer and Individual Defendants had knowledge of the material facts that

prescription opioids are addictive and that using them for the treatment of chronic pain carries a

high risk of addiction and its attendant problems, including overdose, death, or a permanently

damaged brain function in affected individuals.

        489.    Notwithstanding the knowledge described above, all Manufacturer and Individual

Defendants falsely represented, or omitted and/or knowingly concealed information rendering the

statements false, that prescription opioids are relatively safe for the management of chronic pain.

     · 490.     All Manufacturer and Individual Defendants made those false representations to

physicians, patients, hospitals, and the communities of America at large, including Plaintiff Town

of Canton.

        491.    All Manufacturer and Individual Defendants made those false statements to induce

large numbers of persons, physicians, patients, and others within the Town of Canton, as well as

the Plaintiff itself, to purchase opioid prescriptions as a form of pain relief.

       492.     In huge numbers, physicians, physician assistants, nurse practitioners, and hospital

staff did indeed prescribe vast quantities of the opioids sold by Manufacturer and Individual

Defendants, and large numbers of persons in the Canton community did indeed take such pills for

chronic pain relief in reliance on the false representations made by the Manufacturer and Individual

Defendants.




                                                  160
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 175 of 187




        493.    Distributor Defendants knew the material fact that they had a statutory duty under

both Massachusetts law and federal law, as well as a common law duty, to protect the public health

by monitoring and controlling the amount of prescription opioids that was allowed to enter the

Canton area. They knew they were not discharging that responsibility, failed to alert the DEA and

state authorities about "suspicious sales" of drugs, and failed to halt the suspicious sales of drugs

throughout the United States, including in and/or to the Town of Canton.

        494.    The Town of Canton did, in fact, rely on Distributor Defendants' knowingly false

statements and thereby did not become aware, until it was too late, that their community had

become flooded with an exorbitant, excessive quantity of opioids.

        495.    Conduct of all Defendants was willful, wanton, malicious, and directed at the public

generally.

        496.    As a direct and foreseeable consequence of the Defendants' fraudulent acts,

Plaintiff has been damaged as alleged herein.

                                        COUNT THREE
                                  Negligent Misrepresentation
                                   (Against All Defendants)

       497.     Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

       498.     Each Defendant had, and continues to have, an obligation to exercise reasonable

care in manufacturing, marketing, selling, and distributing its products to the Commonwealth of

Massachusetts, the Town of Canton, and its surrounding area. Each Defendant breached that duty

with the foreseeable devastating consequences to the Town. The injury and harm to the Town was

proximately and substantially caused by Defendants' negligent misrepresentation.




                                                161
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 176 of 187




        499.   All Defendants knew they were manufacturing, selling, and/or distributing

dangerous drugs, which are designated as Schedule II or III controlled substances due to their

addictive and dangerous qualities.

        500.   Reasonably prudent manufacturers of pharmaceutical products would know that

aggressive marketing of highly addictive opioids for long-term chronic pain was likely to cause

large numbers of patients to become addicted to their opioid prescriptions, foreseeably causing

such patients to need more frequent and higher levels of the opioids for pain relief, and foreseeably

turning to the use of street drugs, such as heroin, and fentanyl, which are almost indistinguishable

from opioids, both chemically and in the effect on the human brain.

        501.   Reasonably prudent distributors of pharmaceutical products would anticipate that

distribution of such dangerous prescription opioids, without monitoring for, reporting, or halting

suspicious sales would wreak havoc on communities, such as the Town of Canton, which would

be inundated with opioids, imposing excessive burdens on the Town to try to contain the problem.

The purpose for the closed system of opioid distribution, of which all Defendants were familiar,

was precisely to control the excessive flow of dangerous substances, such as opioids, into

communities, such as was experienced, and continues to be experienced, by the Town.

       502.    Despite this knowledge of grave foreseeable harm from marketing opioids for long-

term treatn:ent of chronic pain, without warning of the serious risks of addiction, Manufacturer

and Individual Defendants made false and misleading statements and omitted material

information, which made the representations false to physicians, nurse practitioners, payors,

patients, the public, and the Town, regarding the risk of addiction from long-term use of opioids.

       503.    Despite this knowledge of grave foreseeable harm to the Town of Canton from

distributing vast quantities of opioids without regard to whether or not the sales were suspicious,




                                                162
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 177 of 187




and without disclosing the material fact that they were acting in violation of laws and regulations

requiring that they maintain a system to prevent suspicious sales, the Distributor Defendants

breached their duty to distribute the opioids in a fair and reasonable manner.

        504.    But for Defendants' material factual omissions and misrepresentations, Defendants

would not have been able to sell the dangerous quantity of opioids into the Town of Canton and

its surrounding areas. As a direct and foreseeable consequence of the Manufacturer and Individual

Defendants' negligent misrepresentations, Plaintiff has been damaged as alleged herein.


                                          COUNT FOUR
                                           Negligence
                                     (Against All Defendants)

        505.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

        506.    All Defendants have a duty to exercise reasonable care in the distribution of

opioids.

        507.    Violations of statutes and regulations are evidence of negligence, where the harm

sustained by Defendants' statutory or regulatory violations is the type sought to be prevented and

the violations proximately caused.

       508.     All Defendants' negligent conduct involved violations of Massachusetts statutory

law, and the harm caused by the negligence was the type sought to be prevented by the statute.

       509.     Mass. Gen. Laws ch. 266, §91 states that it is unlawful to use false advertising to

"increase the consumption of or demand" for any product or service, including drugs. False

advertising constitutes any advertisement that is "untrue, dec_;eptive, or misleading."




                                                163
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 178 of 187




        510.   Mass. Gen. Laws ch. 226, § 76 makes conduct that constitutes "gross fraud or cheat

at common law" a felony. All frauds perpetrated against the general public, and against which

ordinary prudence was no safeguard, constitutes the common law of "cheat."

        511.   The fraud against the general public and perpetrated by the Manufacturer and

Individual Defendants against patients, payors, physicians, families of harmed persons, and the

general community in Canton, by perpetrating the myth that opioids were a safe and effective

therapy for long-term chronic pain (so as to increase consumption of their product), constitutes the

common law of cheat, since it harmed the general public, and the fraud was so pervasive that

prudence was not an available safeguard. As such, the Manufacturer Defendants' violation of this

criminal statute is the type sought to be prevented by Mass. Gen. Laws ch. 226, §76, and their

violations proximately caused Plaintiff harm.

       512.    The Manufacturer Defendants' violations of Mass. Gen. Laws ch. 266, §91 and ch.

226, §76, by disseminating false advertisements of their opioid drugs, constitute negligence under

Massachusetts law.

       513.    The Distributor Defendants' conduct relating to the wholesale distribution of

controlled substances is governed by Mass. Gen. Laws ch. 94C, § 12(a), 105 CMR 700.006(A),

247 CMR 7.04(9)(a) and (b), and the Federal Controlled Substances Act, 21 U.S.C. §801, et seq.

("FCSA").

       514.    Mass. Gen. Laws ch. 94C, §12(a), 105 CMR 700.006(A), and the FCSA all create

statutory standards that require prescription drug distributors to maintain and monitor a closed

chain of distribution and detect, report, inspect, and halt suspicious orders, so as to prevent the

black market diversion of controlled substances.




                                                164
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 179 of 187




        515.    More specifically, Massachusetts state and regulatory law requires that the

Distributer Defendants know the average number of their opioid prescriptions filled daily, how the

percentage of controlled substances compares to a customer's overall purchases, how the

pharmacist fulfills its responsibility to ensure that prescriptions are being fulfilled for legitimate

medical purposes, and the identities of "pill mill" outlets that are the pharmacists' most frequent

prescribers.

        516.   Mass. Gen. Laws ch. 226, §76 makes conduct that constitutes "gross fraud or cheat

at common law" a felony. All prescribed frauds perpetrated against the general public and against

which ordinary prudence was no safeguard constitutes the common law of "cheat."

        517.   The fraud against the general public perpetrated by the Distributor Defendants

against the Town of Canton and its general community, by allowing the Town to become awash

in opioid prescription drugs that far exceeded any legitimate medical need, solely for their

wrongful profit, constitutes the common law of cheat, since it harmed the general public and

ordinary prudence by the Town would not have been able to safeguard the Plaintiff until the harm

had already occurred. Since the Distributor Defendants' violation of this criminal statute is the

type sought to be prevented by Mass. Gen. Laws ch. 226, §76, Distributor Defendants' violations

proximately caused Plaintiffs harm.

       518.    The Distributor Defendants' violations of the statutory and regulatory standards set

forth in the Mass. Gen. Laws ch. 94C, §12(a), 105 CMR 700.006(A), and the FCSA constitute

negligence under Massachusetts law.

       519.    Mass. Gen. Laws ch. 226, §lllA makes it a crime for any person to knowingly

submit claims under an insurance policy with the "intent to injure, defraud, or deceive" any insurer.




                                                165
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 180 of 187




        520.    Among the many crimes committed by Defendant Insys, and its control persons

named as numerous former Insys executives and managers regarding the unlawful manner in

which Insys sold and marketed its powerful opioid, Subsys, throughout the Town of Canton and

surrounding areas, was the crime of insurance fraud by setting up a standard operating procedure

to mislead insurance companies that Subsys was being prescribed for cancer patients, when Insys

and Individual Defendant Kapoor knew that Subsys was, in fact, being prescribed for patients for

whom it was unsafe and medically contra-indicated who were not cancer patients.

        521.    Defendant Insys's and Individual Defendant Kapoor's violations of the statutory

standards set forth in Massachusetts state and federal law, including, but not limited to, Mass. Gen.

Laws ch. 226, § 11 lA, constitute negligence under Massachusetts law.

        522.    Defendant Insys's and Individual Defendant Kapoor's violations of various

criminal laws were, and are, a substantial factor in the injuries and damages sustained by Plaintiff.

        523.    As a direct and proximate result of the lack of reasonable care by Defendants in

conducting their business of distributing pharmaceutical products at the wholesale level, Plaintiff

was flooded with opioid prescriptions well beyond any legitimate medical need.

        524.    As a direct and foreseeable consequence of Defendants' negligent conduct, Plaintiff

has been damaged as alleged herein. Defendants' violations of the state and federal statutes, and

public safety regulations cited herein were and are a substantial factor in the injuries and damages

sustained by Plaintiff.

        525.   It was foreseeable that Defendants' breach of statutory and regulatory laws

described herein would result in the damages sustained.

       526.    Plaintiff seeks economic losses (direct, incidental, or consequential pecuniary

losses) resulting from Defendants' negligence.




                                                 166
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 181 of 187




                                           COUNT FIVE
                        Violations of Mass. Gen. Laws ch. 93A, Section 11
                                     (Against All Defendants)

        527.     Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

        528.     Defendants engaged in unfair and deceptive acts and practices in violation of Mass.

Gen. Laws ch. 93A. The actions and transactions constituting the unfair or deceptive acts and

practices of each Defendant occurred primarily and substantially within the Commonwealth of

Massachusetts.

       529.      Manufacturer Defendants made or, through their control of, and by aiding and

abetting, third parties, caused to be made, untrue, false, misleading, and deceptive statements of

material fact, or made, or caused to be made, statements that omitted or concealed material facts,

rendering the statements misleading, to prescribers, consumers, payors, and Plaintiff, in connection

with Defendants' marketing, promotion, sale, and use of prescription opioids. These untrue, false,

misleading, and deceptive statements of material fact made to the Town of Canton included, but

were not limited to, the following:

                (a)     misstatements relating to the addictive nature of opioids;

                (b)     misstatements relating to· the risk of overdose, death, and irreversible

       damage to the brain;

                (c)     misstatements relating to the titration schedules of opioids;

                (a)     misstatements to the treating physicians;

                (b)     Manufacturer Defendants' failure to disclose that opioids are highly

       addictive and should not be used for long-term use for chronic pain;




                                                 167
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 182 of 187




                (c)     Distributor Defendants' failure to disclose to federal and state authorities

        that there were suspicious sales of prescription opioids being made to the Town of Canton

        and failure to stop them;

                (d)     Manufacturer Defendants' false claims to the medical community, m

        general, residents of Canton, and Canton relating to the risks and safety of the use of opioids

        for the treatment of chronic pain;

                (e)     misstatements relating to and the use of unfair and deceptive practices in

        connection with KO Ls' creation of false fronts and infiltration of medical societies to

        perpetuate the Defendants' false message to physicians and peddle their products to masses

        of persons for whom they were dangerous and caused death or permanent brain damage;

                (f)     misstatements relating to the viability, risks, benefits, and superiority of

        alternative treatments;

                (g)     Purdue's and Endo's false claims that abuse-deterrent opioids reduce

        tampering and abuse; and

                (h)     Purdue's false claims that OxyContin provides a full 12 hours of pain relief.

        530.    Manufacturer Defendants knew, or should have known, at the time of making or

disseminating the false statements and material omissions, that they were untrue, false, misleading,

and deceptive, and therefore, likely to deceive the public, prescribers, payors, and Town of Canton,

of the risks, benefits, and superiority of opioids.

        531.   Manufacturer Defendants directly engaged in false, untrue,. and misleading

marketing and disseminated the false, untrue, and misleading marketing themselves and through

third parties whom they aided and abetted. Manufacturer Defendants made these statements with

the intent that the Town of Canton and its residents would rely on them, and it was reasonably




                                                  168
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 183 of 187




foreseeable to the Manufacturer Defendants that such reliance would result in the use of opioid

prescriptions by persons in quantities and for durations that would cause death or severe harm to

users and harm to the Town. Manufacturer Defendants intended to deceive the physicians who

prescribed opioids to the residents of Canton and payors, who purchased, or covered the purchase

of, opioids for chronic pain.

        532.    The Town of Canton and its residents did rely on Defendants' false, misleading,

and unconscionable statements, and the Town has sustained ascertainable losses as a direct and

proximate result.

        WHEREFORE, Plaintiff demands judgment against all Defendants, awarding Plaintiff

compensatory and treble damages in an amount sufficient to fairly and completely compensate

Plaintiff for all damages, penalties, costs, and attorneys' fees, as authorized by sta,tute or rule;

interest, costs, and disbursements; and such further relief, including injunctive relief, restitution,

and disgorgement of profits, as this Court may deem just and proper.

                                           COUNT SIX
                                       Unjust Enrichment
                                     (Against all Defendants)

        533.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.

        534.    All Defendants received and accepted a material benefit from Canton's expenditure

of funds for the purchase of opioid prescriptions for its insured employees and retirees under the

Town's workers' compensation and medical benefits plans. This material benefit and profit

garnered by Defendants from opioid prescriptions purchased and paid for by Plaintiff and its

residents was the expected and intended result of Defendants' conscious wrongdoing. Defendants




                                                 169
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 184 of 187




accepted the payment without protest, retained and benefited from those payments, and have

refused to voluntarily disgorge their unjust enrichment.

        535.    At the time Canton made these expenditures, it did so in reliance and under the

belief that it was provided with all the necessary and accurate information regarding the risks and

benefits of opioid use.     The Town relied on the truthfulness and accuracy of Defendants'

misrepresentations and omissions to its detriment because it agreed to confer a benefit on

Defendants, which the Town would not have done, but for the wrongful conduct of Defendants.

        536.    Retention of these benefits by each of the Defendants would be unjust.

        537.    Additionally, it would be inequitable to allow the Town of Canton to continue to

bear the cost of expenditures it was forced to make to try to support the health and safety of its

residents, in the face of the opioid epidemic in its community created by the Defendants, without

shifting the full amount of those expenditures from the Town to the Defendants.

        538.    Defendants must disgorge their unlawfully and unjustly acquired profits and

benefits resulting from their unlawful conduct and must provide full restitution to Plaintiff.

        WHEREFORE, Plaintiff demands judgment against all Defendants, awarding Plaintiff

compensatory and punitive damages in an amount sufficient to fairly and completely compensate

Plaintiff for all damages, penalties, costs, and attorneys' fees, as authorized by statute or rule;

interest, costs, and disbursements; and such further relief, including injunctive relief, restitution,

and disgorgement of profits, as this Court may deem just and proper.

                                         COUNT SEVEN
                                        Civil Conspiracy
                                     (Against all Defendants)

        539.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully set

forth herein.




                                                 170
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 185 of 187




        540.    As set forth herein, Defendants engaged in a concerted action and civil conspiracy

to create a public nuisance in conjunction with their unlawful marketing, sale, distribution, and/or

diversion of opioids into Massachusetts and Plaintiffs community, all in furtherance of

Defendants' effort to expand the market for opioids for their own gain, regardless of the

devastating consequences to Plaintiff.

        541.    As set forth herein, each Defendant engaged in a civil conspiracy with the other

Defendants to engage in the torts of negligent misrepresentation, negligence, and fraud in

conjunction with their unlawful distribution and diversion of opioids into Massachusetts and

Plaintiffs community.

        542.    Distributor and Manufacturer Defendants unlawfully failed to act to prevent

diversion and failed to monitor for, report, and prevent suspicious orders of opioids.

        543.    The Manufacturer and Individual Defendants unlawfully marketed and promoted

opioids in Massachusetts and Plaintiffs community in furtherance of that conspiracy.

        544.    Defendants deliberately took affirmative steps in agreement and/or in concert with

each other and/or in pursuit of a common design, and Defendants knew each other's conduct

constituted a tortious breach of their legal duties owed to Plaintiff. Further, each Defendant

provided substantial assistance and/or encouragement to the others with knowledge, and in

furtherance, of their tortious plan.

        545.    Defendants' conspiracy is a continuing conspiracy.

       546.     Defendants acted with agreement and a common understanding or design to commit

unlawful acts and/or lawful acts unlawfully, as alleged herein, and acted purposely, without a

reasonable or lawful excuse, to create the injuries alleged herein.




                                                171
     Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 186 of 187




        547.      Defendants' conspiracy, and Defendants' actions and omissions in furtherance

thereof, proximately caused and/or substantially contributed to the direct and foreseeable losses

alleged herein.

        WHEREFORE, Plaintiff seeks all legal and equitable relief, as allowed by law, except as

expressly disavowed herein, including, inter alia, injunctive relief, restitution, disgorgement of

profits, compensatory and punitive damages, and all damages allowed by law to be paid by

Defendants, attorneys' fees and costs, and pre- and post-judgment interest.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Town of Canton demands judgment against each Defendant,

jointly and severally, in favor of the Plaintiff, as follows:

        A.        Under Count 1, awarding damages for Defendants' tortious conduct and requiring

Defendants to pay for all costs to abate the public nuisance;

        B.        Under Counts 2-4 and 7, awarding damages for Defendants' tortious conduct;

        C..       Under Count 5, awarding actual damages, treble damages, and attorneys' fees and

costs for Defendants' violations of Mass Gen. Laws ch. 93A;

        D.        Under Count 6, ordering all Defendants to disgorge all wrongfully retained

enrichment for the benefit of Plaintiff;

        E.        Enjoining Defendants and requiring them to notify their employees, officers,

directors, agents, successors, assignees, predecessors, parent or controlling entities, subsidiaries,

and all heirs, beneficiaries, and assigns of Individual Defendant, and any other person acting in

concert with any of the above from continuing to engage in unfair or deceptive practices or

continuation of their fraud, or negligence, in violation of law and ordering all temporary,

preliminary, or permanent injunctive relief;

       F.         Ordering injunctive and equitable relief, as deemed proper by the Court;


                                                  172
    Case 1:19-cv-10167-PBS Document 1-1 Filed 01/25/19 Page 187 of 187




       G.    Awarding pre-:judgment and post-judgment interest; and

      H.     For all other relief deemed to be appropriate by the Court.

                                       JURY DEMAND
      Plaintiff hereby demands a trial by jury. . ·

                                                 THE TOWN OF CANTON
                                                 By its attorneys,
                                                  ,. .   'J'
                                                 / ·Va
                                                  u~i  S. Scolnick (BBO # 449100)
                                                DAfiald A. Broggi
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                The Helmsley Building
                                                230 Park Avenue, 17th Floor
                                                New York, NY 10169
                                                Telephone: (212) 223-6444
                                                Facsimile: (212) 223-6334
                                                jscolnick@scott-scott.com .
                                                dbroggi@scott-scott.com

                                                David R. Scott
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                156 South Main Street
                                                P.O. Box 192
                                                Colchester, CT 06415
                                                Telephone: (860) 537-5537
                                                Facsimile: (860) 537-4432
                                                 da ;. d.s";"tt@s~ott.co


                                                Arthur P. Kreiger (BBQ # 279
                                                Christina S. Marshall (BBO # 8348)
                                                ANDERSON & KREIGER LLP
                                                50 Milk Street, 21st Floor
                                                Boston, MA 02109
                                                Tylephone: (617) 621-6500
                                                alaeiger@andersonkreiger.com
                                                cmarshall@andersonkreiger.com

Dated: December 11, 2018                        Attorneys for Plaintif!Town of Canton




                                               173
